 



Exhibit 10.19
OFFICE LEASE
Between
BRANNAN PROPCO, LLC
(Landlord)
and
OMNITURE, INC.
(Tenant)

 



--------------------------------------------------------------------------------



 



OFFICE LEASE
     THIS OFFICE LEASE (“Lease”), dated January 8, 2008 (“Lease Date”) is made
and entered into by and between BRANNAN PROPCO, LLC, a Delaware limited
liability company (“Landlord”), and OMNITURE, INC., a Delaware corporation
(“Tenant”) upon the following terms and conditions:
ARTICLE I
DEFINITIONS
     Unless the context otherwise specifies or requires, the following terms
shall have the meanings specified herein;
     1.1 Building and Common Areas.
          (A) The term “Building” shall mean that certain office building
located at 250 Brannan Street, San Francisco, California, together with any
related land, improvements, parking garage, common areas, driveways, sidewalks,
courtyards and landscaping.
          (B) During the Term, Tenant and its employees shall have the
non-exclusive right to use the courtyard along with other tenants of the
Building.
     1.2 Premises. The term “Premises” shall mean the entire 3rd floor in the
Building. On the Third Floor North Commencement Date (as hereinafter defined),
the Premises shall be comprised of the 3rd floor south (excluding the penthouse)
(“3rd Floor South”) and the 3rd floor north (the “3rd Floor North”). From and
after the Third Floor North Commencement Date, the Premises shall be comprised
of the 3rd Floor South and the 3rd floor North; provided, however, the penthouse
shall be included as part of the 3rd Floor South and not part of the 3rd Floor
North. The Premises are more particularly shown on the drawing attached hereto
as Exhibit A and incorporated herein by reference. As used herein, “Premises”
shall not include any separate storage area in the Building. Prior to the 3rd
Floor North Commencement Date, Tenant’s obligations with respect to the Premises
shall be limited to the extent set forth herein.
     1.3 Rentable Area of the Premises. The term “Rentable Area of the Premises”
shall mean (x) prior to the Third Floor North Commencement Date, 19,731 square
feet with respect to the 3rd Floor North and 15,688 square feet with respect to
the 3rd Floor South for an aggregate of 35,419 square feet and (y) after the
Third Floor North Commencement Date 18,738 square feet with respect to the 3rd
Floor North and 16,681 square feet with respect to the 3rd Floor South for an
aggregate of 35,419 square feet. Notwithstanding the foregoing, Tenant shall not
have to pay any Property Taxes, Operating Expenses or Direct Reimbursement
Expenses with respect to the 3rd Floor North prior to the 3rd Floor North
Commencement Date. Landlord and Tenant have stipulated these measurements as the
Rentable Area of the Premises. Tenant acknowledges that the Rentable Area of the
Premises includes the usable area, without deduction for columns or projections,
multiplied by a load factor to reflect a share of certain areas, which may
include lobbies, corridors, mechanical, utility, janitorial, boiler and service
rooms and closets, restrooms and other public, common and service areas of the
Building.

1



--------------------------------------------------------------------------------



 



     1.4 Lease Term. The term “Lease Term” shall mean the period between the 3rd
Floor South Commencement Date and the Expiration Date (as such terms are
hereinafter defined), unless sooner terminated as otherwise provided in this
Lease.
     1.5 Commencement Dates.
          (A) The term “Commencement Date” shall mean, (x) with respect to the
3rd Floor South, the later of (i) February 1, 2008 or (ii) the date Landlord has
delivered possession of the 3rd Floor South to Tenant in the condition required
pursuant to Section 2.2(b) of this Lease (“3rd Floor South Commencement Date”)
and (y) with respect to the Third Floor North, the earlier of (i) the date upon
which Tenant first occupies the 3rd Floor North for the conduct of business or
(ii) the date upon which “Substantial Completion” of 3rd Floor North Work occurs
in accordance with the Work Letter Agreement (the “Work Letter”) attached as
Exhibit B (the “3rd Floor North Commencement Date) which is estimated to be
June 1, 2008.
          (B) Within fifteen (15) days after the 3rd Floor South Commencement
Date, Tenant will execute and deliver a Commencement Date Certificate in the
form attached hereto as Exhibit D. Within fifteen (15) days after the 3rd Floor
North Commencement Date, Tenant will execute and deliver a Commencement Date
Certificate in the form attached hereto as Exhibit D.
     1.6 Expiration Date. The term “Expiration Date” shall mean (i) if the 3rd
Floor North Commencement Date is the first day of a month, the date that is
sixty (60) months from the date preceding the 3rd Floor North Commencement Date;
or (ii) if the 3rd Floor North Commencement Date is not the first day of a
month, the date which is sixty (60) months from the last day of the month in
which the 3rd Floor North Commencement Date occurs.
     1.7 Base Rent. The term “Base Rent” shall mean:
          (A) For the period from the 3rd Floor South Commencement Date to the
3rd Floor North Commencement Date:

                  Period   Annualized     Monthly  
Month 1
  NA     0  
Months 2 to 3rd Floor North Commencement Date
  $ 643,208.00     $ 53,600.67  

          (B) For the period from the 3rd Floor North Commencement Date for the
remainder of the Term:

                  Period   Annualized     Monthly  
Month 1
  NA   $ 53,600.67  
Months 2 to 12
  $ 1,452,179.00     $ 121,014.92  
Months 13 to 24
  $ 1,487,598.00     $ 123,966.50  
Months 25 to 36
  $ 1,523,017.00     $ 126,918.08  

2



--------------------------------------------------------------------------------



 



                  Period   Annualized     Monthly  
Months 36 to 48
  $ 1,558,436.00     $ 129,869.67  
Months 49 to 60
  $ 1,593,855.00     $ 132,821.25  

          (C) Base Rent for the second month of the Term after the 3rd Floor
North Commencement Date shall be paid on the Lease Date.
          (D) Tenant shall pay Direct Reimbursement Expenses for each month of
the Term commencing on the 3rd Floor South Commencement Date.
          (E) All rental payments shall be made payable to Brannan Propco LLC,
and should be sent to P.O. Box 975040, Dallas Texas 75397-5040, or to such other
person or at such other place as Landlord may from time to time designate in
writing.

              Alternatively, payments may be wired as follows:
 
       
 
  Bank:   JPMorgan Chase Bank, New York, NY
 
       
 
  Bank ABA:   [Intentionally Omitted]
 
       
 
  Credit Account:             Brannan Propco, LLC
 
                252 Clayton Street
 
                Denver, CO 80206
 
       
 
  Account number:   [Intentionally Omitted]
 
       
 
  Reference:   (Please include reference for payment cash application)
 
       
 
  Bank Contact:   David Rowe
 
      [Intentionally Omitted]

     1.8 Tenant’s Percentage Share. The term “Tenant’s Percentage Share” shall
mean (x) with respect to the 3rd Floor South, 16.88%, (y) with respect to the
3rd Floor North, 21.23%, and (z) with respect to the Premises an aggregate of
38.11%. Landlord may reasonably redetermine Tenant’s Percentage Share from time
to time to reflect reconfigurations, additions or modifications to the Building.
     1.9 Base Year. 2008.
     1.10 Security Deposit.
     The term “Security Deposit” shall mean an amount equal to $1,280,000.00.
The Security Deposit shall be paid upon the execution of this Lease by Tenant by
cash or through a Letter of Credit (as defined in Article V). If the 3rd Floor
North Commencement Date is not June 1, 2008,

3



--------------------------------------------------------------------------------



 



then and in such event the Letter of Credit shall be amended to provide that the
final expiration date of the Letter of Credit shall be the date that is sixty
(60) days after the Expiration Date of the Lease.
     Provided that an Event of Default has not occurred with respect to Tenant
prior to the end of the twelfth (12th) month following the 3rd Floor North
Commencement Date, the Security Deposit shall be reduced to $300,000 commencing
on the first (1st) day of the fourteenth (14th) month following the 3rd Floor
North Commencement Date.
     If the foregoing conditions are met, Landlord shall promptly notify the
issuer of the Letter of Credit that the Letter of Credit may be so reduced, and
the security deposit shall be so reduced in accordance with this Section 1.10.
Such reduction shall occur by means of delivery by Tenant to Landlord of an
amendment to the Letter of Credit reducing the amount thereof, or a substitute
Letter of Credit, in the exact form of the existing Letter of Credit, in such
amount, in which latter event, the original Letter of Credit will be promptly
returned to Tenant.
     1.11 Tenant’s Permitted Use. The term “Tenant’s Permitted Use” shall mean
general office use, software research and development, sales and customer
training and administrative and other uses customarily part of general office
uses and for no other use or purpose whatsoever.
     1.12 Business Hours. The term “Business Hours” shall mean the hours of 7:00
A.M. to 6:00 P.M., Monday through Friday (federal and state holidays excepted).
     1.13 Landlord’s Address For Notices. The term “Landlord’s Address for
Notices” shall mean Brannan PropCo, LLC, 252 Clayton, Denver, CO 80206, Attn:
Asset Manager.
     1.14 Tenant’s Address For Notices. The term “Tenant’s Address for Notices”
shall mean Omniture, Inc., 550 E Timpanogos Circle, Orem, UT 84097, Attn: Shane
Koller, and to Omniture, Inc., 550 E Timpanogos Circle, Orem, UT 84097, Attn:
Accounts Payable.
     1.15 Broker(s). The term “Broker” shall mean Colliers International which
represents Landlord and Colliers International which represents Tenant.
     1.16 Parking Spaces. Tenant will be permitted to use the following parking
spaces during the Lease Term in accordance with Section 27.26:

              Type of Space   Number of Such Spaces   Monthly Charge per Space
Parking Garage
Unreserved
    35     Prevailing market rent in effect from time to time during the Term
which as of the Lease Date is $260.00 per space per month

4



--------------------------------------------------------------------------------



 



     1.17 Allowance. $1,280,805.00
     Tenant shall have the right (i) to utilize any portion of the Allowance and
Additional Allowance (as defined in Section 1.18) for tenant improvements on any
portion of the Premises and (ii) to utilize the Allowance and Additional
Allowance for a period up to the later of (i) completion of the 3rd Floor South
Work (as defined in Section 1 of the Work Letter) and (ii) eighteen (18) months
from the 3rd Floor South Commencement Date (the “Build Out Period”). Tenant
shall have no right to any credit or payment for any portion of the Allowance
and/or the Additional Allowance which is not used by Tenant during the Build Out
Period.
     1.18 Additional Allowance. In addition to the Allowance specified in
Section 1.17 above, Landlord shall, at Tenant’s written election, provide an
additional tenant improvement allowance to Tenant (the “Additional Allowance”)
in an amount up to $187,380.00. The amount of the Additional Allowance funded by
Landlord shall be amortized in equal monthly installments payable by Tenant over
the then remaining Term of the Lease, at an annual interest rate of 9%,
compounded monthly, with such monthly payments to commence on the date of
expenditure of the Additional Allowance and continuing on the first day of each
month thereafter during the initial Term of the Lease. The Monthly Base Rent
owing hereunder shall be increased by the amount of such monthly amortization
payments due hereunder (such monthly amortization payments being referred to
herein as the “Additional Allowance Monthly Payment”). For example, if the
Additional Allowance funded by Landlord is $100,000.00 and such amount were
disbursed 12 months after the 3rd Floor North Commencement Date, then, in
addition to the Monthly Base Rent amount above, Tenant would owe an Additional
Allowance Monthly Payment equal to $2,488.50 per month during the remainder of
the initial Term of the Lease.
ARTICLE II
PREMISES
     2.1 Lease of Premises. Landlord hereby leases the Premises to Tenant, and
Tenant hereby leases the Premises from Landlord, upon all of the terms,
covenants and conditions contained in this Lease.
     2.2 Acceptance of 3rd Floor South.
          (A) Except as expressly set forth herein, Tenant acknowledges that
Landlord has not made any representation or warranty with respect to the
condition of the 3rd Floor South or the Building or with respect to the
suitability or fitness of either for the conduct of Tenant’s Permitted Use or
for any other purpose.
          (B) Except for the Base Building Work set forth in Schedule 1 to the
Work Letter which Landlord has agreed to perform in accordance with the terms of
the Work Letter prior to the 3rd Floor South Commencement Date and the 3rd Floor
South Work, if and when constructed, Tenant agrees to accept the 3rd Floor South
in its “as is” physical condition without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements. As of the Lease Date, Landlord has
completed

5



--------------------------------------------------------------------------------



 



all Base Building Work with respect to the 3rd Floor South described in
paragraphs 1 through 5 of Schedule 1 of the Work Letter and Landlord shall
complete the Base Building Work described in paragraphs 6 a., 7 and 8 on or
before February 1, 2008. The Base Building Work described in paragraph 6 b. of
Schedule 1 to the Work Letter shall be completed as provided in paragraph 6 b.
of Schedule 1 to the Work Letter and Tenant acknowledges that the completion of
such work is not a condition precedent to the 3rd Floor South Commencement Date.
          (C) Tenant shall have the right to enter into the 3rd Floor South
after the Lease Date for the purpose of installing furniture, fixtures and
equipment and installing tenant improvements or other special leasehold
improvements, including telephone/data cabling and millwork, which entry shall
be subject to all the terms and provisions of this Lease and Section 8 of the
Work Letter and the Lease shall be binding upon Landlord and Tenant for the Term
and enforceable in accordance with its terms, except that Tenant’s obligation to
pay Rent with respect to the 3rd Floor South shall not commence until the 3rd
Floor South Commencement Date.
          (D) Landlord shall repair within a commercially reasonable time
period, at its sole cost, all items set forth in the punch list described in
Section 5 of the Work Letter. In addition, Landlord will repair at its sole cost
any defects in the Base Building Work for the 3rd Floor South of which it is
notified in writing within one year after the 3rd Floor South Commencement Date.
          (E) Tenant shall not be charged for freight elevators, security,
access to loading docks, utilities, or temporary HVAC (i) prior to the 3rd Floor
South Commencement Date and (ii) during the 3rd Floor South Construction Period
(defined below) with respect to the 3rd Floor South.
          (F) Tenant hereby waives Sections 1941 and 1942 of the Civil Code of
California or any successor provision of law.
          (G) Notwithstanding anything to the contrary herein, the parties
acknowledge that from and after the date Tenant vacates the 3rd Floor South for
construction of the 3rd Floor South Work pursuant to the terms of the Work
Letter, through Substantial Completion of the 3rd Floor South Work (the “3rd
Floor South Construction Period”), although the Third Floor South shall remain
part of the Premises for all purposes of this Lease and Tenant shall pay Base
Rent and Additional Rent with respect to the 3rd Floor South, Tenant shall have
no repair or maintenance obligations with respect to the 3rd Floor South during
such period and no obligation to indemnify Landlord with respect to the 3rd
Floor South during the 3rd Floor South Construction Period, except as and to the
extent such claim, loss or liability is the result of Tenant’s activities within
the 3rd Floor North during such period.
          (H) Notwithstanding any other provision of this Lease to the contrary,
subject to Tenant Delay (as defined in the Work Letter), if the 3rd Floor Work
has not been completed by the date that is forty five (45) days after the 3rd
Floor South Scheduled Completion Date (as defined in Section 5 of the Work
Letter), then and in such event, as Tenant’s sole right and remedy with respect
to such delay, Tenant shall be entitled to one (1) day of free Monthly Base Rent
with respect to the 3rd Floor South (but no abatement as to the Monthly Base
Rent for the

6



--------------------------------------------------------------------------------



 



3rd Floor North) for each day between 3rd Floor South Scheduled Completion Date
and the actual date of completion of the 3rd Floor South (the “3rd Floor South
Actual Completion Date”). Any such free Monthly Base Rent shall be credited to
Tenant commencing on the 3rd Floor South Actual Completion Date. Landlord and
Tenant acknowledge that the vacation of the 3rd Floor South and the commencement
of the 3rd Floor South Work shall not occur until after all permits necessary
for the performance of such work have been obtained by Landlord and its
contractor.
          (I) Landlord shall repair within a commercially reasonable time
period, at its sole cost, all items set forth in the punch list described in
Section 5 of the Work Letter with respect to the Third Floor South Work. In
addition, Landlord will repair at its sole cost any defects in the 3rd Floor
South Work of which it is notified in writing within one year after the 3rd
Floor South Completion Date.
     2.3 Acceptance of 3rd Floor North.
          (A) Except as expressly set forth herein, Tenant acknowledges that
Landlord has not made any representation or warranty with respect to the
condition of the 3rd Floor North or the Building or with respect to the
suitability or fitness of either for the conduct of Tenant’s Permitted Use or
for any other purpose.
          (B) Except for the 3rd Floor North Work described in Schedules 1 and 2
of the Work Letter which Landlord has agreed to perform in accordance with the
terms of the Work Letter for the 3rd Floor North, Tenant agrees to accept the
3rd Floor North in its “as is” physical condition without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements. The Base Building Work
described in paragraph 6 b. of Schedule 1 to the Work Letter shall be completed
as provided in paragraph 6 b. of Schedule 1 to the Work Letter and Tenant
acknowledges that the completion of such work is not a condition precedent to
the 3rd Floor North Commencement Date.
          (C) Notwithstanding any other provision of this Lease to the contrary,
subject to Tenant Delays, if the 3rd Floor North Commencement Date has not
occurred by the date that is ninety (90) days after the 3rd Floor North
Scheduled Completion Date (as defined in the Work Letter), then and in such
event, as Tenant’s sole right and remedy with respect to such delay (except as
provided in the next sentence), Tenant shall be entitled to one (1) day of free
Monthly Base Rent with respect to the 3rd Floor North (but no abatement as to
the Monthly Base Rent for the 3rd Floor South) for each day between the 3rd
Floor North Scheduled Completion Date and the actual 3rd Floor North
Commencement Date. In addition, subject to Tenant Delays, Tenant shall have the
right to terminate this Lease by written notice to Landlord if the 3rd Floor
North Commencement Date does not occur by the date that is two hundred seventy
(270) days after the 3rd Floor North Scheduled Completion Date (“Outside
Completion Date”). If Tenant exercises such termination right, Tenant shall have
no other rights or remedies arising out of the failure of the Premises to be
completed by the Outside Completion Date. Any such free Monthly Base Rent shall
be credited to Tenant commencing on the 3rd Floor North Commencement Date.
          (D) Landlord shall repair within a commercially reasonable time
period, at its sole cost, all items set forth in the punch list described in
Section 5 of the Work Letter. In

7



--------------------------------------------------------------------------------



 



addition, Landlord will repair at its sole cost any defects in the Base Building
Work for the 3rd Floor North and any defects in the 3rd Floor North Work (which
is not Base Building Work) of which it is notified in writing within one year
after the 3rd Floor North Commencement Date.
          (E) Provided that the same is not a Tenant Delay (as defined in the
Work Letter), Tenant shall have the right to enter into the 3rd Floor North
after the Lease Date for the purpose of installing furniture, fixtures and
equipment and installing tenant improvements or other special leasehold
improvements, including telephone/data cabling and millwork, which entry shall
be subject to all the terms and provisions of this Lease and Section 8 of the
Work Letter and the Lease shall be binding upon Landlord and Tenant for the Term
and enforceable in accordance with its terms, except that Tenant’s obligation to
pay Rent shall not commence until the 3rd Floor North Commencement Date.
          (F) Tenant shall not be charged for freight elevators, security,
access to loading docks, utilities, or temporary HVAC prior to the 3rd Floor
North Commencement Date with respect to the 3rd Floor North.
          (G) Tenant hereby waives Sections 1941 and 1942 of the Civil Code of
California or any successor provision of law.
ARTICLE III
TERM; OPTION TO RENEW; RIGHT OF FIRST OFFER
     3.1 Term. The Lease Term shall be for the period described in Section 1.4
of this Lease, commencing on the 3rd Floor South Commencement Date described in
Section 1.5 of this Lease, and, except as expressly set forth herein, Landlord
shall not be liable for any damage caused to Tenant, nor shall the Lease be void
or voidable if Landlord is unable to deliver the Premises to Tenant on any date
certain so long as Landlord is using commercially reasonable efforts to so
deliver the Premises.
     3.2 Option to Extend
          (A) Tenant shall have the option to renew this Lease with respect to
the entire Premises for one (1) additional term of five (5) years (“Renewal
Options”), commencing upon expiration of the Term. The Renewal Option must be
exercised, if at all, by written notice given by Tenant to Landlord no earlier
than twelve (12) and no later than nine (9) months prior to expiration of the
Term. If Tenant properly exercises the Renewal Option, references in the Lease
to the Term shall be deemed to mean the renewal term, unless the context clearly
provides otherwise. The Renewal Option shall be null and void and Tenant shall
have no right to renew this Lease if (i) as of the date immediately preceding
the commencement of the renewal term, Tenant or a Permitted Transferee is not in
occupancy of either the entirety of the 3rd Floor South or the 3rd Floor North,
or (ii) on the date Tenant exercises the Renewal Option an Event of Default (as
defined in Section 15.1) shall have occurred and be continuing, or (iii) on the
commencement date of the renewal term, a monetary Event of Default shall have
occurred and be continuing.

8



--------------------------------------------------------------------------------



 



          (B) If Tenant properly exercises the Renewal Option, then during the
renewal term all of the terms and conditions set forth in this Lease as
applicable to the Premises during the Term shall apply during the renewal term,
except that (i) Tenant shall have no further right to renew this Lease, and
(ii) Tenant shall take the Premises in their then “as-is” state and condition
and Landlord shall have no obligation to make or pay for any improvements to the
Premises, and (iii) during the renewal period the Base Rent payable by Tenant
shall be the then “fair market rent” for the Premises based upon the terms of
this Lease, as renewed and (iv) the Base Year shall be the Base Year in which
the renewal term commences.
          (C) For purposes of this Section, the term “fair market rent” shall
mean the rental rate for comparable renewal space under primary lease (and not
sublease) to new tenants (without the obligation to pay a tenant improvement
allowance but taking into account the condition and value of the existing tenant
improvements), taking into consideration such amenities as existing Building
improvements, view, floor on which the Premises are situated and the like,
situated in comparable buildings of similar style and quality in the South of
Market Street Area, taking into consideration the then-prevailing ordinary
rental market practices with respect to tenant concessions (if any). The Base
Rent payable during any renewal Term shall increase annually in accordance with
the increases assumed in the determination of the “fair market rent.”
          (D) If Tenant properly exercises the Renewal Option to extend the Term
of the Lease, the Base Rent shall be adjusted to an amount equal to the fair
market rent for the Premises as specified by Landlord by notice to Tenant not
less than ninety (90) days prior to commencement of such renewal Term, subject
to Tenant’s right of arbitration as set forth below. If Tenant believes that the
fair market rent specified by Landlord exceeds the actual fair market rent for
the Premises as of commencement of such renewal term, then Tenant shall so
notify Landlord within ten (10) days following receipt of Landlord’s notice. If
the parties are unable to agree upon the fair market rent for the Premises
within ten (10) days after Landlord’s receipt of notice of Tenant’s objection,
the amount of Base Rent as of commencement of the renewal Term shall be
determined as follows:
          (E) Within twenty (20) days after receipt of Landlord’s notice
specifying fair market rent, Tenant, at its sole expense, shall obtain and
deliver in writing to Landlord a determination of the fair market rent for the
Premises for a term equal to the option term from an appraiser (“Tenant’s
appraiser”) who shall be a Member of the American Institute of Real Estate
Appraisers with not less than 10 years experience in the South of Market Street
area, San Francisco, California. If Landlord accepts such determination, the
Base Rent for the option term shall be adjusted to an amount equal to the amount
determined by Tenant’s broker.
          (F) If Landlord does not accept such determination, within twenty
(20) days after receipt of the determination of Tenant’s appraiser, Landlord
shall designate an appraiser (“Landlord’s appraiser”) who shall be a Member of
the American Institute of Real Estate Appraisers with the same qualifications
and shall deliver in writing to Tenant a determination of the fair market rent
for the premises for a term equal to the option term from Landlord’s appraiser.

9



--------------------------------------------------------------------------------



 



          (G) If Tenant does not accept such determination, Landlord’s appraiser
and Tenant’s appraiser shall name a third appraiser, similarly qualified, within
five (5) days after the appointment of Landlord’s appraiser. Each of said three
appraisers shall determine the fair market rent for the Premises as of the
commencement of the renewal Term within fifteen (15) days after the appointment
of the third appraiser. The third appraiser shall choose the determination of
the Landlord’s appraiser or the Tenant’s appraiser which is closest to its own
determination of fair market rent. The Base Rent payable by Tenant effective as
of the commencement of the renewal Term shall be the rent proposed by either
Landlord’s appraiser or Tenant’s appraiser which is closest to the determination
of the fair market rent by the third appraiser.
          (H) Landlord shall pay the costs and fees of Landlord’s appraiser in
connection with any determination hereunder, and Tenant shall pay the costs and
fees of Tenant’s appraiser in connection with such determination. The costs and
fees of any third appraiser shall be paid one-half by Landlord and one-half by
Tenant.
          (I) If the amount of the fair market rent is not known as of the
commencement of the renewal Term, then Tenant shall continue to pay the Base
Rent in effect at the expiration of the term until the amount of the fair market
rent is determined. When such determination is made, Tenant shall pay any
deficiency to Landlord within thirty (30) days after demand.
     3.3 Right of First Offer.
          (A) Landlord shall provide Tenant with a notice in the event that
during the Term (including during the renewal term), Available Premises (as
hereinafter defined) becomes available (the “Right of First Offer”).
          (B) As used in this Section, Available Premises shall mean space in
the Building which becomes available for leasing to third parties after the
Lease Date. Space shall not be deemed to be Available Premises if an existing
tenant renews or extends its term whether pursuant to the terms of an extension
right or otherwise.
          (C) For a period of fifteen (15) business days after receipt of
Landlord’s notice, Landlord and Tenant shall negotiate in good faith concerning
the leasing of such space but neither party shall be obligated to enter into a
lease of such space unless the parties mutually agree on the terms and
conditions of such lease. Such lease shall be upon market terms, taking into
account, among other criteria, the then creditworthiness of Tenant and Tenant
acknowledges that the term for such space may be different from the Term for the
Premises and that the rent and tenant improvement package for such space may be
different than the rent and tenant improvement package for the Premises. This
Right of First Offer shall continue to exist during the Term (including the
renewal term) for other Available Premises and for Available Premises for which
a lease has expired or terminated.
          (D) Notwithstanding anything to the contrary contained, herein, all
rights of Tenant pursuant to this Section shall automatically terminate without
notice and shall be of no further force and effect with respect to the then
Available Premises, whether or not Tenant has

10



--------------------------------------------------------------------------------



 



timely exercised the option granted herein, (i) if an Event of Default exists at
the time of exercise of the option or at the time of commencement of the term
for the Available Premises or (ii) Tenant has assigned this Lease other than to
a Permitted Transferee (as defined in Section 14.1) or (iii) Tenant or a
Permitted Transferee is not in occupancy of at least 70% of the Premises as it
may then exist at the time a Right of First Offer notice is given to Tenant or
at the time the term for such Available Premises commences.
          (E) If Tenant is entitled to and properly exercises its Right of First
Offer, Landlord shall prepare a reasonable amendment to reflect changes in the
Base Rent, Term, Tenant Improvement Allowance and other appropriate terms.
Tenant shall execute and return the amendment to Landlord within ten (10) days
after Tenant’s receipt of same.
ARTICLE IV
RENTAL
     4.1 Definitions. As used herein,
          (A) “Property Taxes” shall mean the aggregate amount of all real
estate taxes, assessments (whether they be general or special), sewer rents and
charges, transit taxes, and any other federal, state or local governmental
charge, general, special, ordinary or extraordinary (but not including income or
franchise taxes, capital stock, inheritance, estate, gift, or any other taxes
imposed upon or measured by Landlord’s gross income or profits, unless the same
shall be imposed in lieu of real estate taxes or other ad valorem taxes), which
Landlord shall pay or become obligated to pay in connection with the Building,
or any part thereof. Property Taxes shall include any tax, assessment, levy,
imposition or charge imposed upon Landlord and measured by or based in whole or
in part upon the Building or the rents or other income from the Building, to the
extent that such taxes are in lieu of real property taxes. Property Taxes shall
also include all fees and costs, including attorneys’ fees, appraisals and
consultants’ fees, reasonably incurred by Landlord in seeking to obtain a
reassessment, reduction of, or a limit on the increase in, any Property Taxes,
regardless of whether any reduction or limitation is obtained. Property Taxes
for any calendar year shall be Property Taxes which are assessed or become a
lien during such year but in no event shall be an amount in excess of the amount
which would be payable if such tax or assessment were paid in installments over
the longest permitted term without a penalty or fee. Notwithstanding the
foregoing, if a reassessment of the Building for ad valorem property tax
purposes, including any reassessment pursuant to California Constitution
Article 13A and Sections 60 through 67 of the California Revenue & Taxation
Code, occurs, then Tenant shall be obligated to pay Tenant’s Percentage Share of
any such additional Property Taxes resulting from any such reassessment with
respect to the Building. Property Taxes shall also include any personal property
taxes imposed upon the furniture, fixtures, machinery, equipment, apparatus,
systems and appurtenances of Landlord used at the Building.
          (B) “Operating Expenses” shall mean all costs, fees, disbursements and
expenses paid or incurred by or on behalf of Landlord in the operation,
ownership, maintenance, insurance, management, replacement and repair of the
Building, excluding Property Taxes and Direct Reimbursement Expenses (as each is
hereinafter defined) including without limitation:

11



--------------------------------------------------------------------------------



 



               (i) Premiums for property, casualty, liability, rent
interruption, earthquake or other types of insurance carried by Landlord and
commercially reasonable deductibles in connection with any insured casualty;
provided, however that (x) Tenant’s Percentage Share of deductibles for
earthquake insured casualty shall not exceed $100,000.00 for any occurrence and
(y) Tenant’s Percentage Share of any uninsured casualty or so long as Landlord
has in place the insurance required under this Lease, partially insured casualty
shall not exceed $50,000.00. Notwithstanding the foregoing, if earthquake,
terrorism or flood insurance is not carried in the Base Year and is then
obtained by Landlord in a subsequent year, the Base Year Operating Expenses
shall be grossed up to reflect the reasonable cost of such earthquake, terrorism
or flood insurance as if it had been included in the Base Year.
               (ii) Salaries, wages and other amounts paid or payable for
personnel including the building manager, superintendent, operation and
maintenance staff, and other employees of Landlord involved in the maintenance
and operation of the Building, including contributions and premiums towards
fringe benefits, unemployment, disability and worker’s compensation insurance,
pension plan contributions and similar premiums and contributions and the total
charges of any independent contractors or property managers engaged in the
operation, repair, care, maintenance and cleaning of any portion of the
Building.
               (iii) Building and common area cleaning expenses, including
without limitation janitorial services, window cleaning, and garbage and refuse
removal, excluding Direct Reimbursement Expenses.
               (iv) Landscaping expenses, including without limitation
irrigating, trimming, mowing, fertilizing, seeding, and replacing plants.
               (v) Heating, ventilating, air conditioning and steam/utilities
expenses, including fuel, gas, electricity, water, sewer, telephone, and other
services to the common areas of the Building (excluding Direct Reimbursement
Expenses).
               (vi) Subject to the provisions of Section 4.1(B)(xii) below, the
cost of maintaining, operating, repairing and replacing components of equipment
or machinery, including without limitation heating, refrigeration, ventilation,
electrical, plumbing, mechanical, elevator, escalator, sprinklers, fire/life
safety, security, access control and energy management systems, including
service contracts, maintenance contracts, supplies and parts.
               (vii) Other items of repair or maintenance of elements of the
Building.
               (viii) The costs of policing, security and supervision of the
Building.
               (ix) Fair market rental and other costs with respect to the
management office located at the Building.
               (x) The cost of the rental of any machinery or equipment and the
cost of supplies used in the maintenance and operation of the Building.

12



--------------------------------------------------------------------------------



 



               (xi) Audit fees and the cost of accounting services incurred in
the preparation of statements referred to in this Lease and financial
statements, and in the computation of the rents and charges payable by tenants
of the Building.
               (xii) Capital expenditures or improvements (collectively,
“Capital Improvements”) (a) made primarily to reduce Operating Expenses, or to
comply with any laws or other governmental requirements enacted (or with respect
to the ADA only, as interpreted or enforced) after the date of this Lease, or
(b) for replacements (as opposed to additions or new improvements) of
nonstructural items located in the common areas of the property required to keep
such areas in good condition; provided, all such permitted Capital Improvements
in excess of $50,000.00 (together with reasonable financing charges) shall be
amortized for purposes of this Lease over the shorter of (i) their useful lives,
as reasonably determined by Landlord, or (ii) the period during which the
reasonably estimated savings in Operating Expenses equals the expenditures.
Capital Improvements of $50,000.00 or less may be expensed by Landlord in the
year in which such expenditure occurs.
               (xiii) Legal fees and expenses.
               (xiv) A fee for the administration and management of the Building
as reasonably determined by Landlord from time to time.
Operating Expenses shall not include costs incurred in connection with the
presence of Hazardous Materials, except to the extent such costs are the
responsibility of Tenant pursuant to Article VI of the Lease, any management fee
in excess of 3% of gross receipts of the Building, costs of alteration of the
premises of tenants of the Building, depreciation charges, interest and
principal payments on mortgages, ground rental payments, real estate brokerage,
attorneys fees and leasing commissions incurred in connection with any tenant
leases, expenses incurred in enforcing obligations of tenants of the Building,
salaries and other compensation of executive officers of the managing agent of
the Building senior to the building manager, costs of any special service
provided to any one tenant of the Building but not to tenants of the Building
generally, and costs of marketing or advertising the Building. In addition,
Operating Expenses shall not include and Tenant shall have no obligation to
perform or to pay directly, or to reimburse Landlord for the following costs:
(a) costs occasioned by the act, omission or violation of any law by Landlord or
its respective agents, employees or contractors; (b) increases in insurance
costs to the extent caused by the activities of another occupant of the
Building, (c) expense reserves, (d) Capital Improvements, except to the extent
set forth in clause 4.1(B)(xii) above, (e) costs to comply with any laws or
other governmental requirements enacted (or with respect to the ADA only, as
interpreted or enforced) as of the date of this Lease, and (f) wages,
compensation, and labor burden for any employee not stationed on the Building
except based on the percentage of their time reasonably allocated to services
for the Building.
          (C) “Direct Reimbursement Payments” shall mean all charges for
(i) utilities serving the Premises, including heating, ventilating, air
conditioning and steam/utilities expenses, fuel, gas, electricity, water, sewer,
telephone, and other services and (ii) janitorial services provided to the
Premises, whether such expenses are paid to the Landlord or directly to the
utility provider or service vendor.

13



--------------------------------------------------------------------------------



 



          (D) If the Building is not fully occupied during an entire calendar
year, or portion thereof, during the Lease Term, then the variable cost
component of “Property Taxes” and “Operating Expenses” shall be equitably
adjusted so that the total amount of Property Taxes and Operating Expenses
equals the total amount which would have been paid or incurred by Landlord had
the Building been fully occupied for the entire calendar year. In no event shall
Landlord be entitled to receive from Tenant and any other tenants in the
Building an aggregate amount in excess of actual Operating Expenses as a result
of the foregoing provision.
     4.2 Base Rent. During the Lease Term, Tenant shall pay to Landlord as
rental for the Premises the Base Rent described in Section 1.7 above, subject to
the following adjustments (herein called the “Rent Adjustments”): During each
applicable calendar year, or portion thereof, during the Lease Term, the Base
Rent payable by Tenant to Landlord, as adjusted pursuant to Section 1.7 above,
shall be increased by (collectively, the “Tax and Operating Expense and Direct
Reimbursement Payments Adjustment”): (i) Tenant’s Percentage Share of the
increase in Operating Expenses incurred by Landlord during each year during the
Term of this Lease over the Base Year Operating Expenses, (ii) Tenant’s
Percentage Share of the increase in Property Taxes incurred by Landlord during
each year during the Term of this Lease over the Base Year Property Taxes, and
(iii) during each year of the Term, Direct Reimbursement Payments to the extent
reimbursable to Landlord and not paid directly to the utility provider or
service vendor (collectively, “Rent Adjustments”). A decrease in Property Taxes
or Operating Expenses below the Base Year Operating Expenses or Base Year
Property Taxes shall not decrease the amount of the Base Rent due hereunder or
give rise to a credit in favor of Tenant.
     4.3 Adjustment Procedure; Estimates. The Tax and Operating Expense and
Direct Reimbursement Payments Adjustment specified in Section 4.2 shall be
determined and paid as follows:
          (A) During each calendar year, or portion thereof, during the Lease
Term, Landlord shall give Tenant written notice of Base Year Operating Expenses
and Base Year Taxes and its estimate of any increased amounts payable under
Section 4.2 for that calendar year for Operating Expenses, Property Taxes and/or
Direct Reimbursement Expenses, respectively as the case may be. On or before the
first day of each calendar month during the calendar year, Tenant shall pay to
Landlord one-twelfth (1/l2th) of such estimated amounts; provided, however,
that, not more often than quarterly, Landlord may, by written notice to Tenant,
revise its estimate for such year, and subsequent payments by Tenant for such
year shall be based upon such revised estimate.
          (B) Within one hundred twenty (120) days after the close of each
calendar year or as soon thereafter as is practicable, Landlord shall use
commercially reasonable efforts to deliver to Tenant a statement of that year’s
Property Taxes, Operating Expenses, and Direct Reimbursement Expenses, and the
actual Tax and Operating Expense and Direct Reimbursement Payments Adjustment to
be made pursuant to Section 4.2 for such calendar year, as determined by
Landlord (the “Landlord’s Statement”) and such Landlord’s Statement shall be
binding upon Tenant, except as provided in Section 4.4 below. If the amount of
the actual Tax and Operating Expense and Direct Payments Adjustment is more than
the estimated payments for such calendar year made by Tenant, Tenant shall pay
the deficiency to Landlord within thirty (30) days following receipt of
Landlord’s Statement. If the amount of the actual Tax and Operating

14



--------------------------------------------------------------------------------



 



Expense and Direct Reimbursement Payments Adjustment is less than the estimated
payments for such calendar year made by Tenant, any excess shall be paid to
Tenant within thirty (30) days. No delay in providing the statement described in
this subparagraph (B) shall act as a waiver of Landlord’s right to payment under
Section 4.2 above.
          (C) If this Lease shall terminate on a day other than the end of a
calendar year, the amount of the Tax and Operating Expense and Direct
Reimbursement Payments Adjustment to be paid pursuant to Section 4.2 that is
applicable to the calendar year in which such termination occurs shall be
prorated on the basis of the number of days from January 1 of the calendar year
to the termination date bears to 365. The termination of this Lease shall not
affect the obligations of Landlord and Tenant pursuant to Section 4.3 to be
performed after such termination.
     4.4 Review of Landlord’s Statement. Provided that (a) Tenant is not then in
default beyond any applicable cure period of its obligations to pay Base Rent,
additional rent described in Section 4.2, or any other payments required to be
made by it under this Lease and (b) Tenant strictly complies with the provisions
of this Section 4.4, Tenant shall have the right, once each calendar year, to
reasonably review relevant supporting data for any portion of a Landlord’s
Statement, in accordance with the following procedure:
          (A) Tenant shall, within thirty (30) days after any such Landlord’s
Statement is delivered, deliver a written notice to Landlord notifying Landlord
of its election to inspect Landlord’s books and records relating to the
Landlord’s Statement, and Tenant shall simultaneously pay to Landlord all
amounts due from Tenant to Landlord as specified in the Landlord’s Statement. In
no event shall Tenant be entitled to withhold, deduct, or offset any monetary
obligation of Tenant to Landlord under the Lease (including, without limitation,
Tenant’s obligation to make all payments of Base Rent and all payments of
Tenant’s Tax and Operating Expense and Direct Reimbursement Payments Adjustment)
pending the completion of and regardless of the results of any review of records
under this Section 4.4. The right of Tenant under this Section 4.4 may only be
exercised once per year for any Landlord’s Statement, and if Tenant fails to
meet any of the above conditions as a prerequisite to the exercise of such
right, the right of Tenant under this Section 4.4 for a particular Landlord’s
Statement shall be deemed waived.
          (B) Tenant acknowledges that Landlord maintains its records for the
Building at Landlord’s manager’s corporate offices and Tenant agrees that any
review of records under this Section 4.4 shall be at the sole expense of Tenant
and shall, at Tenant’s election, be conducted by an independent firm of
certified public accountants on an non-contingency basis or an auditing firm
provided that (i) the auditing firm is paid solely on a non-contingency basis
and (ii) the person performing such audit shall be a certified public
accountant. Tenant acknowledges and agrees that any records reviewed under this
Section 4.4 constitute confidential information of Landlord, which shall not be
disclosed to anyone other than Tenant, the accountants performing the review and
Tenant’s lawyers and real estate advisors. Tenant shall require each person or
entity who is not an employee of Tenant (excluding Tenant’s attorneys) to
execute an agreement obligating such person or entity to comply with the
nondisclosure requirements of this Section and shall use commercially reasonable
efforts to monitor the

15



--------------------------------------------------------------------------------



 



compliance with such agreement. The breach by Tenant of its obligations under
this Section shall constitute a material breach of this Lease.
     4.5 Payment. Concurrently with the execution hereof, Tenant shall pay
Landlord Base Rent for the second calendar month of the Lease Term after the 3rd
Floor North Commencement Date in the amount of $121,014.92. Thereafter the Base
Rent described in Section 1.7, as adjusted in accordance with Section 4.2, shall
be payable in advance on the first day of each calendar month. If the 3rd Floor
South Commencement Date or the 3rd Floor North Commencement Date is other than
the first day of a calendar month, the prepaid Base Rent for such partial month
shall be prorated in the proportion that the number of days this Lease is in
effect during such partial month bears to the total number of days in the
calendar month. All Rent, and all other amounts payable to Landlord by Tenant
pursuant to the provisions of this Lease, shall be paid to Landlord, without
notice, demand, abatement, deduction or offset, in lawful money of the United
States at Landlord’s office in the Building or to such other person or at such
other place as Landlord may designate from time to time by written notice given
to Tenant. No payment by Tenant or receipt by Landlord of a lesser amount than
the correct Rent due hereunder shall be deemed to be other than a payment on
account; nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed to effect or evidence an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this Lease
or at law or in equity provided.
     4.6 Late Charge; Interest. Tenant acknowledges that the late payment of
Base Rent or any other amounts payable by Tenant to Landlord hereunder (all of
which shall constitute additional rental to the same extent as Base Rent) will
cause Landlord to incur administrative costs and other damages, the exact amount
of which would be impracticable or extremely difficult to ascertain. Landlord
and Tenant agree that if Landlord does not receive any such payment on or before
five (5) days after the date the payment is due, Tenant shall pay to Landlord,
as additional rent, (a) a late charge equal to five percent (5%) of the overdue
amount or $200.00 whichever is greater to cover such additional administrative
costs; and (b) interest on the delinquent amounts at the lesser of the maximum
rate permitted by law if any or twelve percent (12%) per annum from the date due
to the date paid. Notwithstanding the foregoing, for any non-regularly recurring
payments under this Lease (i.e, not payments of Monthly Base Rent or other
payments made on a monthly basis), Tenant shall be provided written notice and
five (5) days to cure such non-regularly recurring payment one (1) time each
calendar year prior to the imposition of the foregoing late charge and default
interest.
     4.7 Additional Rent. For purposes of this Lease, all amounts payable by
Tenant to Landlord pursuant to this Lease, whether or not denominated as such,
shall constitute additional rental hereunder. Such additional rental, together
with the Base Rent and Rent Adjustments, shall sometimes be referred to in this
Lease as “Rent”.

16



--------------------------------------------------------------------------------



 



ARTICLE V
SECURITY DEPOSIT
          (A) Upon the execution of this Lease, Tenant shall deposit with
Landlord the Security Deposit described in Section 1.10 above in cash or through
a Letter of Credit (as hereinafter defined).
          (B) For purposes of this Lease, “Letter of Credit” shall mean an
unconditional, irrevocable sight draft letter of credit, drawable in the San
Francisco Bay Area, issued by Silicon Valley Bank or another bank reasonably
satisfactory to Landlord, naming Landlord as beneficiary and otherwise in form
and substance satisfactory to Landlord. The Letter of Credit shall be for a one
(1) year term and shall provide: (i) that Landlord may make partial and multiple
draws thereunder; (ii) that if Tenant fails to pay rent or other charges due
under the Lease, or otherwise defaults, after applicable notice and cure
periods, if any, with respect to any provision of the Lease, or if Landlord is
otherwise permitted under the terms of the Lease to draw upon the Letter of
Credit, Landlord may at its sole option draw upon the Letter of Credit and the
bank will honor a sight draft of Landlord; (iii) that other than the delivery of
any required statement by Landlord, the bank shall honor such draw without
inquiry and the bank shall not have the authority, ability, right or discretion
to inquire as to the basis for such statement; (iv) that in the event of
Landlord’s assignment or other transfer of its interest in the Lease, the Letter
of Credit shall be freely transferable by Landlord, one or more times, without
recourse to the Landlord or the assignee or transferee of such interest and
Tenant shall be responsible for any transfer fees or charges imposed by the
issuer of the Letter of Credit in connection with Landlord’s transfer or
assignment thereof; (v) that the Letter of Credit is governed by the Uniform
Customs and Practice for Documentary Credits (2007 revisions), International
Chamber of Commerce Publication No. 600; (vi) that the Letter of Credit will be
automatically renewed upon the expiration of its term for additional one
(1) year periods, not to extend beyond sixty (60) days after the Expiration Date
of the Lease; and, (vii) that if the bank does not confirm the extension of the
Letter of Credit at least sixty (60) days prior to the relevant annual
expiration date or if Tenant does not substitute a replacement Letter of Credit
by such date, or if a Default occurs under the Lease, Landlord shall be entitled
to draw on the Letter of Credit and to hold and apply such funds as an
additional Security Deposit in accordance with the terms of the Lease. In the
event that Landlord draws upon the Letter of Credit solely due to Tenant’s
failure to renew the Letter of Credit at least sixty (60) days before its
expiration (i) such failure to renew shall not constitute a default hereunder
and (ii) Tenant shall at any time thereafter be entitled to provide Landlord
with a replacement Letter of Credit that satisfies the requirements hereunder,
at which time Landlord shall return the cash proceeds of the original Letter of
Credit drawn by Landlord. Landlord and Tenant hereby approve the form of Letter
of Credit attached hereto as Exhibit G.
          (C) If Landlord draws upon the Letter of Credit in accordance with the
terms of this Lease, Tenant shall within ten (10) days after Landlord’s draw
deposit with Landlord a cash sum or substitute Letter of Credit in an amount
which when added to the amount available to be drawn under the Letter of Credit
equals the face amount of the Letter of Credit. Tenant’s failure to do so shall
be a material breach of this Lease and entitle Landlord to draw down the entire
Letter of Credit.

17



--------------------------------------------------------------------------------



 



          (D) The Security Deposit is made by Tenant to secure the faithful
performance of all the terms, covenants and conditions of this Lease to be
performed by Tenant. If Tenant shall default with respect to any covenant or
provision hereof beyond applicable notice and cure periods, if any, Landlord may
use, apply or retain all or any portion of the Security Deposit to cure such
default or to compensate Landlord for any loss or damage which Landlord may
suffer thereby pursuant to Section 1951.2 of the California Civil Code. If
Landlord so uses or applies all or any portion of the Security Deposit, Tenant
shall immediately upon written demand deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to the full amount hereinabove
stated. Landlord shall not be required to keep the Security Deposit separate
from its general accounts and Tenant shall not be entitled to interest on the
Security Deposit. Within thirty (30) days after the expiration or earlier
termination of the Lease Term, the Security Deposit or any balance thereof shall
be returned to Tenant (or, at Landlord’s option, to Tenant’s assignee), provided
that subsequent to the expiration of this Lease, Landlord may retain from said
Security Deposit all amounts necessary to compensate Landlord for any and all
defaults by Tenant under the Lease, including post termination damages. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code and
all other provisions of law, now or hereafter in effect, which provide that
Landlord may claim from a Security Deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by Tenant or
to clean the Premises, it being agreed that Landlord may, in addition, claim
those sums specified in this Article V above and/or those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the acts or omissions of Tenant or any officer,
employee, agent, contractor or invitee of Tenant.
ARTICLE VI
USE OF PREMISES
     6.1 Tenant’s Permitted Use. Tenant shall have access to the Building and
the Premises seven (7) days a week, twenty-four (24) hours a day. Tenant shall
use the Premises only for Tenant’s Permitted Use as set forth in Section 1.10
above and shall not use or permit the Premises to be used for any other use or
purpose whatsoever, without Landlord’s prior written consent. Tenant shall, at
its sole cost and expense, obtain all governmental licenses and permits required
to allow Tenant to conduct Tenant’s Permitted Use. Landlord disclaims any
warranty that the Premises are suitable for Tenant’s use, and Tenant
acknowledges that it has had a full opportunity to make its own determination in
this regard.
     6.2 Compliance With Laws and Other Requirements.
          (A) Except as otherwise provide herein and in the Work Letter, Tenant
shall cause the Premises to comply in all material respects with all laws,
ordinances, regulations and directives of any governmental authority having
jurisdiction including, without limitation, any certificate of occupancy and any
law, ordinance, regulation, covenant, condition or restriction affecting the
Building or the Premises which in the future may become applicable to the
Premises.
          (B) Tenant shall not use the Premises, or permit the Premises to be
used, in any manner which: (i) violates any Applicable Law; (ii) causes or is
reasonably likely to cause

18



--------------------------------------------------------------------------------



 



damage to the Building or the Premises; (iii) violates a requirement or
condition of any fire and extended insurance policy covering the Building and/or
the Premises, or increases the cost of such policy; (iv) constitutes or is
reasonably likely to constitute a nuisance, annoyance or inconvenience to other
tenants or occupants of the Building or its equipment, facilities or systems;
(v) interferes with, or is reasonably likely to interfere with, the transmission
or reception of microwave, television, radio, telephone or other communication
signals by antennae or other facilities located in the Building; or
(vi) violates the Rules and Regulations described in Article XIX.
          (C) Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot area which such floor was designed to
carry and which may be allowed by law. Landlord reserves the right to prescribe
the weight and position of all heavy equipment and similar items, and to
prescribe the reinforcing necessary, if any, which in the opinion of Landlord
may be required under the circumstances, such reinforcing to be at Tenant’s
prepaid expense.
          (D) The parties acknowledge that safety and security devices, services
and programs provided by Landlord, if any, while intended to deter crime and
ensure safety, may not in given instances prevent theft or other criminal acts,
or ensure safety of persons or property. The risk that any safety or security
device, service or program may not be effective, or may malfunction, or be
circumvented by a criminal, is assumed by Tenant with respect to Tenant’s
property and interests, and Tenant shall obtain insurance coverage to the extent
Tenant desires protection against such criminal acts and other losses, as
further described in this Lease. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord or required by Law.
          (E) Landlord shall be responsible, at its cost and expense and not as
an Operating Expense, for all code compliance work (i) to the common areas of
the Building, if any, including but not limited to the path of travel, common
area bathrooms fixtures, drinking fountains and required seismic upgrades and
(ii) required to comply with any laws or other governmental requirements enacted
(or with respect to the ADA only, as interpreted or enforced) as of the date of
this Lease.
          (F) Notwithstanding anything to the contrary herein, Tenant shall not
be required to comply with or cause the Premises to comply with any laws, rules,
regulations or insurance requirements requiring the construction of alterations
unless such compliance is necessitated solely due to Tenant’s particular use of
the Premises.
     6.3 Hazardous Materials.
          (A) No Hazardous Materials, as defined herein, shall be Handled, as
also defined herein, upon, about, above or beneath the Premises or any portion
of the Building by or on behalf of Tenant, its subtenants or its assignees, or
their respective contractors, clients, officers, managers, members, partners,
directors, employees, agents, or invitees. Any such Hazardous Materials so
Handled shall be known as Tenant’s Hazardous Materials. Notwithstanding the
foregoing, normal quantities of Tenant’s Hazardous Materials customarily used in
the conduct of general administrative and executive office activities (e.g.,
copier fluids

19



--------------------------------------------------------------------------------



 



and cleaning supplies) may be Handled at the Premises without Landlord’s prior
written consent. Tenant’s Hazardous Materials shall be Handled at all times in
compliance with the manufacturer’s instructions therefor and all applicable
Environmental Laws, as defined herein.
          (B) Notwithstanding the obligation of Tenant to indemnify Landlord
pursuant to this Lease, Tenant shall, at its sole cost and expense, promptly
take all actions required by any Regulatory Authority, as defined herein, which
requirements or necessity arises from the Handling of Tenant’s Hazardous
Materials upon, about, above or beneath the Premises or any portion of the
Building. Such actions shall include, but not be limited to, the investigation
of the environmental condition of the Premises or any portion of the Building,
the preparation of any feasibility studies or reports and the performance of any
cleanup, remedial, removal or restoration work. Except as otherwise agreed to by
Landlord based upon advise of its environmental consultants, Tenant shall take
all actions necessary to restore the Premises or any portion of the Building to
the condition existing prior to the introduction of Tenant’s Hazardous
Materials, notwithstanding any less stringent standards or remediation allowable
under applicable Environmental Laws. Tenant shall nevertheless obtain Landlord’s
written approval prior to undertaking any actions required by this
Section 6.3(B), which approval shall not be unreasonably withheld so long as
such actions would not potentially have a material adverse long-term or
short-term effect on the Premises or any portion of the Building.
          (C) Tenant agrees to execute affidavits, representations, and the like
from time to time at Landlord’s request describing the Hazardous Materials used
at the Premises by Tenant.
          (D) Landlord represents to its knowledge that (i) no Hazardous
Materials is present on or about the Building in violation of Environmental Laws
and (ii) there is no action pending before any Regulatory Authority regarding
the presence of Hazardous Materials in the Building.
          (E) Landlord has disclosed to Tenant and Tenant has acknowledged that
a small amount of non-friable encapsulated asbestos is located in the stairway
leading to the penthouse and that such encapsulated asbestos will not be removed
by Landlord.
          (F) In no event shall Tenant be liable for the removal or remediation
of any Hazardous Materials or for any costs or expenses incurred by Landlord in
connection with such removal or remediation except to the extent the removal or
remediation of such Hazardous Materials is the responsibility of Tenant pursuant
to this Section 6.3. Except as expressly set forth herein with respect to
Tenant’s obligations, Landlord shall pay or cause others to pay for the removal
or remediation of any Hazardous Materials in the Building or the Premises which
are in violation of Environmental Laws.
          (G) Definitions
               (i) “Environmental Laws” means and includes all now and hereafter
existing statutes, laws, ordinances, codes, regulations, rules, rulings, orders,
decrees, directives, policies and requirements by any Regulatory Authority
regulating, relating to, or imposing liability or standards of conduct
concerning public health and safety or the environment.

20



--------------------------------------------------------------------------------



 



               (ii) “Hazardous Materials” means: any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) defined as “Hazardous Waste,” “Extremely Hazardous
Waste,” or “Restricted Hazardous Waste” under Sections 25115, 25117 or 25122.7,
or listed pursuant to Section 25140, of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law); (ii) defined as a
“Hazardous Substance” under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a “Hazardous Material,” “Hazardous Substance,” or
“Hazardous Waste” under Section 22501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a “Hazardous Substance under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) lead containing
surface material, (viii) designated as a “Hazardous Substance” pursuant to
Section 311 of the Federal Water Pollution Control Act (33 U.S.C. § 1317),
(ix) defined as a “Hazardous Waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. §
6903), or (x) defined as a “Hazardous Substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (42 U.S.C. § 9601).
               (iii) “Handle,” “handle,” “Handled,” “handled,” “Handling,” or
“handling” shall mean any installation, handling, generation, storage,
treatment, use, disposal, discharge, release, manufacture, refinement, presence,
migration, emission, abatement, removal, transportation, or any other activity
of any type in connection with or involving Hazardous Materials.
               (iv) “Regulatory Authority” shall mean any federal, state or
local governmental agency, commission, board or political subdivision.
ARTICLE VII
UTILITIES; SERVICES AND SIGNAGE
     7.1 Building Services. Landlord agrees to furnish or cause to be furnished
to the Premises the following utilities and services, subject to the conditions
and standards set forth herein, the cost of which shall either be Operating
Expenses or a Direct Reimbursement Expenses in accordance with the terms of this
Lease:
          (A) Non-attended automatic elevator service (if the Building has such
equipment serving the Premises), in common with Landlord and other tenants and
occupants and their agents and invitees, 24 hours a day, 7 days a week.
          (B) During Business Hours, such air conditioning, heating and
ventilation as, in Landlord’s reasonable judgment, are required for the
comfortable use and occupancy of the Premises with typical heat and occupancy
loads for the Permitted Use; provided, however, that if Tenant shall require
heating, ventilation or air conditioning in excess of that which Landlord

21



--------------------------------------------------------------------------------



 



shall be required to provide hereunder, Landlord may provide such additional
heating, ventilation or air conditioning at such rates and upon such additional
conditions as shall be determined by Landlord from time to time. Tenant will
have the right to request, upon reasonable advance written or email notice to
Landlord, HVAC services for the Premises after Business Hours, and Tenant will
be responsible for paying Landlord’s then hourly charge for supplying such
services (as reasonably determined by Landlord from time to time) as additional
Rent. Tenant acknowledges that at present, notification for HVAC services during
weekends would have to be provided no later than 2:00 PM on the preceding
Friday. The hourly cost for HVAC supplied after Building Hours as of the Lease
Date is $75.00 per hour
          (C) Water for drinking and rest room purposes.
          (D) Reasonable janitorial and cleaning services five (5) days per week
to the Common Areas.
          (E) At Tenant’s sole cost, Tenant shall contract with Landlord’s
janitorial vendor to provide janitorial and cleaning services to the Premises
five (5) days a week and, the cost of removal of Tenant’s refuse and rubbish, to
the extent that the same exceeds the refuse and rubbish attendant to normal
office usage.
          (F) An access control security system for after-hours use by all
tenants in the Building.
          (G) Notwithstanding anything to the contrary set forth in this
Section 7.1, Landlord and Tenant acknowledge that the Premises will be
separately metered for electricity serving the lights and convenience outlets
and server rooms in the Premises. Tenant will pay any costs of installing,
maintaining or replacing such separate utility meter, and Tenant will reimburse
Landlord directly for such separately metered electricity. Notwithstanding such
separate metering of electricity usage within the Premises if Tenant’s increased
electrical requirements or other sources of heat will materially affect the
temperature level in the Premises or the Building, Landlord may require Tenant
to pay such amounts as will be incurred by Landlord to install and operate any
machinery or equipment necessary to restore the temperature level to that
otherwise required to be provided by Landlord, including but not limited to the
cost of modifications to the air conditioning system. Landlord shall not, in any
way, be liable or responsible to Tenant for any loss or damage or expense which
Tenant may incur or sustain if, for any reasons beyond Landlord’s reasonable
control, either the quantity or character of electric service is changed or is
no longer available or suitable for Tenant’s requirements. Tenant covenants that
at all times its use of electric current shall never exceed the capacity of the
feeders, risers or electrical installations of the Building.
          (H) Any amounts which Tenant is required to pay to Landlord pursuant
to this Section 7.1 shall be payable within thirty (30) days after written
demand by Landlord and shall constitute additional Rent.
     7.2 Interruption of Services. Landlord shall not be liable for any failure
to furnish, stoppage of, or interruption in furnishing any of the services or
utilities described in Section 7.1, when such failure is caused by accident,
breakage, repairs, strikes, lockouts, labor disputes, labor

22



--------------------------------------------------------------------------------



 



disturbances, governmental regulation, civil disturbances, acts of war,
moratorium or other governmental action, or any other cause beyond Landlord’s
reasonable control, and, in such event, Tenant shall not be entitled to any
damages nor shall any failure or interruption abate or suspend Tenant’s
obligation to pay Base Rent and additional rent required under this Lease or
constitute or be construed as a constructive or other eviction of Tenant.
Further, in the event any governmental authority or public utility promulgates
or revises any law, ordinance, rule or regulation, or issues mandatory controls
or voluntary controls relating to the use or conservation of energy, water, gas,
light or electricity, the reduction of automobile or other emissions, or the
provision of any other utility or service, Landlord may take any reasonably
appropriate action to comply with such law, ordinance, rule, regulation,
mandatory control or voluntary guideline and Tenant’s obligations hereunder
shall not be affected by any such action of Landlord. Notwithstanding anything
to the contrary contained herein, Tenant hereby waives the provisions of Section
1932(l) of the California Civil Code or any other applicable existing or future
law, ordinance or governmental regulation permitting the termination of this
Lease due to such failure or interruption. Notwithstanding the foregoing or any
other provision of this Lease to the contrary, in the event that any utility,
communication or other building service is interrupted for more than five
(5) consecutive business days, or for more than ten (10) business days in a
single month whether or not consecutive, as a result of Landlord’s or its
agents, contractors or employees active negligence or Landlord’s breach of
Landlord’s obligations under this Lease (as distinct from a failure of such
utility or service which is area wide, a Force Majeure event or which occurred
and was not caused by Landlord’s or its agents’, employees’ or contractors’
active negligence or breach of Landlord’s obligations hereunder), then and in
such event, Tenant shall receive an abatement of Rent until such service(s) are
restored; provided however that if and to the extent such failure is covered by
rent interruption insurance, Landlord shall process such claim and shall provide
Tenant with the benefit of any such payments from the date received.
     7.3 Signage.
          (A) Landlord, at its sole cost and expense, will provide (a) the
initial Building standard identification of Tenant on the main floor lobby
directory, including a logo of appropriate size; and (b) the initial Building
standard identification signage at the entry to the Premises. Any subsequent
changes to the suite identification or directory signage (including any update
of any computer directory) will be at Tenant’s sole cost. Tenant may, at its
sole cost and expense, install additional signage at the entrance to its
Premises and in the elevator lobbies of its Premises provided, however that all
such additional signage shall be subject to the Landlord’s prior written
approval as to the location, size, lettering, materials, color, lighting and
content of the sign, which approval may be given or withheld in the sole but
reasonable discretion of Landlord.
          (B) Tenant shall have the non-exclusive right to display “eyebrow”
signage on the exterior (“Exterior Signage”) of the South Building upon the
following terms:
               (i) An exhibit of Tenant’s location and design of the proposed
Exterior Signage is attached hereto as Exhibit F. Notwithstanding anything in
Exhibit F to the contrary, Landlord has approved only the front view of the box
and not the top view and mounting details associated with the top view?

23



--------------------------------------------------------------------------------



 



               (i) Landlord makes no representations and warranties regarding
the approval of any Exterior Signage or the conditions imposed by the City of
San Francisco.
               (ii) Tenant understands and agrees that the use of the Exterior
Signage to identify any entity except Omniture, Inc. will require the prior
written approval of Landlord, which approval may be given or denied in its sole
and absolute discretion. In no event may Tenant assign the Exterior Signage
except in connection with the assignment of its entire interest under this
Lease, and in no event may Tenant sublease the Exterior Signage except in
connection with a sublease to a permitted subtenant occupying substantially all
of the Premises of Tenant in the Building (“Signage Transfer”). Landlord shall
have the right to approve any Signage Transfer, including, without limitation, a
Signage Transfer to an Affiliate. Tenant understands and acknowledges that
Landlord may apply more stringent criteria to approve a Signage Transfer than to
approve an assignment or subletting under the Lease and Landlord may elect to
consent to an assignment of this Lease or a subletting of the Premises but to
exercise the right to terminate the right to Exterior Signage unless (x) after
such assignment or subletting, Tenant remains an ongoing, active business entity
and (y) Tenant notifies Landlord that Tenant will continue to use such Exterior
Signage solely to identify Omniture, Inc. and no other entity.
               (iii) Tenant shall comply, at its sole cost and expense, with any
and all laws and governmental requirements applicable to the Exterior Signage,
including, without limitation, all historical designation regulations and
requirements.
               (iv) Tenant shall not install any sign without having obtained
all necessary permits and licenses. If and to the extent different in any
respect from the Signage Exhibit, all such signage shall be subject to
Landlord’s prior written approval as to the location, size, lettering,
materials, color, lighting and content of the sign, which approval may be given
or withheld in the sole but reasonable discretion of Landlord. Landlord shall
provide its response to Tenant’s submittals of signage location, design and
content under this subsection within seven (7) days after Landlord’s receipt of
such information.
               (v) Tenant shall pay for all engineering costs and all costs of
designing, installing, maintaining and removing the Exterior Signage. Upon the
end of the Term, Tenant shall, at its sole cost and expense, restore the
exterior wall to the condition it was in prior to such installation, ordinary
wear and tear, acts of God, casualties and condemnation excepted.
ARTICLE VIII
MAINTENANCE AND REPAIRS
     8.1 Landlord’s Obligations. Except as provided in Sections 8.2 and 8.3
below, Landlord shall maintain the Building in reasonable order and repair
throughout the Lease Term, and except as expressly provided herein, Landlord
shall not be liable for any failure to make any repairs or to perform any
maintenance. Landlord shall at its cost and not as an Operating Expense for
non-routine maintenance, repair and/or replacement of the roof and the parking
garage, including resurfacing of the parking garage to the extent directly
caused by any construction defects. Except as provided herein, there shall be no
abatement of Rent, nor shall there be any liability of Landlord, by reason of
any injury or inconvenience to, or interference

24



--------------------------------------------------------------------------------



 



with, Tenant’s business or operations arising from the making of, or failure to
make, any maintenance or repairs in or to any portion of the Building provided,
however, that Landlord shall not impair Tenant’s operations more than reasonably
necessary. Notwithstanding anything to the contrary herein, Landlord shall
perform and construct, and Tenant shall have no responsibility to perform or
construct, any repair, maintenance or improvements (a) necessitated by the acts
or omissions of Landlord or any other occupant of the Building, or their
respective agents, employees or contractors, (b) for which Landlord has received
reimbursement from others, (c) to the structural portions of the Premises,
(d) to the heating, ventilating, air conditioning, electrical, water, sewer, and
plumbing systems serving the Premises and the Building, (e) to any portion of
the Building outside of the demising walls of the Premises, or (f) any Capital
Improvements. Notwithstanding the foregoing, Tenant shall pay for its share of
the repairs described in (c), (d), (e) and/or (f) above if and to the extent
(x) such costs are properly included in Operating Expenses or (y) such
expenditures are required as a result of Tenant’s negligence or willful
misconduct.
     8.2 Tenant’s Obligations. During the Lease Term, Tenant shall, at its sole
cost and expense, maintain the Premises in the condition received (including,
without limitation, the carpet, wall covering, doors, plumbing and other
fixtures, equipment, alterations and improvements, whether installed by Landlord
or Tenant). Further, except to the extent of Landlord’s waiver in Section 10.6,
Tenant shall be responsible for, and upon demand by Landlord shall promptly
reimburse Landlord for, any damage to any portion of the Building or the
Premises caused by (a) Tenant’s activities in the Building or the Premises;
(b) the performance or existence of any alterations, additions or improvements
made by Tenant in or to the Premises; (c) the installation, use, operation or
movement of Tenant’s property in or about the Building or the Premises; or
(d) any act or omission by Tenant or its officers, managers, members, partners,
employees, agents, contractors or invitees. Notwithstanding the foregoing,
Landlord shall perform all Capital Improvements within the Premises, which shall
either be performed at Landlord’s expenses, Tenant’s expense or as an Operating
Expense as otherwise provided in this Lease.
     8.3 Landlord’s Rights. Landlord and its contractors shall have the right,
at all reasonable times and upon prior oral or telephonic notice to Tenant at
the Premises, other than in the case of any emergency in which case no notice
shall be required, to enter upon the Premises to make any repairs to the
Premises or the Building reasonably required or deemed reasonably necessary by
Landlord and to erect such equipment, including scaffolding, as is reasonably
necessary to effect such repairs. Any entry by Landlord and Landlord’s agents
hereunder shall not impair Tenant’s operations more than reasonably necessary,
and shall comply with Tenant’s reasonable security measures.
ARTICLE IX
ALTERATIONS, ADDITIONS AND IMPROVEMENTS
     9.1 Landlord’s Consent; Conditions. Tenant shall not make or permit to be
made any alterations, additions, or improvements in or to the Premises
(“Alterations”) without the prior written consent of Landlord, which consent,
with respect to nonstructural alterations, shall not be unreasonably withheld.
Landlord may impose as a condition to making any Alterations such

25



--------------------------------------------------------------------------------



 



requirements as Landlord in its reasonable discretion deems necessary or
desirable including without limitation: Tenant’s submission to Landlord, for
Landlord’s prior written approval, of all plans and specifications relating to
the Alterations; Landlord’s prior written approval of the time or times when the
Alterations are to be performed; Landlord’s prior written approval of the
contractors and subcontractors performing work in connection with the
Alterations; Tenant’s receipt of all necessary permits and approvals from all
governmental authorities having jurisdiction over the Premises prior to the
construction of the Alterations; and Tenant’s payment to Landlord of all costs
and expenses incurred by Landlord because of Tenant’s Alterations, including but
not limited to costs incurred in reviewing the plans and specifications for, and
the progress of, the Alterations. Subject to the foregoing, Landlord shall not
charge Tenant with a construction management fee in connection with any
Alteration. Tenant is required to provide Landlord written notice of whether the
Alterations include the Handling of any Hazardous Materials and whether these
materials are of a customary and typical nature for industry practices. Upon
completion of the Alterations, Tenant shall provide Landlord with copies of
as-built plans. Neither the approval by Landlord of plans and specifications
relating to any Alterations nor Landlord’s supervision or monitoring of any
Alterations shall constitute any warranty by Landlord to Tenant of the adequacy
of the design for Tenant’s intended use or the proper performance of the
Alterations. Notwithstanding anything to the contrary herein, Tenant may
construct non-structural Alterations in the Premises without Landlord’s prior
approval but upon prior written notice to Landlord, if the costs of any projects
do not exceed Twenty-Five Thousand Dollars ($25,000) and Tenant shall, at the
request of Landlord remove such Alterations at the end of the Term.
     9.2 Performance of Alterations Work. All work relating to the Alterations
shall be performed in compliance with the plans and specifications approved by
Landlord, all applicable laws, ordinances, rules, regulations and directives of
all governmental authorities having jurisdiction and the requirements of all
carriers of insurance on the Premises and the Building, the Board of
Underwriters, Fire Rating Bureau, or similar organization, including, without
limitation, the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq., as
it may be amended from time to time, and any governmental regulations with
respect thereto and Title 24 of the California Administrative Code. All work
shall be performed in a diligent, first class manner and so as not to
unreasonably interfere with any other tenants or occupants of the Building. All
costs incurred by Landlord relating to the Alterations shall be payable to
Landlord by Tenant as additional rent upon demand. No asbestos-containing
materials shall be used or incorporated in the Alterations. No lead-containing
surfacing material, solder, or other construction materials or fixtures where
the presence of lead might create a condition of exposure not in compliance with
Environmental Laws shall be incorporated in the Alterations.
     9.3 Liens. Tenant shall pay when due all costs for work performed and
materials supplied to the Premises. Tenant shall keep Landlord, the Premises and
the Building free from all liens, stop notices and violation notices relating to
the Alterations or any other work performed for, materials furnished to or
obligations incurred by or for Tenant and Tenant shall protect, indemnify, hold
harmless and defend Landlord, the Premises and the Building of and from any and
all loss, cost, damage, liability and expense, including attorneys’ fees,
arising out of or related to any such liens or notices. Further, Tenant shall
give Landlord not less than seven (7) business days prior written notice before
commencing any Alterations in or about the Premises to permit Landlord to post
appropriate notices of non-responsibility. During the

26



--------------------------------------------------------------------------------



 



progress of such work, Tenant shall, upon Landlord’s request, furnish Landlord
with lien waivers covering all work theretofore performed. Tenant shall satisfy
or otherwise discharge all liens, stop notices or other claims or encumbrances
within ten (10) days after Landlord notifies Tenant in writing that any such
lien, stop notice, claim or encumbrance has been filed. If Tenant fails to pay
and remove such lien, claim or encumbrance within such ten (10) days, Landlord,
at its election, may pay and satisfy the same and in such event the sums so paid
by Landlord, with interest from the date of payment at the rate set forth in
Section 4.6 hereof for amounts owed Landlord by Tenant shall be deemed to be
additional rent due and payable by Tenant within thirty (30) days following
without notice or demand.
     9.4 Lease Termination. Except as provided in this Section 9.4, upon
expiration or earlier termination of this Lease Tenant shall surrender the
Premises to Landlord in the same condition as existed on the completion of the
3rd Floor North Work and the 3rd Floor South Work, as applicable, subject to
reasonable wear and tear, casualty, condemnation, Hazardous Materials (other
than those released or emitted by Tenant), and alterations or other interior
improvements which it is permitted to surrender at the termination of this
Lease. In no event shall Tenant be required to remove Landlord’s Work. All
Alterations shall become a part of the Premises and shall become the property of
Landlord upon the expiration or earlier termination of this Lease, unless
Landlord shall, by written notice given to Tenant at the time Landlord consents
to such Alterations, require Tenant to remove some or all of Tenant’s
Alterations, in which event Tenant shall promptly remove the designated
Alterations at the end of the Lease Term and shall promptly repair any resulting
damage, all at Tenant’s sole expense. All business and trade fixtures, machinery
and equipment, furniture, movable partitions and items of personal property
owned by Tenant or installed by Tenant at its expense in the Premises shall be
and remain the property of Tenant; upon the expiration or earlier termination of
this Lease, Tenant shall, at its sole expense, remove all such items and repair
any damage to the Premises or the Building caused by such removal. If Tenant
fails to remove any such items or repair such damage promptly after the
expiration or earlier termination of the Lease, Landlord may, but need not, do
so with no liability to Tenant, and Tenant shall pay Landlord the cost thereof
upon demand. Notwithstanding the foregoing to the contrary, in the event that
Landlord gives its consent, pursuant to the provisions of Section 9.1 of this
Lease, to allow Tenant to make an Alteration in the Premises, Landlord agrees to
notify Tenant in writing at the time of the giving of such consent whether
Landlord will require Tenant, at Tenant’s cost, to remove such Alteration at the
end of the Lease Term.
ARTICLE X
INDEMNIFICATION AND INSURANCE
     10.1 Indemnification.
          (A) Except to the extent of Landlord’s waiver in Section 10.7, Tenant
agrees to protect, indemnify, hold harmless and defend Landlord and any
Mortgagee, as defined herein, and each of their respective partners, directors,
officers, managers, members, agents and employees, successors and assigns,
(except to the extent of the losses described below are caused by the gross
negligence of Landlord, its agents and employees), from and against:

27



--------------------------------------------------------------------------------



 



               (i) any and all loss, cost, damage, liability or expense as
incurred (including but not limited to reasonable attorneys’ fees and legal
costs) to the extent arising out of or related to any claim, suit or judgment
brought by or in favor of any person or persons for damage, loss or expense due
to, but not limited to, bodily injury, including death, or property damage
sustained by such person or persons to the extent arising out of, or
attributable to the use or occupancy of the Premises or any portion of the
Building by Tenant or the acts or omissions of Tenant or its agents, employees,
contractors, clients, invitees or subtenants. Such loss or damage shall include,
but not be limited to, any injury or damage to, or death of, Landlord’s
employees or agents or damage to the Premises or any portion of the Building.
               (ii) any and all environmental damages which arise from: (i) the
Handling of any Tenant’s Hazardous Materials, as defined in Section 6.3 (ii) the
breach of any of the provisions of Section 6.3 of this Lease. For the purpose of
this Lease, “environmental damages” shall mean (a) all claims, judgments,
damages, penalties, fines, costs, liabilities, and losses (including without
limitation, diminution in the value of the Premises or any portion of the
Building, damages for the loss of or restriction on use of rentable or usable
space or of any amenity of the Premises or any portion of the Building, and from
any adverse impact of Landlord’s marketing of space); (b) all reasonable sums
paid for settlement of claims, attorneys’ fees, consultants’ fees and experts’
fees; and (c) all costs incurred by Landlord in connection with investigation or
remediation relating to the Handling of Tenant’s Hazardous Materials, whether or
not required by Environmental Laws. To the extent that Landlord is held strictly
liable by a court or other governmental agency of competent jurisdiction under
any Environmental Laws as a result of Tenant’s use of Hazardous Materials,
Tenant’s obligation to Landlord and the other indemnities under the foregoing
indemnification shall likewise be without regard to fault on Tenant’s part with
respect to the violation of any Environmental Law which results in liability to
the indemnitee. Tenant’s obligations and liabilities pursuant to this
Section 10.1 shall survive the expiration or earlier termination of this Lease.
          (B) Except to the extent of Tenant’s waivers in Section 10.7, Landlord
agrees to protect, indemnify, hold harmless and defend Tenant from and against
any and all loss, cost, damage, liability or expense, including reasonable
attorneys’ fees, with respect to any claim of damage or injury to persons or
property at the Premises, caused by the active negligence or willful misconduct
of Landlord or its agents or employees, violation of law or default of its
obligations hereunder, after applicable notice and cure periods.
          (C) Notwithstanding anything to the contrary contained herein, nothing
shall be interpreted or used to in any way affect, limit, reduce or abrogate any
insurance coverage provided by any insurers to either Tenant or Landlord.
          (D) Notwithstanding anything to the contrary contained in this Lease,
nothing herein shall be construed to infer or imply that Tenant is a partner,
joint venturer, agent, employee, or otherwise acting by or at the direction of
Landlord.
     10.2 Property Insurance.
          (A) At all times during the Lease Term, Tenant shall procure and
maintain, at its sole expense, “all-risk” property insurance, for damage or
other loss caused by fire or other

28



--------------------------------------------------------------------------------



 



casualty or cause including, but not limited to, vandalism and malicious
mischief, theft, sprinkler leakage, bursting of pipes and explosion, in an
amount not less than one hundred percent (100%) of the replacement cost covering
(a) all Alterations made by or for Tenant in the Premises (excluding Landlord’s
Work); and (b) Tenant’s trade fixtures, equipment and other personal property
from time to time situated in the Premises. The proceeds of such insurance shall
be used for the repair or replacement of the property so insured, except that if
not so applied or if this Lease is terminated following a casualty, the proceeds
applicable to the leasehold improvements shall be paid to Landlord and the
proceeds applicable to Tenant’s personal property shall be paid to Tenant.
          (B) At all times during the Lease Term, Tenant shall procure and
maintain rental value insurance covering a period of one year which shall also
cover all real estate taxes and insurance costs for said period attributable to
all perils insured against in Section 10.2(A).
     10.3 Landlord’s Insurance. Landlord agrees to purchase and keep in full
force and effect during the Term hereof, including any extensions or renewals
thereof, insurance under policies issued by insurers of recognized
responsibility, qualified to do business in the State of California on the
Building in amounts not less than the then full replacement cost (without
depreciation) of the Building (above foundations and including the Landlord
Work), insuring against fire and such other risks as may be included in standard
forms of “All Risk” (also known as causes of loss — special form) coverage
insurance reasonably available from time to time. The policy of “All-Risk”
property insurance shall provide that the policy shall not be invalidated should
the insured waive in writing prior to a loss, any or all rights of recovery
against any other party for losses covered by the policy.
     10.4 Liability Insurance.
          (A) At all times during the Lease Term, Tenant shall procure and
maintain, at its sole expense, commercial general liability insurance applying
to the use and occupancy of the Premises and the business operated by Tenant in
the Premises. Such insurance shall have a minimum combined single limit of
liability of at least Two Million Dollars ($2,000,000) per occurrence and a
general aggregate limit of at least Two Million Dollars ($2,000,000). All such
policies shall be written to apply to all bodily injury, property damage,
personal injury losses and shall be endorsed to include Landlord and its agents,
beneficiaries, partners, employees, and any Mortgagee of Landlord or any ground
lessor as additional insureds. Such liability insurance shall be written as
primary policies, not excess or contributing with or secondary to any other
insurance as may be available to the additional insureds.
          (B) Landlord shall, at all times during the Lease Term, procure and
maintain commercial general liability insurance for the Building in which the
Premises are located. Such insurance shall have minimum combined single limit of
liability of at least One Million Dollars ($1,000,000) per occurrence, and a
general aggregate limit of at least Two Million Dollars ($2,000,000).
     10.5 Workers’ Compensation Insurance. At all times during the Lease Term,
Tenant shall procure and maintain Workers’ Compensation Insurance in accordance
with the laws of the State of California, and Employer’s Liability insurance
with a limit not less than One Million

29



--------------------------------------------------------------------------------



 



Dollars ($1,000,000) Bodily Injury Each Accident; One Million Dollars
($1,000,000) Bodily Injury By Disease Each Person; and One Million Dollars
($1,000,000) Bodily Injury to Disease Policy Limit.
     10.6 Policy Requirements. All insurance required to be maintained by Tenant
shall be issued by insurance companies authorized to do insurance business in
the State of California and rated not less than AVIII in Best’s Insurance Guide.
A certificate of insurance (or, at Landlord’s option, copies of the applicable
policies) evidencing the insurance required under this Article X shall be
delivered to Landlord prior to the 3rd Floor South Commencement Date or the date
Tenant enters the Premises for the purpose of installing personal property, and
the certificate and/or policy for Tenant’s commercial general liability
insurance will name Landlord and the other parties required under
Section 10.3(A) as additional insureds. No such policy shall be subject to
cancellation or reduction without thirty (30) days prior written notice to
Landlord and to any Mortgagee designated by Landlord to Tenant. Tenant shall
furnish Landlord with a replacement certificate with respect to any insurance
not less than thirty (30) days prior to the expiration of the current policy.
Tenant shall have the right to provide the insurance required by this Article X
pursuant to blanket policies, but only if such blanket policies expressly
provide coverage to the Premises and Landlord as required by this Lease.
     10.7 Waiver of Subrogation.
          (A) Landlord agrees that so long as the same is permitted under the
laws of the State of California, it will include in its “All Risk” policies
appropriate clauses pursuant to which the insurance companies (i) waive all
right of subrogation against Tenant and its employees, agents and visitors with
respect to losses payable under such policies (including claims for damage to
foundations whether insured or not) and/or (ii) agree that such policies shall
not be invalidated should the insured waive in writing prior to a loss any or
all right of recovery against any party for losses covered by such policies. If
Landlord is unable to obtain in such policy or policies either of the clauses
described in the preceding sentence, Landlord shall, if legally possible and
without necessitating a change in insurance carriers, have Tenant named in such
policy or policies as an additional insured. If Tenant shall be named as an
additional insured in accordance with the foregoing, Tenant agrees to endorse
promptly to the order of Landlord, without recourse, any check, draft, or order
for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Tenant does hereby irrevocably waive any and all rights in and to such
proceeds and payments.
          (B) Tenant agrees to include so long as the same is permitted under
the laws of the State of California, it will include in its “All Risk” insurance
policy or policies required under this Lease appropriate clauses pursuant to
which the insurance company or companies (i) waive the right of subrogation
against Landlord, its employees, agents or visitors with respect to losses
payable under such policy or policies and/or (ii) agree that such policy or
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policy or policies. If Tenant is unable to obtain in such policy or policies
either of the clauses described in the preceding sentence, Tenant shall, if
legally possible and without necessitating a change in insurance carriers, have
Landlord named in such policy or policies as an additional insured. If Landlord
shall be named as an additional

30



--------------------------------------------------------------------------------



 



insured in accordance with the foregoing, Landlord agrees to endorse promptly to
the order of Tenant, without recourse, any check, draft, or order for the
payment of money representing the proceeds of any such policy or representing
any other payment growing out of or connected with said policies, and Landlord
does hereby irrevocably waive any and all rights in and to such proceeds and
payments.
          (C) Landlord hereby waives any and all right of recovery which it
might otherwise have against Tenant, its servants, agents and employees, for
loss or damage occurring to the Real Property and the fixtures, appurtenances
and equipment therein, to the extent the same arises from a risk or peril that
is required to be insured against under a property insurance policy or policies
Landlord is required to maintain pursuant to this Lease, notwithstanding that
such loss or damage may result from the negligence or fault of Tenant, its
servants, agents or employees. Tenant hereby waives any and all right of
recovery which it might otherwise have against Landlord, its servants, and
employees, for loss or damage occurring to any item which Tenant is required to
insure hereunder to the extent the same arises from a risk or peril that is
required to be insured against under a property insurance policy or policies
Tenant is required to maintain pursuant to this Lease, notwithstanding that such
loss or damage may result from the negligence or fault of Landlord, its
servants, agents or employees.
          (D) The waivers in this Section 10.7 shall apply whether or not the
parties are able to obtain such waivers in their respective insurance policies.
Landlord and Tenant hereby agree to advise the other promptly if the clauses to
be included in their respective insurance policies pursuant to subparagraphs
(A) and (B) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as aforesaid.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy that would affect such
clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.
     10.8 Failure to Insure. If Tenant fails to maintain any insurance which
Tenant is required to maintain pursuant to this Article X, Tenant shall be
liable to Landlord for any loss or cost resulting from such failure to maintain.
Tenant may not self-insure against any risks required to be covered by insurance
without Landlord’s prior written consent.
     10.9 Exemption of Landlord from Liability. Landlord shall not be liable for
injury to Tenant’s business, or loss of income therefrom, or, except in
connection with damage or injury resulting from the gross negligence or willful
misconduct of Landlord, or its authorized agents, for damage that may be
sustained by the person, goods, wares, merchandise or property of Tenant, its
employees, invitees, customers, agents, or contractors, or any other person in,
on or about the Premises directly or indirectly caused by or resulting from
fire, steam, electricity, gas, water, or rain which may leak or flow from or
into any part of the Premises, or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, light fixtures, or mechanical or electrical systems or from
intrabuilding network cable, whether such damage or injury results from
conditions arising upon the Premises or upon other portions of the Building or
from other sources or places and

31



--------------------------------------------------------------------------------



 



regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Tenant. Landlord shall not be liable to
Tenant for any damages arising from any act or neglect of any other tenant of
the Building. Tenant acknowledges that Landlord’s election to provide mechanical
surveillance or to post security personnel in the Building is solely within
Landlord’s discretion; Landlord shall have no liability in connection with the
decision whether or not to provide such services and Tenant hereby waives all
claims based thereon. Landlord shall not be liable for losses due to theft,
vandalism or like causes. Tenant shall defend, indemnify and hold Landlord
harmless from any such claims made by any employee, contractor, or agent of
Tenant.
ARTICLE XI
DAMAGE OR DESTRUCTION
     11.1 Total Destruction. Except as provided in Section 11.3 below, this
Lease shall automatically terminate if the Building is totally destroyed.
     11.2 Partial Destruction of Premises. If the Premises are damaged by any
casualty and, in Landlord’s opinion, the Premises (exclusive of any Alterations
made to the Premises by Tenant) can be restored to its preexisting condition
within two hundred seventy (270) days after the date of the damage or
destruction, Landlord shall, upon written notice from Tenant to Landlord of such
damage, except as provided in Section 11.3, promptly and with due diligence
repair any damage to the Premises (exclusive of any Alterations to the Premises
made by Tenant, which shall be promptly repaired by Tenant at its sole expense)
and, until such repairs are completed, the Rent shall be abated from the date of
damage or destruction in the same proportion that the rentable area of the
portion of the Premises which is unusable by Tenant in the conduct of its
business bears to the total rentable area of the Premises. If such repairs
cannot, in Landlord’s opinion, be made within said two hundred seventy (270) day
period, then Landlord may, at its option, exercisable by written notice given to
Tenant within thirty (30) days after the date of the damage or destruction,
elect to make the repairs within a reasonable time after the damage or
destruction, in which event this Lease shall remain in full force and effect but
the Rent shall be abated as provided in the preceding sentence; if Landlord does
not so elect to make the repairs, then either Landlord or Tenant shall have the
right, by written notice given to the other within sixty (60) days after the
date of the damage or destruction, to terminate this Lease as of the date of the
damage or destruction.
     11.3 Exceptions to Landlord’s Obligations. Notwithstanding anything to the
contrary contained in this Article XI, Landlord shall have no obligation to
repair the Premises if either: (a) there is an uninsured casualty or partially
insured casualty and damage to the Building that is uninsured exceeds twenty
percent (20%) of the full insurable value of the Building; or (b) Landlord
elects to demolish the Building in which the Premises are located; or (c) the
damage or destruction occurs less than one (1) year prior to the Expiration Date
and Tenant does not elect to exercise its Renewal Option at that time. Further,
Tenant’s Rent shall not be abated if Tenant, or any officers, managers, members,
partners, employees, agents or invitees, or any assignee or subtenant of Tenant,
is, in whole or in part, responsible for the damage or destruction.

32



--------------------------------------------------------------------------------



 



     11.4 Waiver. The provisions contained in this Lease shall supersede any
contrary laws (whether statutory, common law or otherwise) now or hereafter in
effect relating to damage, destruction, self-help or termination. With respect
to any damage which Landlord is obligated to repair or elects to repair, Tenant,
as a material inducement to Landlord entering into this Lease, irrevocably
waives and releases its rights under the provisions of Sections 1932 and 1933 of
the California Civil Code.
ARTICLE XII
CONDEMNATION
     12.1 Taking. If the entire Premises or so much of the Premises as to render
the balance unusable by Tenant shall be taken by condemnation, sale in lieu of
condemnation or in any other manner for any public or quasi-public purpose
(collectively “Condemnation”), and if Landlord, at its option, is unable or
unwilling to provide substitute premises containing at least as much rentable
area as described in Section 1.2 above, then this Lease shall terminate on the
date that title or possession to the Premises is taken by the condemning
authority, whichever is earlier. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of the California Code of
Civil Procedure.
     12.2 Award. In the event of any Condemnation, the entire award for such
taking shall belong to Landlord. Tenant shall have no claim against Landlord or
the award for the value of any unexpired term of this Lease or otherwise. Tenant
shall be entitled to independently pursue a separate award in a separate
proceeding for Tenant’s relocation costs directly associated with the taking and
for the taking of personal property or trade fixtures, provided such separate
award does not diminish Landlord’s award.
     12.3 Temporary Taking. No temporary taking of the Premises shall terminate
this Lease or entitle Tenant to any abatement of the Rent payable to Landlord
under this Lease; provided, further, that any award for such temporary taking
shall belong to Tenant to the extent that the award applies to any time period
during the Lease Term and to Landlord to the extent that the award applies to
any time period outside the Lease Term.
ARTICLE XIII
OMITTED
ARTICLE XIV
ASSIGNMENT AND SUBLETTING
     14.1 Restriction.
          (A) Without the prior written consent of Landlord, Tenant shall not,
either voluntarily or by operation of law, assign, encumber, or otherwise
transfer this Lease or any interest herein, or sublet the Premises or any part
thereof, or permit the Premises to be occupied by anyone other than Tenant or
Tenant’s employees (any such assignment, encumbrance,

33



--------------------------------------------------------------------------------



 



subletting, occupation or transfer is hereinafter referred to as a “Transfer”),
subject, however, to the terms and conditions of this Article XIV, which terms
and conditions Tenant and Landlord agree are reasonable. An assignment,
subletting or other action in violation of the foregoing shall be void and, at
Landlord’s option, shall constitute a material breach of this Lease.
          (B) So long as Tenant is not entering into a transaction described
herein for the purpose of avoiding or otherwise circumventing the remaining
terms of this Article, Tenant may, subject to Section 14.2, assign its entire
interest under this Lease or sublease all or a portion of the Premises, without
the consent of Landlord and without complying with the provisions of
Section 14.3 and 14.5 below (each, a “Permitted Transferee”), to (i) an
Affiliate (as hereinafter defined), or (ii) a successor to Tenant by purchase or
other acquisition of Tenant’s capital stock or substantially all of Tenant’s
assets, merger, consolidation or reorganization, provided that all of the
following conditions are satisfied: (1) there is no uncured Event of Default
under this Lease with respect to Tenant; (2) Tenant shall give Landlord written
notice at least five (5) days prior to the effective date of the proposed
transfer together with the information required hereunder and such entity shall
expressly assume Tenant’s obligations hereunder; and (3) with respect to a
purchase, merger, consolidation or reorganization which results in Tenant
ceasing to exist as a separate legal entity, Tenant’s successor shall have a net
worth equal to Tenant’s net worth at the date immediately prior to such
transfer. For purposes of this provision, the term “Affiliate” shall mean any
corporation or other entity controlling, controlled by, or under common control
with (directly or indirectly) Tenant, including, without limitation, any parent
corporation controlling Tenant or any subsidiary that Tenant controls. The term
“control,” as used herein, shall mean the power to direct or cause the direction
of the management and policies of the controlled entity through the ownership of
more than fifty percent (50%) of the voting securities in such controlled
entity.
          (C) Notwithstanding anything contained in this Article XIV to the
contrary, Tenant expressly covenants and agrees not to enter into any lease,
sublease, license, concession or other agreement for use, occupancy or
utilization of the Premises which provides for rental or other payment for such
use, occupancy or utilization based in whole or in part on the net income or
profits derived by any person from the property leased, used, occupied or
utilized (other than an amount based on a fixed percentage or percentages of
receipts or sales), and that any such purported lease, sublease, license,
concession or other agreement shall be absolutely void and ineffective as a
conveyance of any right or interest in the possession, use, occupancy or
utilization of any part of the Premises.
     14.2 Notice to Landlord. If Tenant desires to assign this Lease or any
interest herein, or to sublet all or any part of the Premises, then at least
thirty (30) days but not more than one hundred eighty (180) days prior to the
effective date of the proposed assignment or subletting, Tenant shall submit to
Landlord in connection with Tenant’s request for Landlord’s consent:
          (A) A statement containing (i) the name and address of the proposed
assignee or subtenant; (ii) such financial information with respect to the
proposed assignee or subtenant as Landlord shall reasonably require; (iii) the
type of use proposed for the Premises; and (iv) all of the principal terms of
the proposed assignment or subletting; and

34



--------------------------------------------------------------------------------



 



          (B) Four (4) originals of the assignment or sublease on a form
approved by Landlord and four (4) originals of the Landlord’s Consent to
Sublease or Assignment and Assumption of Lease and Consent.
     14.3 Landlord’s Recapture Rights. At any time within twenty (20) business
days after Landlord’s receipt of all (but not less than all) of the information
and documents described in Section 14.2 above (or in the event of a “spin-off”
transaction regarding the sale of a substantial portion of Tenant’s assets,
within fourteen (14) days after its receipt of such information and documents),
Landlord may, at its option by written notice to Tenant, elect to: (a) sublease
the Premises or the portion thereof proposed to be sublet by Tenant upon the
same terms as those offered to the proposed subtenant if the proposed sublease
is for substantially all of the 3rd Floor South or the 3rd Floor North,
respectively, as the case may be and for substantially all of the remaining Term
(but not if the proposed sublease is for less than substantially all of the 3rd
Floor South or 3rd Floor North or not for substantially all of the remaining
Term); (b) take an assignment of the Lease upon the same terms as those offered
to the proposed assignee; or (c) terminate the Lease in its entirety or as to
the portion of the Premises proposed to be assigned or sublet (if the sublease
meets the criteria set forth in clause (a) above), with a proportionate
adjustment in the Rent payable hereunder if the Lease is terminated as to less
than all of the Premises. If Landlord does not exercise any of the options
described in the preceding sentence, then, during the above-described twenty
(20) business day period (or in the event of a “spin-off” transaction regarding
the sale of a substantial portion of Tenant’s assets, within fourteen (14) days
after its receipt of such information and documents), Landlord shall either
consent or deny its consent to the proposed assignment or subletting.
     14.4 Landlord’s Consent; Standards. Landlord’s consent to a proposed
assignment or subletting shall not be unreasonably withheld, and without
limiting the foregoing, Landlord’s consent shall be deemed reasonably withheld
if, in Landlord’s good faith judgment: (i) the proposed assignee or subtenant
may not have the financial strength to perform its obligations under this Lease
or any proposed sublease; (ii) the business and operations of the proposed
assignee or subtenant are not of comparable quality or image to the business and
operations being conducted by other tenants in the Building; (iii) the proposed
assignee or subtenant intends to use any part of the Premises for a purpose not
permitted under this Lease; (iv) Landlord has sufficient vacant space in the
Building and either the proposed assignee or subtenant, or any person which
directly or indirectly controls, is controlled by, or is under common control
with the proposed assignee or subtenant occupies space in the Building and is,
or within a period of thirty (30) days prior to Tenant’s request has been,
actively negotiating (exchanging written proposals) with Landlord to lease space
in the Building; (v) the proposed assignee or subtenant is disreputable;
(vi) the use of the Premises or the Building by the proposed assignee or
subtenant would, in Landlord’s reasonable judgment, impact the Building in a
negative manner including but not limited to significantly increasing the
pedestrian traffic in and out of the Building or requiring any alterations to
the Building to comply with applicable laws; (vii) the transferee is a
government (or agency or instrumentality thereof); or (viii) Tenant has failed
to cure a default within applicable notice and cure periods, if any, at the time
Tenant requests consent to the proposed Transfer.
     14.5 Additional Rent. If Landlord consents to any such assignment or
subletting, fifty percent (50%) of the amount by which all sums or other
economic consideration received by

35



--------------------------------------------------------------------------------



 



Tenant attributable to such assignment or subletting, whether denominated as
rental or otherwise, exceeds, in the aggregate, the total sum which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to less than all of the Premises under a sublease) less Assignment and
Subletting Costs (as hereinafter defined) shall be paid to Landlord promptly
after receipt as additional Rent under the Lease without affecting or reducing
any other obligation of Tenant hereunder. “Assignment or Subletting Costs” shall
mean (x) any reasonable brokerage commissions paid by Tenant in connection with
the subletting or assignment, and (y) the cost of any Alterations made by Tenant
to the space which is the subject of the assignment or sublet to prepare the
same for the assignee’s or subtenant’s occupancy and (z) reasonable attorneys
fees incurred by Tenant in connection with such assignment or subletting.
     14.6 Landlord’s Costs. If Tenant shall Transfer this Lease or all or any
part of the Premises or shall request the consent of Landlord to any Transfer,
Tenant shall pay to Landlord as additional rent Landlord’s costs related
thereto, including Landlord’s reasonable attorneys’ fees and an administration
fee to Landlord of Seven Hundred Fifty Dollars ($750.00) but in no event shall
such sum exceed a maximum of $5,000 per request for approval of an assignment or
sublet.
     14.7 Continuing Liability of Tenant. Notwithstanding any Transfer, Tenant
shall remain as fully and primarily liable for the payment of Rent and for the
performance of all other obligations of Tenant contained in this Lease to the
same extent as if the Transfer had not occurred; provided, however, that any act
or omission of any transferee, other than Landlord, that violates the terms of
this Lease shall be deemed a violation of this Lease by Tenant.
     14.8 Non-Waiver. The consent by Landlord to any Transfer shall not relieve
Tenant, or any person claiming through or by Tenant, of the obligation to obtain
the consent of Landlord, pursuant to this Article XIV, to any further Transfer.
In the event of an assignment or subletting, Landlord may collect rent from the
assignee or the subtenant without waiving any rights hereunder and collection of
the rent from a person other than Tenant shall not be deemed a waiver of any of
Landlord’s rights under this Article XIV, an acceptance of assignee or subtenant
as Tenant, or a release of Tenant from the performance of Tenant’s obligations
under this Lease. If Tenant shall default under this Lease and fail to cure
within the time permitted, Landlord is irrevocably authorized to direct any
transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured.
ARTICLE XV
DEFAULT AND REMEDIES
     15.1 Events of Default By Tenant. The occurrence of any of the following
shall constitute a material default and breach of this Lease by Tenant (“an
Event of Default”).
          (A) The failure by Tenant to pay Base Rent or make any other payment
required to be made by Tenant hereunder on its due date, provided that Tenant
shall have a grace period of three (3) days (“Grace Period”) to make such
payments of Base Rent; provided, however, that Landlord shall provide Tenant
with written notice and five (5) days in which to

36



--------------------------------------------------------------------------------



 



cure such non-payment once each calendar year during the Term prior to the
occurrence of an Event of Default and further provided that if Tenant pays Base
Rent later than the first day of a calendar month more than four (4) times in
any one (1) calendar year, the Grace Period shall terminate and all payments of
Base shall be made on its due date.
          (B) The abandonment of the Premises by Tenant.
          (C) The failure by Tenant to observe or perform any other provision of
this Lease to be observed or performed by Tenant, other than those described in
Sections 15.1(A) and 15.1(B) above, if such failure continues for thirty
(30) days after written notice thereof by Landlord to Tenant; provided, however,
that if the nature of the default is such that it cannot be cured within the
thirty (30) day period, no default shall exist if Tenant commences the curing of
the default within the thirty (30) day period and thereafter diligently
prosecutes the same to completion and completes the same within ninety
(90) days.
          (D) The making by Tenant of any general assignment for the benefit of
creditors, the filing by or against Tenant of a petition under any federal or
state bankruptcy or insolvency laws (unless, in the case of a petition filed
against Tenant the same is dismissed within sixty (60) days after filing); the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets at the Premises or Tenant’s interest in this Lease or the
Premises, when possession is not restored to Tenant within sixty (60) days; or
the attachment, execution or other seizure of substantially all of Tenant’s
assets located at the Premises or Tenant’s interest in this Lease or the
Premises, if such seizure is not discharged within sixty (60) days.
          (E) Any material misrepresentation herein, or material
misrepresentation or omission in any financial statements or other materials
provided by Tenant or any Guarantor to Landlord.
     Time is of the essence with respect to Tenant’s compliance with this
Section 15.1.
     15.2 Remedies. Upon the occurrence of any default by Tenant as provided in
Section 15.1, Landlord may exercise all of its remedies as may be permitted by
law, including but not limited to the remedy provided by Section 1951.4 of the
California Civil Code, and including without limitation, terminating this Lease,
reentering the Premises and removing all persons and property therefrom in
accordance with applicable law, which property may be stored by Landlord at a
warehouse or elsewhere at the risk, expense and for the account of Tenant. If
Landlord elects to terminate this Lease, Landlord shall be entitled to recover
from Tenant the aggregate of all amounts permitted by law, including but not
limited to (i) the worth at the time of award of the amount of any unpaid rent
which had been earned at the time of such termination; plus (ii) the worth at
the time of award of the amount by which the unpaid rent which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(iii) the worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus (iv) any
other amount necessary to compensate Landlord for all of the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or

37



--------------------------------------------------------------------------------



 



which in the ordinary course of things would be likely to result therefrom,
specifically including but not limited to, brokerage commissions and advertising
expenses incurred, expenses of remodeling the Premises or any portion thereof
for a new tenant; and (v) at Landlord’s election, such other amounts in addition
to or in lieu of the foregoing as may be permitted from time to time by
applicable law. The term “rent” as used in this Section 15.2 shall be deemed to
be and to mean all sums of every nature required to be paid by Tenant pursuant
to the terms of this Lease, whether to Landlord or to others. As used in items
(i) and (ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in Section 15.4 below, but in no case
greater than the maximum amount of such interest permitted by law. As used in
item (iii), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
     15.3 Landlord’s Right To Continue Lease Upon Tenant Default. Landlord shall
have the remedy described in Section 1951.4 of the California Civil Code (that
is, Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, because Tenant has the right to
sublet or assign, subject only to reasonable limitations). Even though Tenant
has breached this Lease and abandoned the Premises, this Lease shall continue in
effect for so long as Landlord does not terminate Tenant’s right to possession,
and Landlord may enforce all its rights and remedies as Rent becomes due under
this Lease. Acts of maintenance or preservation or efforts to relet the Premises
or the appointment of a receiver upon initiative of Landlord to protect
Landlord’s interest under this Lease shall not constitute a termination of
Tenant’s right to possession, and this Lease will not be deemed terminated
unless and until Landlord delivers notice to Tenant expressly stating Landlord’s
intention to terminate this Lease.
     15.4 Right of Landlord to Perform. All covenants and agreements to be
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense. If Tenant shall fail to pay any sum of money, other than
Rent, required to be paid by it hereunder or shall fail to perform any other act
on its part to be performed hereunder in each case subject to applicable notice
and cure periods, if any, Landlord may, but shall not be obligated to, make any
payment or perform any such other act on Tenant’s part to be made or performed,
without waiving or releasing Tenant of its obligations under this Lease. Any
sums so paid by Landlord and all necessary incidental costs, together with
interest thereon at the lesser of the maximum rate permitted by law if any or
twelve percent (12%) per annum from the date of such payment, shall be payable
to Landlord as additional rent on demand and Landlord shall have the same rights
and remedies in the event of nonpayment as in the case of default by Tenant in
the payment of Rent.
     15.5 Non-Waiver. Nothing in this Article shall be deemed to affect
Landlord’s rights to indemnification for liability or liabilities arising prior
to termination of this Lease or Tenant’s right to possession of the Premises for
personal injury or property damages under the indemnification clause or clauses
contained in this Lease. No acceptance by Landlord of a lesser sum than the Rent
then due shall be deemed to be other than on account of the earliest installment
of such rent due, and shall not be deemed to be a waiver of any preceding breach
by Tenant of any agreement, condition, or provision of this Lease, other than
the failure of Tenant to pay the particular rent so accepted; regardless of
Landlord’s knowledge of such preceding breach

38



--------------------------------------------------------------------------------



 



at the time of acceptance of such rent, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment as rent be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or pursue any other remedy in the Lease provided. The delivery of keys to any
employee of Landlord or to Landlord’s agent or any employee thereof shall not
operate as a termination of this Lease or a surrender of the Premises. The
waiver by Landlord of any agreement, condition or provision contained in this
Lease will not be deemed to be a waiver of any subsequent breach of the same or
any other agreement, condition, or provision contained in this Lease; nor will
any custom or practice that may grow up between the parties in the
administration of the terms of this Lease be construed to waive or to lessen the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms of this Lease.
     15.6 Cumulative Remedies. The specific remedies to which Landlord may
resort under the terms of the Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which it may be lawfully
entitled in case of any breach or threatened breach by Tenant of any provisions
of the Lease. In addition to the other remedies provided in the Lease, including
the right to terminate this Lease or to terminate Tenant’s right of possession
of the Premises and reenter and repossess the Premises and remove all persons
and property from the Premises without terminating this Lease as provided in
Section 15.2, Landlord shall be entitled to a restraint by injunction of the
violation or attempted or threatened violation of any of the covenants,
conditions or provisions of the Lease or to a decree compelling specific
performance of any such covenants, conditions or provisions. Exercise of any of
the remedies described in this Article XV will not prevent the concurrent or
subsequent exercise of any other remedy provided for in this Lease or otherwise
available to Landlord at law or in equity.
     15.7 Default by Landlord. Landlord’s failure to perform or observe any of
its obligations under this Lease shall constitute a default by Landlord under
this Lease only if such failure shall continue for a period of thirty (30) days
(or the additional time, if any, that is reasonably necessary to promptly and
diligently cure the failure) after Landlord receives written notice from Tenant
specifying the default. The notice shall give in reasonable detail the nature
and extent of the failure and shall identify the Lease provision(s) containing
the obligation(s). If Landlord shall default in the performance of any of its
obligations under this Lease (after notice and opportunity to cure as provided
herein), Tenant may pursue any remedies available to it under the law and this
Lease, except that in no event shall Landlord be liable for punitive damages,
lost profits, business interruption, speculative, consequential or other such
damages.
ARTICLE XVI
ATTORNEYS’ FEES; COSTS OF SUIT
     16.1 Attorneys’ Fees. If either Landlord or Tenant shall commence any
action or other proceeding against the other arising out of, or relating to,
this Lease or the Premises, the prevailing party shall be entitled to recover
from the losing party, in addition to any other relief, its actual attorneys’
fees irrespective of whether or not the action or other proceeding is prosecuted
to judgment and irrespective of any court schedule of reasonable attorneys’
fees. In addition, Tenant shall reimburse Landlord, upon demand, for all
reasonable attorneys’ fees

39



--------------------------------------------------------------------------------



 



incurred in collecting Rent or otherwise seeking enforcement against Tenant, its
sublessees and assigns, of Tenant’s obligations under this Lease.
     16.2 Indemnification. Should Landlord be made a party to any litigation
instituted by Tenant against a party other than Landlord, or by a third party
against Tenant, except as provided in Section 10.1 (B), Tenant shall indemnify,
hold harmless and defend Landlord from any and all loss, cost, liability, damage
or expense incurred by Landlord, including attorneys’ fees, in connection with
the litigation.
ARTICLE XVII
SUBORDINATION AND ATTORNMENT
     17.1 Subordination. This Lease, and the rights of Tenant hereunder, are and
shall be subject and subordinate to the interests of (i) all present and future
ground leases and master leases of all or any part of the Building; (ii) present
and future mortgages and deeds of trust encumbering all or any part of the
Building; (iii) all past and future advances made under any such mortgages or
deeds of trust; and (iv) all renewals, modifications, replacements and
extensions of any such ground leases, master leases, mortgages and deeds of
trust; provided, however, that any lessor under any such ground lease or master
lease or any mortgagee or beneficiary under any such mortgage or deed of trust
(any such lessor, mortgagee or beneficiary is hereinafter referred to as a
“Mortgagee”) shall have the right to elect, by written notice given to Tenant,
to have this Lease made superior in whole or in part to any such ground lease,
master lease, mortgage or deed of trust (or subject and subordinate to such
ground lease, master lease, mortgage or deed of trust but superior to any junior
mortgage or junior deed of trust). Upon demand, Tenant shall execute,
acknowledge and deliver any instruments reasonably requested by Landlord or any
such Mortgagee to effect the purposes of this Section 17.1. Such instruments may
contain, among other things, provisions to the effect that such Mortgagee
(hereafter, for the purposes of this Article XVII, a “Successor Landlord”) shall
(a) not be liable for any act or omission of Landlord or its predecessors, if
any, prior to the date of such Successor Landlord’s succession to Landlord’s
interest under this Lease (provided that such Successor Landlord shall cure any
existing defaults of which it is provided notice after such foreclosure);
(b) not be subject to any offsets or defenses which Tenant might have been able
to assert against Landlord or its predecessors, if any, prior to the date of
such Successor Landlord’s succession to Landlord’s interest under this Lease;
(c) not be liable for the return of any Security Deposit under the Lease unless
the same shall have actually been deposited with such Successor Landlord; (d) be
entitled to receive notice of any Landlord default under this Lease plus a
reasonable opportunity to cure such default prior to Tenant having any right or
ability to terminate this Lease as a result of such Landlord default; (e) not be
bound by any rent or additional rent which Tenant might have paid for more than
the current month to Landlord; (f) not be bound by any amendment or modification
of the Lease or any cancellation or surrender of the same made without Successor
Landlord’s prior written consent; and (g) not be bound by any obligation under
the Lease to perform any work or to make any improvements to the demised
Premises. Any obligations of any Successor Landlord under its respective lease
shall be nonrecourse as to any assets of such Successor Landlord other than its
interest in the Premises and improvements. Notwithstanding the foregoing,
(x) Landlord shall obtain a Subordination, Non-Disturbance and Attornment
Agreement in substantially the form attached hereto as Exhibit E from any
Mortgagee on the

40



--------------------------------------------------------------------------------



 



Property as of the 3rd Floor South Commencement Date and (y) Landlord shall
obtain a Subordination, Non-Disturbance and Attornment Agreement from any future
Mortgagees on the Property on such lender’s then standard form of Subordination,
Non-Disturbance and Attornment Agreement as a condition of the subordination of
this Lease to such mortgage.
     17.2 Attornment. If the interests of Landlord under the Lease shall be
transferred to any superior Mortgagee or other person taking title to the
Building by reason of the termination of any superior lease or the foreclosure
of any superior mortgage or deed of trust or any other purchaser or transferee
of such interests of Landlord, Tenant shall be bound to such Successor Landlord
under all of the terms, covenants and conditions of the Lease for the balance of
the term thereof remaining and any extensions or renewals thereof which may be
effected in accordance with any option therefor in the Lease, with the same
force and effect as if Successor Landlord were the landlord under the Lease, and
Tenant shall attorn to and recognize as Tenant’s landlord under this Lease such
Successor Landlord, as its landlord, said attornment to be effective and
self-operative without the execution of any further instruments upon Successor
Landlord’s succeeding to the interest of Landlord under the Lease. Tenant shall,
upon demand, execute any documents reasonably requested by any such person to
evidence the attornment described in this Section 17.2.
     17.3 Mortgagee Protection. Tenant agrees to give any Mortgagee, by
registered or certified mail, a copy of any notice of default served upon
Landlord by Tenant, provided that prior to such notice Tenant has been notified
in writing (by way of service on Tenant of a copy of Assignment of Rents and
Leases, or otherwise) of the address of such Mortgagee (hereafter the “Notified
Party”). Tenant further agrees that if Landlord shall have failed to cure such
default within thirty (30) days after such notice to Landlord (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if Landlord has commenced within such thirty (30) days and
is diligently pursuing the remedies or steps necessary to cure or correct such
default), then the Notified Party shall have an additional thirty (30) days
within which to cure or correct such default (or if such default cannot be cured
or corrected within that time, then such additional time as may be necessary if
the Notified Party has commenced within such thirty (30) days and is diligently
pursuing the remedies or steps necessary to cure or correct such default). Until
the time allowed, as aforesaid, for the Notified Party to cure such default has
expired without cure, Tenant shall have no right to, and shall not, terminate
this Lease on account of Landlord’s default.
ARTICLE XVIII
QUIET ENJOYMENT
     Provided that Tenant performs all of its obligations hereunder within
applicable notice and cure periods, if any, Tenant shall have and peaceably
enjoy the Premises during the Lease Term free of claims by or through Landlord,
subject to all of the terms and conditions contained in this Lease.

41



--------------------------------------------------------------------------------



 



ARTICLE XIX
RULES AND REGULATIONS
     The Rules and Regulations attached hereto as Exhibit C are hereby
incorporated by reference herein and made a part hereof. Tenant shall abide by,
and faithfully observe and comply with the Rules and Regulations and any
reasonable and nondiscriminatory amendments, modifications and/or additions
thereto as may hereafter be adopted and published by written notice to tenants
by Landlord for the safety, care, security, good order and/or cleanliness of the
Premises and/or the Building. Landlord shall not be liable to Tenant for any
violation of such rules and regulations by any other tenant or occupant of the
Building. Tenant shall not be required to comply with any new rule or regulation
unless the same does not unreasonably interfere with Tenant’s use of the
Premises or Tenant’s parking rights and does not materially increase the
obligations or materially decrease the rights of Tenant under this Lease.
ARTICLE XX
ESTOPPEL CERTIFICATES
     Tenant agrees at any time and from time to time upon not less than fifteen
(15) days’ prior written notice from Landlord to execute, acknowledge and
deliver to Landlord a statement in writing addressed and certifying to Landlord,
to any current or prospective Mortgagee or any assignee thereof, to any
prospective purchaser of the land, improvements or both comprising the Building,
and to any other party designated by Landlord, that this Lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating the modifications); that Tenant
has accepted possession of the Premises, which are acceptable in all respects,
and that any improvements required by the terms of this Lease to be made by
Landlord have been completed to the satisfaction of Tenant; that Tenant is in
full occupancy of the Premises; that no rent has been paid more than thirty
(30) days in advance; that the first month’s Base Rent has been paid; that
Tenant is entitled to no free rent or other concessions except as stated in this
Lease; that Tenant has not been notified of any previous assignment of
Landlord’s or any predecessor landlord’s interest under this Lease; the dates to
which Base Rent, additional rental and other charges have been paid; that
Tenant, as of the date of such certificate, has no charge, lien or claim of
setoff under this Lease or otherwise against Base Rent, additional rental or
other charges due or to become due under this Lease; that to Tenant’s best
knowledge, Landlord is not in default in performance of any covenant, agreement
or condition contained in this Lease; or any other matter relating to this Lease
or the Premises or, if so, specifying each such default. If there is a Guaranty
under this Lease, said Guarantor shall confirm the validity of the Guaranty by
joining in the execution of the Estoppel Certificate or other documents so
requested by Landlord or Mortgagee. In addition, in the event that such
certificate is being given to any Mortgagee, such statement may contain any
other provisions customarily required by such Mortgagee including, without
limitation, an agreement on the part of Tenant to furnish to such Mortgagee,
written notice of any Landlord default and a reasonable opportunity for such
Mortgagee to cure such default prior to Tenant being able to terminate this
Lease. Any such statement delivered pursuant to this Section may be relied upon
by Landlord or any Mortgagee, or prospective purchaser to whom it is addressed
and such statement, if required by its addressee, may so specifically state.

42



--------------------------------------------------------------------------------



 



ARTICLE XXI
ENTRY BY LANDLORD
     Landlord may enter the Premises at all reasonable times to: inspect the
same; exhibit the same to prospective purchasers, Mortgagees or tenants;
determine whether Tenant is complying with all of its obligations under this
Lease; supply janitorial and other services to be provided by Landlord to Tenant
under this Lease; post notices of non-responsibility; and make repairs or
improvements in or to the Building or the Premises; provided, however, that all
such work shall be done as promptly as reasonably possible and so as to cause as
little interference to Tenant as reasonably possible. Tenant hereby waives any
claim for damages for any injury or inconvenience to, or interference with,
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises or
any other loss occasioned by such entry. Landlord shall at all times have and
retain a key with which to unlock all of the doors in, on or about the Premises
(excluding Tenant’s vaults, safes and similar areas designated by Tenant in
writing in advance), and Landlord shall have the right to use any and all means
by which Landlord may deem proper to open such doors to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord by any such means,
or otherwise, shall not under any circumstances be deemed or construed to be a
forcible or unlawful entry into or a detainer of the Premises or an eviction,
actual or constructive, of Tenant from any part of the Premises. Such entry by
Landlord shall not act as a termination of Tenant’s duties under this Lease. If
Landlord shall be required to obtain entry by means other than a key provided by
Tenant, the cost of such entry shall be payable by Tenant to Landlord as
additional rent. Any entry by Landlord and Landlord’s agents shall comply with
Tenant’s reasonable security measures.
ARTICLE XXII
LANDLORD’S LEASE UNDERTAKINGS — EXCULPATION FROM
PERSONAL LIABILITY; TRANSFER OF LANDLORD’S INTEREST
     22.1 Landlord’s Lease Undertakings. Notwithstanding anything to the
contrary contained in this Lease, including any Exhibits or Riders hereto
attached, it is expressly understood and agreed by and between the parties
hereto that: (a) the recourse of Tenant or its successors or assigns against
Landlord with respect to the alleged breach by or on the part of Landlord of any
representation, warranty, covenant, undertaking or agreement contained in this
Lease or otherwise arising out of Tenant’s use of the Premises or the Building
(collectively, “Landlord’s Lease Undertakings”) shall extend only to Landlord’s
interest in the real estate of which the Premises demised under this Lease are a
part (“Landlord’s Real Estate”) and not to any other assets of Landlord or its
constituent partners; and (b) except to the extent of Landlord’s interest in
Landlord’s Real Estate, no personal liability or personal responsibility of any
sort with respect to any of Landlord’s Lease Undertakings or any alleged breach
thereof is assumed by, or shall at any time be asserted or enforceable against,
Landlord, its constituent partners, or against any of their respective
directors, officers, managers, members, employees, agents, constituent partners,
beneficiaries, trustees or representatives.
     22.2 Transfer of Landlord’s Interest. In the event of any transfer of
Landlord’s interest in the Building, Landlord shall be automatically freed and
relieved from all applicable liability

43



--------------------------------------------------------------------------------



 



with respect to performance of any covenant or obligation on the part of
Landlord accruing after the date of such assignment, including, without
limitation, the obligation of Landlord under Article VI of this Lease and
Section 1950.7 of the California Civil Code to return the Security Deposit;
provided the grantee of Landlord’s interest expressly assumes, subject to the
limitations of this Article XXII, all the terms, covenants and conditions of
this Lease to be performed on the part of Landlord, it being intended hereby
that the covenants and obligations contained in this Lease on the part of
Landlord shall, subject to all the provisions of this Article XXII, be binding
on Landlord, its successors and assigns, only during their respective periods of
ownership.
ARTICLE XXIII
HOLDOVER TENANCY
     Nothing contained herein will be construed to give Tenant the right to hold
over at any time, and Landlord may exercise any and all remedies at law or in
equity to recover possession of the Premises, as well as any damages incurred by
Landlord due to Tenant’s failure to vacate and deliver possession to Landlord as
provided herein. If Tenant holds possession of the Premises after the expiration
or termination of the Lease Term, by lapse of time or otherwise, Tenant shall
become a tenant at sufferance upon all of the terms contained herein, except as
to Rent. During such holdover period, Tenant shall pay to Landlord, on the first
day of each applicable month, a monthly rental equivalent to one hundred fifty
percent (150%) of the Rent payable by Tenant to Landlord with respect to the
last month of the Lease Term. The monthly rent payable for such holdover period
shall in no event be construed as a penalty or as liquidated damages for such
retention of possession. Without limiting the foregoing, Tenant hereby agrees to
indemnify, defend and hold harmless Landlord, its beneficiary, and their
respective agents, contractors and employees, from and against any and all
claims, liabilities, actions, losses, damages (including, without limitation,
direct, indirect, incidental and consequential) and expenses (including, without
limitation, court costs and reasonable attorneys’ fees) asserted against or
sustained by any such party and arising from or by reason of such retention of
possession, which obligations shall survive the expiration or termination of the
Lease Term.
ARTICLE XXIV
NOTICES
     All notices which Landlord or Tenant may be required, or may desire, to
serve on the other may be served by hand delivery, or alternatively, by
(a) delivery by private express courier (such as Federal Express or Airborne
Courier) or (b) mailing the same by registered or certified mail, postage
prepaid, addressed to Landlord at the addresses for Landlord set forth in
Section 1.12 above and to Tenant at the address for Tenant set forth in
Section 1.13 above, or addressed to such other address or addresses as either
Landlord or Tenant may from time to time designate to the other in writing.
Notice shall be deemed to have been served if by hand or by private express
courier on the date of delivery (or refusal if the recipient declines to sign
for same), or if by mailing, three business days after the same was posted. Any
notice or demand from an attorney acting or purporting to act on behalf of a
party shall be deemed to be notice from such party, provided that such attorney
is authorized to act on behalf of such party.

44



--------------------------------------------------------------------------------



 



ARTICLE XXV
BROKERS
     The parties recognize as the broker(s) who procured this Lease the
Broker(s) specified in Section 1.14 and agree that Landlord shall be solely
responsible for the payment of any brokerage commissions to said broker(s), and
that Tenant shall have no responsibility therefor. If Tenant has dealt with any
other person or real estate broker in respect to leasing, subleasing or renting
space in the Building, Tenant shall be solely responsible for the payment of any
fee due said person or firm and Tenant shall protect, indemnify, hold harmless
and defend Landlord from any liability in respect thereto. If Landlord has dealt
with any other person or real estate broker in respect to this Lease, Landlord
shall be solely responsible for the payment of any fee due said person or firm
and Landlord shall protect, indemnify, hold harmless and defend Tenant from any
liability in respect thereto.
ARTICLE XXVI
COMMUNICATIONS AND COMPUTER LINES
     26.1 Generally. Tenant acknowledges and agrees that all telephone and
telecommunications services (“Telecommunications Services”) desired by Tenant
shall be ordered and utilized at the sole expense of Tenant. Unless Landlord
otherwise requests or consents in writing, all equipment, apparatus and devices,
including without limitation wiring and cables, for the provisions of
Telecommunications Services, as well as Tenant’s computer and data wiring and
cabling (collectively, the “Telecommunications Equipment”) shall be and remain
solely in the Premises. Unless otherwise specifically agreed in writing,
Landlord shall have no responsibility for the maintenance of Tenant’s
Telecommunications Equipment, nor for any wiring or other infrastructure to
which Tenant’s Telecommunications Equipment may be connected. Tenant agrees
that, to the extent any Telecommunications Services are interrupted, curtailed
or discontinued, Landlord shall have no obligation or liability with respect
thereto except as otherwise expressly provided in this Lease, and it shall be
the sole obligation of Tenant, at its sole expense, to obtain substitute
service. Tenant shall not be entitled to any rent abatement and neither the 3rd
Floor South Commencement Date nor the 3rd Floor North Commencement Date,
respectively, of this Lease shall not be delayed due to Tenants inability to
obtain telecommunication services.
     26.2 Interruption. Landlord shall have the right, upon such notice as is
practicable in the case of emergencies, and otherwise upon at least two
(2) business days prior notice to Tenant, to interrupt or turn off
telecommunications facilities in the event of emergency or as necessary in
connection with repairs to the Building or installation of telecommunications
equipment for other tenants of the Building. Any such interruption shall be
after Business Hours, if commercially reasonable, and shall not impair Tenant’s
operations more than reasonably necessary.
     26.3 Removal. Any and all Telecommunications Equipment installed in the
Premises, or elsewhere in the Building by or on behalf of Tenant, including
wiring and other facilities for the provision of Telecommunications Services,
shall be removed by Tenant upon the expiration

45



--------------------------------------------------------------------------------



 



or earlier termination of the Lease Term, at its sole expense using a contractor
reasonably approved by Landlord.
     26.4 Abandonment. If the Telecommunications Equipment is not removed within
thirty (30) days of the termination or expiration of this Lease, the
Telecommunications Equipment shall conclusively be deemed to have been abandoned
and may be removed, appropriated, sold, stored, destroyed, otherwise disposed
of, or retained and used, by Landlord without notice to Tenant, without
obligation to account therefor, and without payment to Tenant or credit against
any amount due from Tenant to Landlord pursuant to this Lease. Tenant shall pay
to Landlord upon demand all costs of any such removal, disposition and storage
of the Telecommunication Equipment, as well as all costs to repair any damage to
the Building caused by such removal. The obligations within this Section 26.4
shall survive the expiration or earlier termination of this Lease.
     26.5 New Providers. In the event that Tenant wishes at any time to utilize
the services of a telephone or telecommunications provider whose equipment is
not then servicing the Building (a “New Provider”), no such New Provider shall
be permitted to install its lines or other equipment within the Building without
first securing the prior written approval of the Landlord, which approval may be
withheld in Landlord’s reasonable discretion. Landlord’s approval shall not be
deemed any kind of warranty or representation by Landlord, including, without
limitation, any warranty or representation as to the suitability, competence or
financial strength of the New Provider. Without limitation of Landlord’s right
to withhold consent in its reasonable discretion, Landlord may refuse to give
its approval unless all of the following conditions are satisfied: (i) Landlord
shall incur no expense whatsoever with respect to any aspect of the New
Provider’s provision of its services, including, without limitation, the cost of
installation, materials and services; (ii) prior to commencement of any work in
or about the Building by the New Provider, the New Provider shall supply
Landlord with such written indemnities, insurance, financial statements, and
such other items as Landlord, in its reasonable discretion, determines to be
necessary to protect its financial interest and the interests of the Building
related to the proposed activities of the New Provider; (iii) the New Provider
agrees in writing to abide by such rules and regulations, building and other
codes, job site rules and such other requirements as are determined by Landlord,
in its sole and absolute discretion, to be necessary to protect the interest of
the Building, the tenants in the Building and Landlord; (iv) Landlord
determines, in its reasonable discretion, that there is sufficient space in the
Building for the placement of all of the New Provider’s equipment and materials;
and (v) all of the foregoing matters are documented in a written agreement
between Landlord and the New Provider, the form and content of which are
satisfactory to Landlord in its reasonable discretion. Notwithstanding any
provision of the preceding subsection to the contrary, the reasonable refusal of
Landlord the grant its approval to any New Provider shall not be deemed a
default or breach by Landlord of its obligation under this Lease, and in no
event shall Tenant have the right to terminate this Lease or claim entitlement
to rent abatement for Landlord’s reasonable refusals to grant Tenant’s request
for approval of a New Provider. The provisions of this Article XXVI may be
enforced solely by Tenant and Landlord and are not for the benefit of any other
party. Specifically, but without limitation, no telephone or telecommunications
provider is intended to be, nor shall be deemed, a third party beneficiary of
this Lease.

46



--------------------------------------------------------------------------------



 



ARTICLE XXVII
MISCELLANEOUS
     27.1 Entire Agreement. This Lease contains all of the agreements and
understandings relating to the leasing of the Premises and the obligations of
Landlord and Tenant in connection with such leasing. Landlord has not made, and
Tenant is not relying upon, any warranties, or representations, promises or
statements made by Landlord or any agent of Landlord, except as expressly set
forth herein. This Lease supersedes any and all prior agreements and
understandings between Landlord and Tenant and alone expresses the agreement of
the parties.
     27.2 Amendments. This Lease shall not be amended, changed or modified in
any way unless in writing executed by Landlord and Tenant. Landlord shall not
have waived or released any of its rights hereunder unless in writing and
executed by Landlord.
     27.3 Successors. Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind and benefit the
successors and assigns of the parties hereto.
     27.4 Force Majeure. Landlord shall incur no liability to Tenant with
respect to, and shall not be responsible for any failure to perform, any of
Landlord’s obligations hereunder if such failure is caused by any reason beyond
the control of Landlord including, but not limited to, strike, labor trouble,
governmental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, or failure or disruption of utility services,
but excluding financial inability. The amount of time for Landlord to perform
any of Landlord’s obligations shall be extended by the amount of time Landlord
is delayed in performing such obligation by reason of any force majeure
occurrence whether similar to or different from the foregoing types of
occurrences. The time periods set forth in Sections 2.2(H) and 2.3(C) shall not
be subject to extension or modification by reason of this Section 27.4.
     27.5 Survival of Obligations. Any obligations of Tenant accruing prior to
the expiration of the Lease shall survive the expiration or earlier termination
of the Lease, and Tenant shall promptly perform all such obligations whether or
not this Lease has expired or been terminated.
     27.6 Light and Air. No diminution or shutting off of any light, air or view
by any structure now or hereafter erected shall in any manner affect this Lease
or the obligations of Tenant hereunder, or increase any of the obligations of
Landlord hereunder.
     27.7 Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of California.
     27.8 Severability. In the event any provision of this Lease is found to be
unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
law. The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provision
unenforceable, and one of which will render the provision enforceable, the
interpretation rendering the provision enforceable shall be adopted.

47



--------------------------------------------------------------------------------



 



     27.9 Captions. All captions, headings, titles, numerical references and
computer highlighting are for convenience only and shall have no effect on the
interpretation of this Lease.
     27.10 Interpretation. Tenant acknowledges that it has read and reviewed
this Lease and that it has had the opportunity to confer with counsel in the
negotiation of this Lease. Accordingly, this Lease shall be construed neither
for nor against Landlord or Tenant, but shall be given a fair and reasonable
interpretation in accordance with the meaning of its terms and the intent of the
parties.
     27.11 Independent Covenants. Each covenant, agreement, obligation or other
provision of this Lease to be performed by Tenant are separate and independent
covenants of Tenant, and not dependent on any other provision of the Lease.
     27.12 Number and Gender. All terms and words used in this Lease, regardless
of the number or gender in which they are used, shall be deemed to include the
appropriate number and gender, as the context may require.
     27.13 Time is of the Essence. Time is of the essence of this Lease and the
performance of all obligations hereunder.
     27.14 Joint and Several Liability. If Tenant comprises more than one person
or entity, or if this Lease is guaranteed by any party, all such persons shall
be jointly and severally liable for payment of rents and the performance of
Tenant’s obligations hereunder.
     27.15 Exhibits. Exhibits A (Floor Plan of Premises), B (Work Letter
Agreement), C (Rules), D (Form of Commencement Date Certificate), E (Form of
SNDA), F (Form of Signage) and G (Form of Letter of Credit) are incorporated
into this Lease by reference and made a part hereof.
     27.16 Offer to Lease. The submission of this Lease to Tenant or its broker
or other agent, does not constitute an offer to Tenant to lease the Premises.
This Lease shall have no force and effect until (a) it is executed and delivered
by Tenant to Landlord and (b) it is fully reviewed and executed by Landlord;
provided, however, that, upon execution of this Lease by Tenant and delivery to
Landlord, such execution and delivery by Tenant shall, in consideration of the
time and expense incurred by Landlord in reviewing the Lease and Tenant’s
credit, constitute an offer by Tenant to Lease the Premises upon the terms and
conditions set forth herein (which offer to Lease shall be irrevocable for
twenty (20) business days following the date of delivery).
     27.17 Choice of Laws; Waiver of Jury Trial. In addition, Tenant hereby
submits to local jurisdiction in the State of California and agrees that any
action by Tenant against Landlord shall be instituted in the State of California
and that Landlord shall have personal jurisdiction over Tenant for any action
brought by Landlord against Tenant in the State of California. TO THE FULLEST
EXTENT PERMITTED BY LAW, INCLUDING ANY LAW ENACTED AFTER THE LEASE DATE, TENANT
AND LANDLORD HEREBY, KNOWINGLY AND VOLUNTARILY, WAIVE TRIAL BY JURY IN ANY
ACTION WHATSOEVER BROUGHT BY LANDLORD OR TENANT UNDER OR IN RESPECT OF THIS
LEASE, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL COUNTERCLAIMS. THE

48



--------------------------------------------------------------------------------



 



FOREGOING WAIVER HAS BEEN A MATERIAL INDUCEMENT TO LANDLORD’S AND TENANT’S
ENTERING INTO THIS LEASE.
     27.18 Electrical Service to the Premises. Anything set forth in Section 7.1
or elsewhere in this Lease to the contrary notwithstanding, electricity to the
Premises shall not be furnished by Landlord, but shall be furnished by the
approved electric utility company serving the Building. Landlord shall permit
Tenant to receive such service directly from such utility company at Tenant’s
cost (except as otherwise provided herein) and shall permit Landlord’s wire and
conduits, to the extent available, suitable and safely capable, to be used for
such purposes.
     27.19 Rights Reserved by Landlord. Landlord reserves the following rights
exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being deemed an eviction or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
setoff or abatement of Rent: (i) to change the name or street address of the
Building; (ii) to install, affix and maintain all signs on the exterior and/or
interior of the Building; (iii) to designate and/or approve prior to
installation, all types of signs, window shades, blinds, drapes, awnings or
other similar items, and all internal lighting that may be visible from the
exterior of the Premises; (iv) to change the arrangement of entrances, doors,
corridors, elevators and/or stairs in the Building, provided no such change
shall materially adversely affect access to the Premises; (v) to grant any party
the exclusive right to conduct any business or render any service in the
Building, provided such exclusive right shall not operate to prohibit Tenant
from using the Premises for the purposes permitted under this Lease; (vi) to
prohibit the placement of vending or dispensing machines of any kind in or about
the Premises other than for use by Tenant’s employees; (vii) to prohibit the
placement of video or other electronic games in the Premises; (viii) to have
access for Landlord and other tenants of the Building to any mail chutes and
boxes located in or on the Premises according to the rules of the United States
Post Office and to discontinue any mail chute business in the Building; (ix) to
close the Building after normal business hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times under such
rules and regulations as Landlord prescribes for security purposes; (x) to
install, operate and maintain security systems which monitor, by close circuit
television or otherwise, all persons entering or leaving the Building; (xi) to
install and maintain pipes, ducts, conduits, wires and structural elements
located in the Premises which serve other parts or other tenants of the
Building; and (xii) to retain at all times master keys or pass keys to the
Premises. In exercising any of the foregoing rights, Landlord shall not
unreasonably interfere with Tenant’s use of the Premises or Tenant’s parking
rights and shall not materially increase the obligations or materially decrease
the rights of Tenant under this Lease.
     27.20 No Recordation. Tenant shall not record this Lease or any memorandum
or short form of it.
     27.21 No Merger. The voluntary or other surrender of this Lease by Tenant
or the cancellation of this Lease by mutual agreement of Tenant and Landlord or
the termination of this Lease on account of Tenant’s default will not work a
merger, and will, at Landlord’s option, (a) terminate all or any subleases and
subtenancies or (b) operate as an assignment to Landlord of all or any subleases
or subtenancies. Landlord’s option under this Section 27.21 will be exercised by
written notice to Tenant and all known sublessees or subtenants in the Premises
or any part of the Premises.

49



--------------------------------------------------------------------------------



 



     27.22 Tax Credits. Landlord is entitled to claim all tax credits and
depreciation attributable to leasehold improvements installed or paid for by
Landlord in the Premises. Promptly after Landlord’s demand, Landlord and Tenant
will prepare a detailed list of the leasehold improvements and fixtures and
their respective costs for which Landlord or Tenant has paid. Landlord will be
entitled to all credits and depreciation for those items for which Landlord has
paid by means of any tenant finish allowance or otherwise. Tenant will be
entitled to any tax credits and depreciation for all items for which Tenant has
paid with funds not provided by Landlord.
     27.23 Financial Reports. Within fifteen (15) days after Landlord’s request,
Tenant will furnish Tenant’s most recent audited financial statements (including
any notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, if those are not so
prepared, Tenant’s internally prepared financial statements. Tenant will discuss
its financial statements with Landlord and will give Landlord access to Tenant’s
books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except (a) to
Landlord’s lenders or prospective purchasers of the project, (b) in litigation
between Landlord and Tenant, and (c) if required by court order. Notwithstanding
the foregoing, this Section shall not apply during any period during the Term
when the Tenant under the Lease is a publicly listed entity.
     27.24 Presumption. In all cases hereunder, and in any suit, action or
proceeding of any kind between the parties, it shall be presumptive evidence of
the fact of the existence of a charge being due, if Landlord shall produce a
bill, notice or certificate to the effect that such charge appears of record on
the books in Landlord’s office or appears as an open charge on the books,
records or official bills of municipal authorities, and has not been paid.
     27.25 Confidentiality. Tenant acknowledges that the terms and conditions of
this Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent; provided, however that this Lease may
be disclosed to Tenant’s attorneys, accountants, real estate advisors and
otherwise as may be required by law or legal process. The consent by Landlord to
any disclosures shall not be deemed to be a waiver on the part of Landlord of
any prohibition against any future disclosure. Tenant shall indemnify, defend
upon request, and hold Landlord harmless from and against all costs, damages,
claims, liabilities, expenses, losses, court costs, and attorney’s fees suffered
or claimed against Landlord, its agents, servants, and employees, based in whole
or in part upon the breach of this Section 27.25 by Tenant, its agents,
servants, and employees. The obligations within this Section 27.25, shall
survive the expiration or earlier termination of this Lease.
     27.26 Parking. Tenant may rent from Landlord or its parking operator,
commencing on the 3rd Floor South Commencement Date, the number of unreserved
parking spaces set forth in Section 1.16, which parking passes shall pertain to
the Building’s subterranean garage which may be operated on a valet basis.
Tenant shall pay to Landlord or its parking operator for automobile parking
passes the prevailing rate charged from time to time at the Building. In
addition, Tenant shall be responsible for the full amount of any taxes imposed
by any

50



--------------------------------------------------------------------------------



 



governmental authority in connection with the renting of such parking passes by
Tenant or the use of the parking facility by Tenant. Tenant’s continued right to
use the parking passes is conditioned upon Tenant abiding by all rules and
regulations which are prescribed from time to time for the orderly operation and
use of the Building’s parking facility, including any sticker or other
identification system established by Landlord or its parking operator, and
Tenant not being in default under this Lease. Landlord specifically reserves the
right to change the size, configuration, design, layout and all other aspects of
the Building’s parking facility at any time and Tenant acknowledges and agrees
that Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease, from time to time, close off or restrict
access to the Building’s parking facility for purposes of permitting or
facilitating any such construction, alteration or improvements, provided that
the number of parking spaces that Tenant is entitled to under this Lease is not
reduced. Landlord may delegate its responsibilities hereunder to a parking
operator or a lessee of the parking facility, in which case such parking
operator or lessee shall have all the rights of control attributed hereby to
Landlord. The parking passes rented by Tenant pursuant to this Section 27.27 are
provided to Tenant solely for use by Tenant’s own personnel and such passes may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval. Tenant may validate visitor parking by such method or
methods as the Landlord or its parking operator may establish, at the validation
rate from time to time generally applicable to visitor parking.
     27.27 Signing Authority. If Tenant is a corporation, partnership or limited
liability company, Tenant represents and warrants that each individual executing
this Lease on behalf of said entity is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (a) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the by-laws of said corporation, (b) if Tenant
is a partnership, the terms of the partnership agreement, and (c) if Tenant is a
limited liability company, the terms of its operating or limited liability
company agreement, and that this Lease is binding upon said entity in accordance
with its terms.

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
date first above written.

                      LANDLORD:       TENANT:    
 
                    BRANNAN PROPCO, LLC,
a Delaware limited liability company       OMNITURE, INC.,
a Delaware corporation    
 
                   
By:
  /s/ Mark R. Best
 
Name: Mark R. Best       By:   /s/ Michael S. Herring
 
Name: Michael S. Herring    
 
  Its: V.P.           Title: CFO    
 
              1/8/08    

52



--------------------------------------------------------------------------------



 



EXHIBIT A
FLOOR PLAN OF PREMISES
[Intentionally Omitted]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
WORK LETTER AGREEMENT
     For and in consideration of the agreement to lease the Premises and the
mutual covenants contained herein and in the Lease, Landlord and Tenant hereby
agree as follows:
     1. Base Building Work; Programming Information; the Work.
          a. Landlord shall perform at its sole cost and expense the Base
Building Work more particularly described in items 1 through 8 in Schedule 1
attached hereto (the “Base Building Work”). Such work shall be completed within
the time periods provided in Schedule 1, if any, for the completion of portions
of the Base Building Work.
          b. Tenant desires Landlord to perform certain leasehold improvement
work in the Premises. On or before February 1, 2008, Tenant shall furnish to
Landlord such plans, drawings, specifications and finish details as Landlord may
reasonably request (the “Programming Information”) to enable Landlord’s
architects and engineers to prepare mechanical, electrical and plumbing plans
and to prepare the Working Drawings, including a final telephone layout and
special electrical connection requirements, if any. Such work, as shown in the
Programming Information and as more fully detailed in the Working Drawings (as
defined and described in Paragraph 2 below), shall be hereinafter referred to as
the “Work” and the Work with respect to the 3rd Floor North shall be hereinafter
referred to as the 3rd Floor North Work and the Work with respect to the 3rd
Floor South shall be hereinafter referred to as the 3rd Floor South Work. All
plans, drawings, specifications and other details describing the Work which are
hereafter furnished by or on behalf of Tenant shall be subject to Landlord’s
approval, which Landlord agrees shall not be unreasonably withheld. Landlord
shall not be deemed to have acted unreasonably if it withholds its approval of
any plans, specifications, drawings or other details or of any Additional Work
(as defined in Paragraph 7 below) because, in Landlord’s reasonable opinion, the
work, as described in any such item, or the Additional Work, as the case may be:
(a) is likely to materially adversely affect Building systems, the structure of
the Building or the safety of the Building and/or its occupants; (b) might
impair Landlord’s ability to furnish services to Tenant or other tenants in the
Building; (c) would increase the cost of operating the Building to more than a
minimal extent; (d) would violate any governmental laws, rules or ordinances (or
interpretations thereof); (e) contains or uses hazardous or toxic materials or
substances not permitted under the Lease; (f) would adversely affect the
exterior appearance of the Building or the common areas; (g) might adversely
affect another tenant’s premises; (h) is prohibited by any ground lease
affecting the Building or any mortgage, trust deed or other instrument
encumbering the Building; or (i) is likely to be substantially delayed because
of unavailability or shortage of labor or materials necessary to perform such
work or the difficulties or unusual nature of such work. The foregoing reasons,
however, shall not be the only reasons for which Landlord may withhold its
approval, whether or not such other reasons are similar or dissimilar to the
foregoing. Neither the approval by Landlord of the Work or the Programming
Information or any other plans, drawings, specifications or other items
associated with the Work nor Landlord’s performance, supervision or monitoring
of the Work shall constitute any warranty by Landlord to Tenant of the adequacy
of the design for Tenant’s intended use of the Premises. Notwithstanding
anything to the contrary herein, Landlord shall not withhold its

B-1



--------------------------------------------------------------------------------



 



approval to any aspect of the Work (including Additional Work and Change Orders)
which conforms to or represents a logical evolution of or development from the
Programming Information or conformance to uniform architectural and design
elements which are present in Tenant’s other premises; provided however that any
changes to the Programming Information which delays the construction of the Work
from the time estimated by Landlord based upon the Programming Information shall
be a Tenant Delay (as hereinafter defined).
     If any construction is required to meet “Type 3, One Hour” building code
requirements, Landlord and Tenant shall mutually approve the design of such
construction.
     2. Working Drawings; Cost Estimates, Construction Schedule.
          A. 3rd Floor North. Promptly following the execution of this Lease and
Tenant’s delivery to Landlord of the requested Programming Information, Landlord
shall prepare or cause to be prepared final working drawings and specifications
for the Work (the “3rd Floor North Working Drawings”) based on and consistent
with the Programming Information and the other plans, drawings, specifications,
finish details and other information furnished by Tenant to Landlord and
approved by Landlord pursuant to Paragraph 1 above. In addition, based on the
Programming Information, Landlord shall request its contractor to prepare and
submit for Tenant’s review and approval an estimate for the total cost of the
Work (the “3rd Floor North Initial Cost Estimate”) and a projected construction
schedule (the “3rd Floor North Projected Construction Schedule”) identifying the
estimated completion date for the 3rd Floor North Work.
          Tenant shall designate a representative who shall be given the
opportunity to attend all construction meetings and comment and review all
iterations of the 3rd Floor North Working Drawings. So long as the 3rd Floor
North Working Drawings are consistent with the Programming Information, Tenant
shall approve the iterations of the 3rd Floor North Working Drawings within
three (3) days after receipt of same from Landlord by initialing and returning
to Landlord each sheet of the 3rd Floor North Working Drawings or by executing
Landlord’s approval form then in use, whichever method of approval Landlord may
designate.
          Alternatively, within such three (3) day period, Tenant may deliver to
Landlord the specific written changes to 3rd Floor North Working Drawings, 3rd
Floor North Initial Cost Estimate and 3rd Floor North Projected Construction
Schedule that are necessary, in Tenant’s opinion, to conform such plans to the
Programming Information (or to make changes requested by Tenant) or to reduce
costs. If Tenant desires changes, Landlord shall not unreasonably withhold its
approval of such changes and the parties shall confer and negotiate in good
faith to reach agreement on modifications to the 3rd Floor North Working
Drawings, 3rd Floor North Initial Cost Estimate and 3rd Floor North Projected
Construction Schedule as a consequence of such change.
          When the 3rd Floor North Working Drawings are complete, the contractor
shall prepare a revised cost estimate (which shall include the amount of any
overtime projected as necessary to substantially complete the Work by the 3rd
Floor North Commencement Date specified in the Lease) (“3rd Floor North Final
Cost Estimate”) and a revised 3rd Floor North Projected Construction Schedule
(the “3rd Floor North Scheduled Completion Date”). Any difference in time
between the initial 3rd Floor North Projected Construction Schedule and the

B-2



--------------------------------------------------------------------------------



 



3rd Floor North Scheduled Completion Date or the which result from changes made
to the Programming Information or to iterations of the Working Drawings by
Tenant (other than to conform them to the Programming Information) shall be the
estimated number of days of Tenant Delay for the 3rd Floor North Work
(“Estimated 3rd Floor North Tenant Delay”).
     As soon as approved by Landlord and Tenant, Landlord shall submit the 3rd
Floor North Working Drawings to all appropriate governmental agencies and
thereafter the Landlord shall use commercially reasonable efforts to obtain
required governmental approvals as soon as practicable.
     Within a reasonable period after Substantial Completion of the 3rd Floor
North Work, Landlord shall provide Tenant with a true up jointly prepared by the
Contractor and Landlord showing the actual number of days of Tenant Delay. If
the actual number of days of Tenant Delay is less than the 3rd Floor North
Estimated Tenant Delay, Tenant shall only be responsible for the actual number
of days of Tenant Delay and not the entirety of the 3rd Floor North Estimated
Tenant Delay. After approval of the 3rd Floor North Working Drawings, except for
additional days of Tenant Delay which are attributed to Tenant Delays pursuant
to Section 6 (c), (d), (e) and (f) of this Work Letter or for Additional Work
approved by Tenant pursuant to Section 7 for which Tenant shall be responsible,
Tenant shall not be responsible for an increase in the number of days of Tenant
Delays during construction of the 3rd Floor North Work over the 3rd Floor North
Estimated Tenant Delay.
          B. 3rd Floor South. Promptly following the execution of this Lease and
Tenant’s delivery to Landlord of the requested Programming Information with
respect to the 3rd Floor South, Landlord shall prepare or cause to be prepared
final working drawings and specifications for the Work (the “3rd Floor South
Working Drawings”) based on and consistent with the plans, drawings,
specifications, finish details and other information furnished by Tenant to
Landlord (“3rd Floor South Initial Plans”). In addition, based on the 3rd Floor
South Initial Plans, Landlord shall request its contractor to prepare and submit
for Tenant’s review and approval an estimate for the total cost of the Work (the
“3rd Floor South Initial Cost Estimate”) and a projected construction schedule
(the “3rd Floor South Projected Construction Schedule”) identifying the
estimated completion date for the 3rd Floor South Work.
          Tenant shall designate a representative who shall be given the
opportunity to attend all construction meetings and comment and review all
iterations of the 3rd Floor South Working Drawings. So long as the 3rd Floor
South Working Drawings are consistent with the 3rd Floor South Initial Plans,
Tenant shall approve the iterations of the 3rd Floor South Working Drawings
within three (3) days after receipt of same from Landlord by initialing and
returning to Landlord each sheet of the 3rd Floor South Working Drawings or by
executing Landlord’s approval form then in use, whichever method of approval
Landlord may designate.
          Alternatively, within such three (3) day period, Tenant may deliver to
Landlord the specific written changes to 3rd Floor South Working Drawings, 3rd
Floor South Initial Cost Estimate and 3rd Floor South Projected Construction
Schedule that are necessary, in Tenant’s opinion, to conform such plans to the
3rd Floor South Initial Plans (or to make changes requested by Tenant) or to
reduce costs. If Tenant desires changes, Landlord shall not unreasonably
withhold its approval of such changes and the parties shall confer and negotiate
in good faith to

B-3



--------------------------------------------------------------------------------



 



reach agreement on modifications to the 3rd Floor South Working Drawings, 3rd
Floor South Initial Cost Estimate and 3rd Floor South Projected Construction
Schedule as a consequence of such change.
          When the 3rd Floor South Working Drawings are complete, the contractor
shall prepare a revised cost estimate (the “3rd Floor South Final Cost
Estimate”) and a revised 3rd Floor South Projected Construction Schedule (the
“3rd Floor South Scheduled Completion Date”).
          As soon as approved by Landlord and Tenant, Landlord shall submit the
3rd Floor South Working Drawings to all appropriate governmental agencies and
thereafter the Landlord shall use commercially reasonable efforts to obtain
required governmental approvals as soon as practicable.
          After approval of the 3rd Floor South Working Drawings, Tenant Delays
shall be limited to Tenant Delays pursuant to Section 6 (c), (d), (e) and (f) of
this Work Letter or resulting from Additional Work approved by Tenant pursuant
to Section 7.
     3. Performance of the Work; Allowance; Additional Allowance. Except as
hereinafter provided to the contrary, Landlord shall cause the performance of
the Work in a good and workmanlike manner, free of defects and in compliance
with the approved Working Drawings and with applicable law using (except as may
be stated or shown otherwise in the Working Drawings) building standard
materials, quantities and procedures then in use by Landlord (“Building
Standards”), in accordance with the approved Working Drawings. Landlord shall
pay for a portion of the “Cost of the Work” (as defined below) in an amount not
to exceed the Allowance and the Additional Allowance, if requested by Tenant,
and Tenant shall pay for the entire Cost of the Work in excess of the Allowance
and the Additional Allowance if requested by Tenant. Tenant shall not be
entitled to any credit, abatement or payment from Landlord in the event that the
amount of the Allowance or the Additional Allowance exceeds the Cost of the
Work. For purposes of this Agreement, the term “Cost of the Work” shall mean and
include any and all costs and expenses of the Work and any Additional Work (as
defined in Section 7), including, without limitation, the cost of the Working
Drawings and of all labor (including overtime) and materials constituting the
Work. The Allowance and Additional Allowance may be used for all hard and soft
construction costs in connection with the Work, including architectural and
engineering fees, a construction management fee to Landlord in connection with
Landlord’s performance and monitoring of the Work and any Additional Work in an
amount equal to 2.5% of the total “hard” construction costs (including any
Additional Work and any change orders). In no event may the Allowance or the
Additional Allowance any portion thereof be used for Tenant’s computer networks,
telephone systems, data and wiring, furniture purchase or installation, moving
costs or Rent.
     Notwithstanding anything to the contrary herein, Tenant shall have no
responsibility for and the Allowance shall not be used for the following, the
costs of which shall be borne by Landlord: (a) costs for improvements which are
not shown on or described in the approved Working Drawings unless otherwise
approved by Tenant; (b) costs incurred due to the presence of Hazardous
Materials in the Premises or the surrounding area; (c) attorneys’ fees and
experts’ fees and other costs in connection with disputes with third parties;
(d) interest and other costs of

B-4



--------------------------------------------------------------------------------



 



financing construction costs; (e) costs to the extent recovered by Landlord upon
account of warranties and insurance (which Landlord agrees to use commercially
reasonable efforts to enforce but which efforts shall not require Landlord to
resort to legal proceedings of any type); (f) restoration costs in excess of
insurance proceeds as a consequence of casualties during the construction of the
Work; (g) costs to bring the Premises into compliance with applicable laws and
restrictions, including, without limitation, the Americans with Disabilities Act
and environmental laws and further including, without limitation, costs to cause
the Premises to comply with “Type 3, One Hour” building code requirements, if
any; and (h) construction management, profit and overhead charges of Landlord
except for the 2.5% fee described above.
     4. Payment.
          A. 3rd Floor North. Prior to commencing the 3rd Floor North Work,
Landlord shall submit to Tenant the 3rd Floor North Final Cost Estimate, which
statement shall indicate the amount, if any, by which the 3rd Floor North Final
Cost Estimate exceeds the Allowance and any portion of the Additional Allowance
which Tenant has requested Landlord to fund towards the 3rd Floor North Work
(the “3rd Floor North Excess Costs”). Tenant agrees, within three (3) days after
submission to it of such statement, to execute and deliver to Landlord, in the
form then in use by Landlord, an authorization to proceed with the 3rd Floor
North Work (provided that Tenant may, in its discretion approve or disapprove
use of overtime), and Tenant shall also then pay to Landlord an amount equal to
the 3rd Floor North Excess Costs. No 3rd Floor North Work shall be commenced
until Tenant has fully complied with the preceding provisions of this
Paragraph 4.
     After Substantial Completion of the 3rd Floor North Work, Landlord shall
provide Tenant with a written statement of the Cost of the Work together with
reasonable supporting documentation, itemizing such costs and evidencing
Landlord’s incurrence of the amounts so invoiced. If the final Cost of the Work
including the Allowance, the Additional Allowance, if utilized by Tenant, and
the 3rd Floor North Excess Costs, is less than the foregoing amounts, Landlord
shall refund any overpayment to Tenant within thirty (30) days after delivery of
such statement and supporting materials.
     Except for increases in 3rd Floor North Excess Costs after Approval of the
3rd Floor North Working Drawings which are attributed to Tenant Delays pursuant
to Section 6 (c), (d), (e) and (f) of this Work Letter or Additional Work
approved by Tenant pursuant to Section 7, Tenant shall not be responsible for an
increase in 3rd Floor North Excess Costs. Tenant shall pay any underpayment of
3rd Floor North Excess Costs to Landlord within thirty (30) days after delivery
of such statement and supporting materials.
     B. 3rd Floor South. Prior to commencing the 3rd Floor South Work, Landlord
shall submit to Tenant the 3rd Floor South Final Cost Estimate, which statement
shall indicate the amount, if any, by which the 3rd Floor South Final Cost
Estimate exceeds any remaining portions of the Allowance and any remaining
portions of the Additional Allowance which have not been applied towards the 3rd
Floor North Work (the “3rd Floor South Excess Costs”). Tenant agrees, within
three (3) days after submission to it of such statement, to execute and deliver
to Landlord, in the form then in use by Landlord, an authorization to proceed
with the 3rd Floor South Work (provided that Tenant may, in its discretion
approve or disapprove use of overtime),

B-5



--------------------------------------------------------------------------------



 



and Tenant shall also then pay to Landlord an amount equal to the 3rd Floor
South Excess Costs. No 3rd Floor South Work shall be commenced until Tenant has
fully complied with the preceding provisions of this Paragraph 4.
     After Substantial Completion of the 3rd Floor South Work, Landlord shall
provide Tenant with a written statement of the Cost of the Work together with
reasonable supporting documentation, itemizing such costs and evidencing
Landlord’s incurrence of the amounts so invoiced. If the final Cost of the Work
including the Allowance, the Additional Allowance, if utilized by Tenant, and
the 3rd Floor South Excess Costs, is less than the foregoing amounts, Landlord
shall refund any overpayment to Tenant within thirty (30) days after delivery of
such statement and supporting materials.
     Except for increases in 3rd Floor South Excess Costs after Approval of the
3rd Floor South Working Drawings which are attributed to Tenant Delays pursuant
to Section 6 (c), (d), (e) and (f) of this Work Letter or Additional Work
approved by Tenant pursuant to Section 7, Tenant shall not be responsible for an
increase in 3rd Floor South Excess Costs. Tenant shall pay any underpayment of
3rd Floor South Excess Costs to Landlord within thirty (30) days after delivery
of such statement and supporting materials.
     5. Substantial Completion. Landlord shall cause the Work to be
“substantially completed” on or before (i) the 3rd Floor North Scheduled
Completion Date, and (ii) the 3rd Floor South Scheduled Completion Date, subject
to delays caused by strikes, lockouts, boycotts or other labor problems,
casualties, discontinuance of any utility or other service required for
performance of the Work, unavailability or shortages of materials or other
problems in obtaining materials necessary for performance of the Work or any
other matter beyond the control of Landlord (or beyond the control of Landlord’s
contractors or subcontractors performing the Work) and also subject to “Tenant
Delays” (as defined and described in Paragraph 6 of this Work Letter). The Work
shall be deemed to be “substantially completed” for all purposes under this Work
Letter and the Lease if and when Landlord’s architect issues a written
certificate to Landlord and Tenant, certifying that the Work has been
substantially completed (i.e., completed except for “punchlist” items listed in
such architect’s certificate) and reasonably approved by Tenant in substantial
compliance with the Working Drawings and Landlord has obtained a certificate of
occupancy or “signed off” job cards with respect to the respective portion of
the Work. If the applicable portion of the Work is not deemed to be
substantially completed on or before the scheduled date of the 3rd Floor North
Commencement Date or the Third Floor South Scheduled Completion Date(a) Landlord
agrees to use reasonable efforts to complete the Work as soon as practicable
thereafter, (b) the Lease shall remain in full force and effect, except as
otherwise provide in the Lease, (c) Landlord shall not be deemed to be in breach
or default of the Lease or this Work Letter as a result thereof and except as
and to the extent expressly provided in the Lease, Landlord shall have no
liability to Tenant as a result of any delay in occupancy (whether for damages,
abatement of Rent or otherwise), and (d) except to the extent of Tenant Delays,
and notwithstanding anything contained in the Lease to the contrary, the 3rd
Floor North Commencement Date of the Lease Term as specified in Section 1.5 of
the Lease shall be extended to the date on which the Work is deemed to be
substantially completed. Landlord agrees to use reasonable diligence to complete
all punchlist work listed in the aforesaid architect’s certificate promptly
after substantial completion.

B-6



--------------------------------------------------------------------------------



 



     6. Tenant Delays. There shall be no extension of the scheduled commencement
or expiration date of the term of the Lease if the 3rd Floor South Work or the
3rd Floor North Work has not been substantially completed on the 3rd Floor South
Scheduled Completion Date or the 3rd Floor North Scheduled Completion Date,
respectively as the case may be (“Tenant Delays”), including without limitation:
          (a) the failure of Tenant to furnish all or any plans, drawings,
specifications, finish details or the other information required under
Paragraph 1 above on or before the date stated in Paragraph 1;
          (b) the failure of Tenant to grant approval of the Working Drawings
within the time required under Paragraph 2 above;
          (c) the failure of Tenant to comply with the requirements of
Paragraph 4 above;
          (d) except as set forth in the Programming Information or the 3rd
Floor South Initial Plans, Tenant’s requirements for special work or materials,
finishes, or installations other than the Building Standards or Tenant’s
requirements for special construction staging or phasing which delay continues
for more than one (1) business day following written or oral notification to
Tenant thereof ;
          (e) the performance of any Additional Work (as defined in Paragraph 7
below) requested by Tenant to the extent set forth in an executed TEO;
          (f) the performance of any work in the Premises by any person, firm or
corporation employed by or on behalf of Tenant which delay continues for more
than one (1) business day following written or oral notification to Tenant
thereof; or
          (g) any other act or omission of Tenant which continues for more than
one (1) business day following written or oral notification to Tenant thereof .
     7. Additional Work. Upon Tenant’s request and submission by Tenant (at
Tenant’s sole cost and expense) of the necessary information and/or plans and
specifications for work other than the Work described in the Working Drawings
(“Additional Work”) and/or changes to the work in the Working Drawings and the
approval by Landlord of such Additional Work, which approval Landlord agrees
shall not be unreasonably withheld, Landlord shall perform such Additional Work,
at Tenant’s sole cost and expense, subject, however, to the following provisions
of this Paragraph 7. Prior to commencing any Additional Work requested by
Tenant, Landlord shall submit to Tenant (i) a written statement of the cost of
such Additional Work which shall take into account any cost savings attributable
to such Additional Work and, (ii) an estimate of the additional time, if any,
required for the construction of the Additional Work and (iii) concurrently with
such statement and estimate, Landlord shall also submit to Tenant a proposed
tenant extra order (the “TEO”) for the Additional Work in the standard form then
in use by Landlord. If Tenant approves the foregoing, Tenant shall execute and
deliver to Landlord such TEO and shall pay to Landlord the entire cost of the
Additional Work (as reflected in Landlord’s statement of such cost), within two
(2) business days after Landlord’s submission of such statement and TEO to
Tenant and approve any delay set forth in the TEO. If Tenant fails to

B-7



--------------------------------------------------------------------------------



 



execute or deliver such TEO or pay the entire cost of such Additional Work
within such two (2) business day period, then Landlord shall not be obligated to
do any of the Additional Work and may proceed to do only the Work, as specified
in the Working Drawings.
     8. Tenant Access. Landlord, in Landlord’s reasonable discretion and upon
request by Tenant, shall grant to Tenant a license to have access to the 3rd
Floor South and the 3rd Floor North from and after the Lease Date and prior to
the date designated in the Lease for the commencement of the term of the Lease
to allow Tenant to do other work required by Tenant to make the respective
portions of the Premises ready for Tenant’s use and occupancy (the “Tenant’s
Pre-Occupancy Work”). It shall be a condition to the grant by Landlord and
continued effectiveness of such license that:
          (a) Tenant shall give to Landlord a written request to have such
access to the Premises not less than two (2) Business days prior to the date on
which such access will commence, which written request shall contain or shall be
accompanied by each of the following items, all in form and substance reasonably
acceptable to Landlord: (i) a detailed description of and schedule for Tenant’s
Pre-Occupancy Work; (ii) the names and addresses of all contractors,
subcontractors and material suppliers and all other representatives of Tenant
who or which will be entering the Premises on behalf of Tenant to perform
Tenant’s Pre-Occupancy Work or will be supplying materials for such work, and
the approximate number of individuals, itemized by trade, who will be present in
the Premises; (iii) copies of all materials and certificates of insurance
required to be delivered under Section 9 of the Lease in connection with
Tenant’s Pre-Occupancy Work.
          (b) Such pre-term access by Tenant and its representatives shall be
subject to scheduling by Landlord, so as to avoid material interference with
Landlord’s Work or any delays in the construction schedule.
          (c) Tenant’s employees, agents, contractors, workmen, mechanics,
suppliers and invitees shall work in harmony and not interfere with Landlord or
Landlord’s agents in performing the Work and any Additional Work in the
Premises, Landlord’s work in other premises and in common areas of the Building,
or the general operation of the Building. If at any time any such person
representing Tenant shall cause or threaten to cause such disharmony or
interference, including labor disharmony, and Tenant fails to immediately
institute and maintain such corrective actions as directed by Landlord, then
Landlord may withdraw such license upon twenty-four (24) hours’ prior written
notice to Tenant.
          (d) Any such entry into and occupancy of the Premises by Tenant or any
person or entity working for or on behalf of Tenant shall be deemed to be
subject to all of the terms, covenants, conditions and provisions of the Lease,
specifically including the provisions of Article IX thereof (regarding Tenant’s
improvements and alterations to the Premises), and excluding only the covenant
to pay Rent. Landlord shall not be liable for any injury, loss or damage which
may occur to any of Tenant’s Pre-Occupancy Work made in or about the Premises or
to property placed therein prior to the commencement of the term of the Lease,
the same being at Tenant’s sole risk and liability. Tenant shall be liable to
Landlord for any damage to the Premises or to any portion of the Work or
Additional Work caused by Tenant or any of Tenant’s employees, agents,
contractors, workmen or suppliers.

B-8



--------------------------------------------------------------------------------



 



     9. Lease Provisions. The terms and provisions of the Lease, insofar as they
are applicable to this Work Letter, including without limitation, the provisions
of Section 22 of the Lease, are hereby incorporated herein by reference. All
amounts payable by Tenant to Landlord hereunder shall be deemed to be additional
Rent under the Lease and, upon any default in the payment of same, Landlord
shall have all of the rights and remedies provided for in the Lease.
     10. Miscellaneous.
          (a) This Work Letter shall be governed by the laws of the state in
which the Premises are located.
          (b) This Work Letter may not be amended except by a written instrument
signed by the party or parties to be bound thereby.
          (c) Notices under this Work Letter shall be given in the same manner
as under the Lease.
          (d) The headings set forth herein are for convenience only.
          (e) This Work Letter sets forth the entire agreement of Tenant and
Landlord regarding the Work.
          (f) In the event that the final working drawings and specifications
are included as part of the Initial Plan attached hereto, or in the event
Landlord performs the Work without the necessity of preparing working drawings
and specifications, then whenever the term “Working Drawings” is used in this
Agreement, such term shall be deemed to refer to the Initial Plan and all
supplemental plans and specifications approved by Landlord.

B-9



--------------------------------------------------------------------------------



 



SCHEDULE 1
BASE BUILDING WORK
1. Base Building
Base building electrical, mechanical, fire protection and life safety system
distribution (as required by code), shall comply with the applicable provisions
of the Americans with Disabilities Act (the “ADA”), the national fire protection
administration regulations, the local building and fire code, title 24 and any
other requirements of governmental agencies having jurisdiction over the
Building (collectively, the “Building Regulations,”) regardless of whether such
compliance is due to or triggered by the construction of the tenant
improvements. All fire protection, HVAC, electrical and mechanical systems shall
be in good working order and repair
2. Shell Space
The area intended for Tenant’s leasehold improvements shall be reasonably clean
and free from any debris.
Drywall (taped, sanded and ready for paint) at all perimeter locations (with the
exception of the exposed brick walls), columns exposed, ceiling exposed to
structure, exit signs per shell code, upright fire sprinklers, and fire
extinguisher cabinets.
Ladies’ and Men’s restrooms will be completed and in compliance with ADA and the
Uniform Plumbing Code (relative to construction, number of fixtures, and
number/location of restrooms). Finishes to include: laminate counters with
sinks, tile floor and base, paint finish at other walls, metal toilet
partitions, wood door at entry, appropriate lighting, toilet room accessories,
pendant fire sprinklers.
One refrigerated drinking fountain adjacent to restrooms.
3. HVAC Base Building System
Base Building HVAC System to be stubbed to the Premises and shall comply with
the state and local Building codes.
4. Electrical
In electrical rooms, service and distribution panel boards and transformers.
Specifically, Landlord shall provide on the Premises not less than (i) one
75-KVA transformer, (ii) one 277/480-volt panel board, and (iii) one
120/208-volt panel board.
5. Fire Protection
Automatic sprinkler system piping will be connected to the existing system
riser, including flow and tamper switches and riser drains. Smoke detectors,
main loop and minimum distribution piping will provide required system piping.
Relocation and sprinkler head installation will be the responsibility of the
Tenant.

B-10



--------------------------------------------------------------------------------



 



6. Building Lobby
a. On or before February 1, 2008, completion of the construction of the lobby
which shall include interior tenant signage and directory.
b. Modification of main entrance to the Building with new lobby doors and a
canopy in accordance with the conceptual renderings prepared by Interior
Architects and in conformance with all applicable Laws (“Entrance
Modification”).
Subject to force majeure delay, Landlord will complete the Entrance Modification
not later than eight weeks after receipt of all building permits and
governmental approvals.
7. Card Access
On or before February 1, 2008, Landlord to supply a card access system for the
main lobby doors, garage doors for after hours use, and, if approved by local
building and fire departments, passage doors at both levels from garage to
elevators.
8. Carpet Patch
On or before February 1, 2008, Landlord shall patch areas of the carpet in the
3rd Floor South requiring repair or replacement.

B-11



--------------------------------------------------------------------------------



 



EXHIBIT C
RULES
     (1) On Saturdays, Sundays and Holidays, and on other days between the hours
of 6:00 P.M. and 7:00 A.M. the following day, or such other hours as Landlord
shall determine from time to time, access to the Building and/or to the
passageways, entrances, exits, shipping areas, halls, corridors, elevators or
stairways and other areas in the Building may be restricted and access gained by
use of a key or card access system to the outside doors of the Building, or
pursuant to such security procedures Landlord may from time to time impose. All
such areas, and all roofs, are not for use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence in the judgment of Landlord shall be prejudicial to the
safety, character, reputation and interests of the Building and its tenants
provided, however, that nothing herein contained shall be construed to prevent
such access to persons with whom Tenant deals in the normal course of Tenant’s
business unless such persons are engaged in activities which are illegal or
violate these Rules. No Tenant and no employee or invitee of Tenant shall enter
into areas reserved for the exclusive use of Landlord, its employees or
invitees. Tenant shall keep doors to corridors and lobbies closed except when
persons are entering or leaving.
     (2) Tenant shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement, name, notice, lettering or direction on any
part of the outside or inside of the Building, or on any part of the inside of
the Premises which can be seen from the outside of the Premises, without the
prior consent of Landlord, and then only such name or names or matter and in
such color, size, style, character and material as may be first approved by
Landlord in writing. Landlord shall prescribe the suite number and
identification sign for the Premises (which shall be prepared and installed by
Landlord at Tenant’s expense). Landlord reserves the right to remove at Tenant’s
expense all matter not so installed or approved without notice to Tenant.
     (3) Tenant shall not in any manner use the name of the Building for any
purpose other than that of the business address of the Tenant, or use any
picture or likeness of the Building, in any letterheads, envelopes, circulars,
notices, advertisements, containers or wrapping material without Landlord’s
express consent in writing.
     (4) Tenant shall not place anything or allow anything to be placed in the
Premises near the glass of any door, partition, wall or window which may be
unsightly from outside the Premises, and Tenant shall not place or permit to be
placed any article of any kind on any window ledge or on the exterior walls.
Blinds, shades, awnings or other forms of inside or outside window ventilators
or similar devices, shall not be placed in or about the outside windows in the
Premises except to the extent, if any, that the character, shape, color,
material and make thereof is first approved by the Landlord.
     (5) Furniture, freight and other large or heavy articles, and all other
deliveries may be brought into the Building only at times and in the manner
designated by Landlord, and always through the loading dock and freight
elevators, at the Tenant’s sole responsibility and risk. Landlord may impose
reasonable charges for use of freight elevators after or before normal

C-1



--------------------------------------------------------------------------------



 



business hours. All damage done to the Building by moving or maintaining such
furniture, freight or articles shall be repaired by Landlord at Tenant’s
expense. Landlord may inspect items brought into the Building or Premises with
respect to weight or dangerous nature. Landlord may require that all furniture,
equipment, cartons and similar articles removed from the Premises or the
Building be listed and a removal permit therefor first be obtained from
Landlord. Tenant shall not take or permit to be taken in or out of other
entrances or elevators of the Building, any item normally taken, or which
Landlord otherwise reasonably requires to be taken, in or out through service
doors or on freight elevators. Tenant shall not allow anything to remain in or
obstruct in any way, any lobby, corridor, sidewalk, passageway, atrium,
entrance, exit, hall, stairway, shipping area, or other such area. Tenant shall
move all supplies, furniture and equipment as soon a received directly to the
Premises, and shall move all such items and waste (other than waste customarily
removed by Building employees) that are at any time being taken from the
Premises directly to the areas designated for disposal. Any handcarts used at
the Building shall have rubber wheels.
     (6) Tenant shall not overload any floor or part thereof in the Premises, or
Building, including any public corridors or elevators therein bringing in or
removing any large or heavy articles, and Landlord may direct and control the
location of safes and all other heavy articles and require supplementary
support, at Tenant’s expense of such material and dimensions as Landlord may
deem necessary to appropriately distribute the weight.
     (7) Tenant shall not attach or permit to be attached additional locks or
similar devices to any door or window, change existing locks or the mechanism
thereof, or make or permit to be made any keys for any door other than those
provided by Landlord. If more than two keys for one lock are desired, Landlord
will provide them upon payment therefor by Tenant. Tenant, upon termination of
its tenancy, shall deliver to the Landlord all keys of offices, rooms and toilet
rooms which have been furnished Tenant or which the Tenant shall have had made,
and in the event of loss of any keys so furnished shall pay Landlord therefor.
     (8) If Tenant desires signal, communication, alarm or other utility or
similar service connections installed or changed, Tenant shall not install or
change the same without the prior approval of Landlord, and then only under
Landlord’s direction at Tenant’s expense. Tenant shall not install in the
Premises any equipment which requires more electric current than Landlord is
required to provide under this Lease, without Landlord’s prior approval, and
Tenant shall ascertain from Landlord the maximum amount of load or demand for or
use of electrical current which can safely be permitted in the Premises, taking
into account the capacity of electric wiring in the Building and the Premises
and the needs of tenants of the Building, and shall not in any event connect a
greater load then such safe capacity.
     (9) Tenant shall not obtain for use upon the Premises ice, drinking water,
towel, janitor and other similar services, except from Persons approved by the
Landlord. Any Person engaged by Tenant to provide janitor or other services
shall be subject to direction by the manager or security personnel of the
Building.
     (10) The toilet rooms, urinals, wash bowls and other such apparatus shall
not be used for any purposes other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein and the
expense of any breakage, stoppage or damage

C-2



--------------------------------------------------------------------------------



 



resulting from the violation of this Rule shall be borne by the Tenant who, or
whose employees or invitees shall have caused it.
     (11) The janitorial closets, utility closets, telephone closets, broom
closets, storage closets, and other such closets, rooms and areas shall be used
only for the purposes and in the manner designated by Landlord, and may not be
used by tenants, or their contractors, agents, employees, or other parties
without Landlord’s prior written consent.
     (12) Landlord reserves the right to exclude or expel from the Building any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules. Tenant shall not at any time manufacture, sell, use or give away,
any spirituous, fermented, intoxicating or alcoholic liquors on the Premises,
nor permit any of the same to occur (except in connection with occasional social
or business events conducted in the Premises which do not violate any Laws or
bother or annoy any other tenants). Tenant shall not at any time sell, purchase
or give away food in any form by or to any of Tenant’s agents or employees or
any other parties on the Premises, nor permit any of the same to occur (other
than in lunch rooms or kitchens for employees as may be permitted or installed
by Landlord, which does not violate any Laws or bother or annoy any other
tenant).
     (13) Tenant shall not make any suite-to-suite canvass to solicit business
or information or to distribute any article or material to or from other tenants
or occupants of the Building and shall not exhibit, sell or offer to sell, use,
rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Tenant’s use of Premises specified in the Lease.
     (14) Tenant shall not waste electricity, water, heat or air conditioning or
other utilities or services, and agrees to cooperate fully with Landlord to
assure the most effective and energy efficient operation of the Building and
shall not allow the adjustment (except by Landlord’s authorized Building
personnel) of any controls. Tenant shall keep corridor doors closed and shall
not open any windows, except that if the air circulation shall not be in
operation, windows which are openable may be opened with Landlord’s consent. As
a condition to claiming any deficiency in the air-conditioning or ventilation
services provided by Landlord, Tenant shall close any blinds or drapes in the
Premises to prevent or minimize direct sunlight.
     (15) Tenant shall conduct no auction, “fire sale” or “going out of business
sale” or bankruptcy sale in or from the Premises, and such prohibition shall
apply to Tenant’s creditors.
     (16) Tenant shall cooperate and comply with any reasonable safety or
security programs, including fire drills and air raid drills, and the
appointment of “fire wardens” developed by Landlord for the Building, or
required by Law. Before leaving the Premises unattended, Tenant shall close and
securely lock all doors or other means of entry to the Premises and shut off all
lights and water faucets in the Premises (except heat to the extent necessary to
prevent the freezing or bursting of pipes).
     (17) Tenant will comply with all municipal, county, state, federal or other
requirements including without limitation, environmental, health, safety and
police requirements

C-3



--------------------------------------------------------------------------------



 



and regulations respecting the Premises, now or hereinafter in force, at its
sole cost, and will not use the Premises for any immoral purposes.
     (18) Tenant shall not use or permit to be brought into the Premises or the
Building any flammable oils or fluids, or any explosive or other articles deemed
hazardous to persons or Building, or do or permit to be done any act or thing
which will invalidate or which if brought in would be in conflict with any
insurance policy covering the Building or its operation, or the Premises, or any
part of either, and will not do or permit to be done anything in or upon the
Premises, or bring or keep anything therein, which shall not comply with all
rules, orders, regulations or requirements or any organization, bureaus,
department or body having jurisdiction with respect thereto (and Tenant shall at
all times comply with all such rules, orders, regulations or requirements), or
which shall increase the rate of insurance on the Building, its appurtenances,
contents or operation.
     (19) No vending machines of any description shall be installed, maintained
or operated without the written consent of Landlord.
     (20) Tenant shall not carry on any business, activity or service except
those ordinarily embraced within the permitted use of the Premises specified in
the Lease and more particularly, but without limiting the generality of the
foregoing, shall not (i) install or operate any internal combustion engine,
boiler, machinery, refrigerating, heating or air conditioning equipment in or
about the Premises, (ii) use the Premises for housing, lodging or sleeping
purposes or for the washing of clothes, (iii) place any radio or television
antennae other than inside of the Premises, (iv) operate or permit to be
operated any musical or sound producing instrument or device which may be heard
outside the Premises, (v) use any source of power other than electricity,
(vi) operate any electrical or other device from which may emanate electrical or
other waves which may interfere with or impair radio, television, microwave, or
other broadcasting or reception from or in the Building or elsewhere,
(vii) bring or permit any bicycle or other vehicle, or dog (except as a service
dog in the company of a disabled person or except where specifically permitted)
or other animal or bird in the Building, (viii) make or permit objectionable
noise or odor to emanate from the Premises, (ix) do anything in or about the
Premises tending to create or maintain a nuisance or do any act tending to
injure the reputation of the Building, (x) throw or permit to be thrown or
dropped any article from any window or other opening in the Building, (xi) use
or permit upon the Premises anything that will invalidate or increase the rate
of insurance on any policies of insurance now or hereafter carried on the
Building or violate the certificates of occupancy issued for the premises or the
Building, (xii) use the Premises for any purpose, or permit upon the Premises
anything, that may be dangerous to persons or Building (including but not
limited to flammable oils, fluids, paints, chemicals, firearms or any explosive
article or materials) nor (xiii) do or permit anything to be done upon the
Premises in any way tending to disturb any other tenant at the Building or the
occupants of neighboring Building.
     (21) The use of the courtyard may be reserved for private functions upon
the prior reservation by Tenant, which shall be made not less than two (2) weeks
in advance or more than two (2) months in advance without Landlord’s prior
written approval of such planned usage; provided that Tenant shall pay for the
costs of preparing and setting up the courtyard for private functions and the
costs of cleaning and restoring the courtyard after such usage at the rates
established by Landlord from time to time during the Term. Landlord may
reasonably restrict

C-4



--------------------------------------------------------------------------------



 



usage of the courtyard so that such facilities are available to the reasonably
equivalent use by Tenant and other tenants. Tenant shall comply with Landlord’s
reasonable rules and regulations with respect to the courtyard as the same have
been provided by Landlord to Tenant. Landlord’s rules and regulations with
respect to the courtyard shall be enforced in a nondiscriminatory manner with
respect to other tenants.
     (22) If the Building shall now or hereafter contain a building garage,
parking structure or other parking area or facility, the following Rules shall
apply in such areas or facilities:
          (A) Parking shall be available in areas designated generally for
tenant parking, for such daily or monthly charges as Landlord may establish from
time to time, or as may be provided in any Parking Agreement attached hereto
(which, when signed by both parties as provided therein, shall thereupon become
effective). In all cases, parking for Tenant and its employees and visitors
shall be on a “first come, first served” unassigned basis, with Landlord and
other tenants at the Building, and their employees and visitors, to whom
Landlord shall grant the right or who shall otherwise have the right to use the
same, all subject to these Rules, as the same may be amended or supplemented,
and applied on a nondiscriminatory basis, all as further described in Article VI
of the Lease. Notwithstanding the foregoing to the contrary, Landlord reserves
the right to assign specific spaces, and to reserve spaces for visitors, small
cars, handicapped individuals, and other tenants, visitors of tenants or other
Persons, and Tenant and its employees and visitors shall not park in any such
assigned or reserved spaces. Landlord may restrict or prohibit full size vans
and other large vehicles.
          (B) In case of any violation of these provisions, Landlord may refuse
to permit the violator to park, and may remove the vehicle owned or driven by
the violator from the Building without liability whatsoever, at such violator’s
risk and expense. Landlord reserves the right to close all or a portion of the
parking areas or facilities in order to make repairs or perform maintenance
services, or to alter, modify, restripe or renovate the same, of if required by
casualty, strike, condemnation, act of God, Law or governmental requirement, or
any other reason beyond Landlord’s reasonable control. In the event access is
denied for any reason, any monthly parking charges shall be abated to the extent
access is denied, as Tenant’s sole recourse. Tenant acknowledges that such
parking areas or facilities may be operated by an independent contractor not
affiliated with Landlord, and Tenant acknowledges that in such event, Landlord
shall have no liability for claims arising through acts or omissions of such
independent contractor, if such contractor is reputable. Landlord in no way
shall be responsible for any damage and/or liability arising out of Tenant’s use
of the parking garage.
          (C) Hours shall be 7 A.M. to 6 P.M., Monday through Friday, or such
other hours as may be reasonably established by Landlord or its parking operator
from time to time; cars must be parked entirely within the stall lines, and only
small cars may be parked in areas reserved for small cars; all directional signs
and arrows must be observed; the speed limit shall be 5 miles per hour; spaces
reserved for handicapped parking must be used only by vehicles properly
designated; every parker is required to park and lock his own car; washing,
waxing, cleaning or servicing of any vehicle is prohibited; parking spaces may
be used only for parking automobiles; parking is prohibited in areas: (a) not
striped or designated for parking, (b) aisles, (c) where “no parking” signs are
posted, (d) on ramps, and (e) loading areas and other specially designated
areas. Delivery trucks and vehicles shall use only those areas designated
therefor.

C-5



--------------------------------------------------------------------------------



 



     (23) To the extent that Tenant has access to a patio or balcony area,
Tenant will not place any items, such as furniture, that may be subject to being
blown off by heavy winds unless such items are stored inside the Premises when
not being used. Landlord and its property manager will have no liability for any
damage or loss to items stored on such patio or balcony areas.

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMMENCEMENT DATE CERTIFICATE
     THIS COMMENCEMENT DATE CERTIFICATE (this “Certificate”) is given by
____________, a ____________ (“Tenant”), to BRANNAN PROPCO, LLC, a Delaware
limited liability company, with respect to that certain Office Lease dated
____________, 2008 (the “Lease”), relating to the 3rd Floor ____________ (the
“3rd Floor ________”) at the building commonly known as 250 Brannan Street, San
Francisco, California (the “Building”), which Premises are more fully identified
in the Lease.
     In consideration of the mutual covenants and agreements stated in the
Lease, and intending that this Certificate may be relied upon by Landlord and
any prospective purchaser or present or prospective mortgagee, deed of trust
beneficiary or ground lessor of all or a portion of the Building, Tenant
certifies as follows:
     1. Except for those terms expressly defined in this Certificate, all
initially capitalized terms will have the meanings stated for such terms in the
Lease.
     2. Landlord first delivered possession of the 3rd Floor ____________ to
Tenant (either for occupancy by Tenant or for the commencement of construction
by Tenant) on ____________, 2008.
     3. Tenant moved into the 3rd Floor ____________ (or otherwise first
occupied the 3rd Floor ____________ for Tenant’s business purposes) on
____________, 2008, and Tenant has unconditionally accepted the improvements
constructed by Landlord, if any.
     4. The 3rd Floor ____________ Commencement Date occurred on ____________,
2008, and the Expiration Date will occur on ____________, 200_.
     5. Tenant’s obligation to make monthly payments of Base Rent under the
Lease began (or will begin) on ____________, 2008 with respect to the 3rd Floor
____________.
     6. Tenant’s obligation to make monthly estimated payments of additional
Rent under the Lease with respect to the 3rd Floor ____________ began (or will
begin) on ____________, 2009.
     Executed this ____________ day of ____________, 2008.

          Witnesses as to Tenant:  TENANT:
      By:           Name:           Title:           Dated:      

D-1



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF SNDA
RECORDING REQUESTED BY AND
AFTER RECORDING, RETURN TO:
Capmark Bank
116 Welsh Road
Horsham, PA 19044-8015
Attn: Servicing — Executive Vice President
 
SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”),
is made as of this _th day of __________, 200_ among CAPMARK BANK, a Utah
industrial bank (“Lender”), ____________, (“Landlord”), and Northshore Family
Medical Center (“Tenant”).
Background
     Lender has agreed to make a loan to Landlord in the original principal
amount $____________ (“Loan”), which will be secured by a mortgage, deed of
trust or similar security instrument (either, “Security Instrument”) on
Landlord’s property described more particularly on Exhibit A attached hereto
(“Property”).
     Tenant is the present lessee under that certain lease agreement between
Landlord and Tenant dated ____________, as thereafter modified and supplemented
(“Lease”), demising a portion of the Property described more particularly in the
Lease (“Leased Space”).
     A requirement of the Loan is that Tenant’s Lease be subordinated to the
Security Instrument. Landlord has requested Tenant to so subordinate the Lease
in exchange for Lender’s agreement not to disturb Tenant’s possession of the
Leased Space upon the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises of this Agreement,
and intending to be legally bound hereby, the parties hereto agree as follows:
     Subordination. Tenant agrees that the Lease, and all estates, options and
rights created under the Lease, hereby are subordinated and made subject to the
lien and effect of the Security Instrument, as if the Security Instrument had
been executed and recorded prior to the Lease.
     Nondisturbance. Lender agrees that no foreclosure (whether judicial or
nonjudicial), deed-in-lieu of foreclosure, or other sale of the Property in
connection with enforcement of the

E-1



--------------------------------------------------------------------------------



 



Security Instrument or otherwise in satisfaction of the Loan shall operate to
terminate the Lease or Tenant’s rights thereunder to possess and use the Leased
Space provided, however, that no uncured default beyond applicable notice and
cure periods exists under the Lease.
     Attornment. Tenant agrees to attorn to and recognize as its landlord under
the Lease each party acquiring legal title to the Property by foreclosure
(whether judicial or nonjudicial) of the Security Instrument, deed-in-lieu of
foreclosure, or other sale in connection with enforcement of the Security
Instrument or otherwise in satisfaction of the Loan (“Successor Owner”).
Provided that the conditions set forth in Section 2 above are met at the time
Successor Owner becomes owner of the Property, Successor Owner shall perform all
obligations of the landlord under the Lease arising from and after the date
title to the Property is transferred to Successor Owner. In no event, however,
will any Successor Owner be: (a) liable for any default, act or omission of any
prior landlord under the Lease; (b) subject to any offset or defense which
Tenant may have against any prior landlord under the Lease; (c) bound by any
payment of rent or additional rent made by Tenant to Landlord more than 30 days
in advance; (d) bound by any modification or supplement to the Lease, or waiver
of Lease terms, made without Lender’s written consent thereto; (e) liable for
the return of any security deposit or other prepaid charge paid by Tenant under
the Lease, except to the extent such amounts were actually received by Lender;
or (f) liable or bound by any right of first refusal or option to purchase all
or any portion of the Property. Although the foregoing provisions of this
Agreement are self-operative, Tenant agrees to execute and deliver to Lender or
any Successor Owner such further instruments as Lender or a Successor Owner may
from time to time request in order to confirm this Agreement. If any liability
of Successor Owner does arise pursuant to this Agreement, such liability shall
be limited to Successor Owner’s interest in the Property. Notwithstanding the
foregoing, any Successor Owner shall be liable for the performance of the
obligations of the Landlord under the Lease, including construction of the
tenant improvements that constitute continuing defaults of a prior Landlord
(including without limitation the Landlord) to the extent such act, omission or
default is continuing after Successor Owner acquires the Property and it has
received from Tenant such notice and opportunity to cure or commence to cure as
is provided for in the Lease) with respect to such act, omission or default.
     Rent Payments; Notice to Tenant Regarding Rent Payments. Tenant agrees not
to pay rent more than one (1) month in advance unless otherwise specified in the
Lease. After notice is given to Tenant by Lender that Landlord is in default
under the Security Instrument and that the rentals under the Lease are to be
paid to Lender directly pursuant to the assignment of leases and rents granted
by Landlord to Lender in connection therewith, Tenant shall thereafter pay to
Lender all rent and all other amounts due or to become due to Landlord under the
Lease. Landlord hereby expressly authorizes Tenant to make such payments to
Lender upon reliance on Lender’s written notice (without any inquiry into the
factual basis for such notice or any prior notice to or consent from Landlord)
and hereby releases Tenant from all liability to Landlord in connection with
Tenant’s compliance with Lender’s written instructions.
     Lender Opportunity to Cure Landlord Defaults. Tenant agrees that, until the
Security Instrument is released by Lender, it will not exercise any remedies
under the Lease following a Landlord default without having first given to
Lender (a) written notice of the alleged Landlord default and (b) the
opportunity to cure such default within the longer of (i) 30 days after the cure
period provided under the Lease to Landlord, (ii) 30 days from Landlord’s
receipt of Tenant’s

E-2



--------------------------------------------------------------------------------



 



notice to Lender of a Landlord default, or (iii) if the cure of such default
requires possession of the Property, 30 days after Lender has obtained
possession of the Property; provided that, in each case, if such default cannot
reasonably be cured within such 30-day period and Lender has diligently
commenced to cure such default promptly within the time contemplated by this
Agreement, such 30-day period shall be extended for so long as it shall require
Lender, in the exercise of due diligence, to cure such default, but, unless the
parties otherwise agree, in no event shall the entire cure period be more than
120 days. Tenant acknowledges that Lender is not obligated to cure any Landlord
default, but if Lender elects to do so, Tenant agrees to accept cure by Lender
as that of Landlord under the Lease and will not exercise any right or remedy
under the Lease for a Landlord default. Performance rendered by Lender on
Landlord’s behalf is without prejudice to Lender’s rights against Landlord under
the Security Instrument or any other documents executed by Landlord in favor of
Lender in connection with the Loan.
     Miscellaneous.
     Notices. All notices and other communications under this Agreement are to
be in writing and sent to the addresses as set forth below. Default or demand
notices shall be deemed to have been duly given upon the earlier of: (i) actual
receipt; (ii) one (1) business day after having been timely deposited for
overnight delivery, fee prepaid, with a reputable overnight courier service,
having a reliable tracking system; (iii) one (1) business day after having been
sent by telecopier (with answer back acknowledged) provided an additional notice
is given pursuant to (ii); or (iv) three (3) business days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by certified mail, postage prepaid, return receipt
requested, and in the case of clause (ii) and (iv) irrespective of whether
delivery is accepted. A new address for notice may be established by written
notice to the other parties; provided, however, that no address change will be
effective until written notice thereof actually is received by the party to whom
such address change is sent.

     
To Lender:
  Capmark Bank
 
  116 Welsh Road
 
  Horsham, PA 19044
 
  Attn: Servicing — Executive Vice President
 
   
To Tenant:
   
 
   
To Landlord:
   
 
   

     Entire Agreement; Modification. This Agreement is the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior discussions, representations, communications
and agreements (oral or written). This Agreement shall not be modified,
supplemented, or terminated, nor any provision hereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing.

E-3



--------------------------------------------------------------------------------



 



     Binding Effect; Joint and Several Obligations. This Agreement is binding
upon and inures to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors, and assigns, whether by voluntary
action of the parties or by operation of law. No Indemnitor may delegate or
transfer its obligations under this Agreement.
     Unenforceable Provisions. Any provision of this Agreement which is
determined by a court of competent jurisdiction or government body to be
invalid, unenforceable or illegal shall be ineffective only to the extent of
such determination and shall not affect the validity, enforceability or legality
of any other provision, nor shall such determination apply in any circumstance
or to any party not controlled by such determination.
     Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement (and each duplicate original) also may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together constitute a fully executed Agreement even though all
signatures do not appear on the same document.
     Construction of Certain Terms. Defined terms used in this Agreement may be
used interchangeably in singular or plural form, and pronouns shall be construed
to cover all genders. Article and section headings are for convenience only and
shall not be used in interpretation of this Agreement. The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or other
subdivision; and the word “section” refers to the entire section and not to any
particular subsection, paragraph or other subdivision; and “Agreement” and each
of the Loan Documents referred to herein mean the agreement as originally
executed and as hereafter modified, supplemented, extended, consolidated, or
restated from time to time.
     Governing Law. This Agreement shall be interpreted and enforced according
to the laws of the State where the Property is located (excluding any choice of
law rules that may direct the application of the laws of another jurisdiction).
     Consent to Jurisdiction. Each party hereto irrevocably consents and submits
to the exclusive jurisdiction and venue of any state or federal court sitting in
the county and state where the Property is located with respect to any legal
action arising with respect to this Agreement and waives all objections which it
may have to such jurisdiction and venue.
     WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HERETO WAIVES AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT.
[Remainder of page is blank; signatures appear on next page.]

E-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed this 8th day of January,
2008.

                              TENANT:    
WITNESSES:
                        By:   /s/ Michael S. Herring                  
Print Name:
          Name:   Mike Herring    
 
                   
 
          Title:   CFO                      
Print Name:
                   
 
                   
 
                   
[Notary Stamp]
                        /s/ Nicole Y. Rowe                           NOTARY
PUBLIC             My Commission expires: Sept. 19, 2011    
 
                            LANDLORD:    
WITNESSES:
               
 
      By:                          
Print Name:
          Name:        
 
                   
 
          Title:                          
Print Name:
                   
 
                                          NOTARY PUBLIC            
My Commission expires:
   

E-5



--------------------------------------------------------------------------------



 



                              LENDER:
     
WITNESSES:
  CAPMARK BANK,
a Utah industrial bank
     
 
      By:                          
Print Name:
          Name:        
 
                   
 
          Title:                          
Print Name:
                   
 
                                          NOTARY PUBLIC            
My Commission expires:
   

E-6



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Legal Description of Property
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
SIGNAGE CRITERIA
(GRAPHIC) [v37326v3732601.gif]

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
LETTER OF CREDIT
BENEFICIARY:
BRANNAN PROP CO, LLC
252 CLAYTON
DENVER, CO 80205
ATTN: ASSET MANAGER
AS “LANDLORD”
APPLICANT:
OMNITURE, INC.
550 EAST TIMPANOGOS CIRCLE
OREM, UT 84097
AS “TENANT”
AMOUNT:      US$1,280,000.00 (ONE MILLION TWO HUNDRED EIGHTY THOUSAND AND NO/100
US DOLLARS)
EXPIRATION DATE: MARCH 1, 2009
     LOCATION:     AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA
LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
SVBSF                      IN YOUR FAVOR. THIS LETTER OF CREDIT IS AVAILABLE BY
SIGHT PAYMENT WITH OURSELVES ONLY AGAINST PRESENTATION AT THE BANK’S OFFICE (AS
DEFINED BELOW) OF THE FOLLOWING DOCUMENTS:

  1.   THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF ANY.    
2.   YOUR SIGHT DRAFT, IN WHOLE OR IN PART DRAWN ON US IN THE FORM ATTACHED
HERETO AS EXHIBIT “A”.     3.   A DATED STATEMENT PURPORTEDLY SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY, FOLLOWED BY HIS/HER PRINTED NAME
AND DESIGNATED TITLE, STATING ANY OF THE FOLLOWING:

                         (A) AN EVENT OF DEFAULT HAS OCCURRED UNDER THAT CERTAIN
LEASE

G-1



--------------------------------------------------------------------------------



 



                    AGREEMENT BETWEEN APPLICANT, AS TENANT, AND BENEFICIARY, AS
LANDLORD, DATED AS OF January 8, 2008, AS AMENDED.
OR
                         (B) AN UNCURED FAILURE BY THE TENANT TO PERFORM ONE OR
MORE OF ITS OBLIGATIONS HAS OCCURRED UNDER THAT CERTAIN LEASE BETWEEN APPLICANT,
AS TENANT, AND BENEFICIARY, AS LANDLORD DATED AS OF January 8, 2008, AS AMENDED,
AND THERE EXISTS CIRCUMSTANCES UNDER WHICH LANDLORD IS ENJOINED OR OTHERWISE
PREVENTED BY OPERATION OF LAW FROM GIVING TO TENANT A WRITTEN NOTICE WHICH WOULD
BE NECESSARY FOR SUCH FAILURE OF PERFORMANCE TO CONSTITUTE AN EVENT OF DEFAULT
UNDER SUCH LEASE.
OR
                         (C) APPLICANT HAS FAILED TO DELIVER TO BENEFICIARY, NOT
LESS THAN SIXTY (60) DAYS PRIOR TO THE EXPIRY DATE OF THE LETTER OF CREDIT BEING
ENCASHED, A “REPLACEMENT LETTER OF CREDIT,” AS DEFINED IN, AND IN ACCORDANCE
WITH THE PROVISIONS OF THE LEASE BETWEEN APPLICANT, AS TENANT, AND BENEFICIARY,
AS LANDLORD, DATED AS OF January 8, 2008, AS AMENDED.

G-2



--------------------------------------------------------------------------------



 



THE LEASE MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IS NOT
INTENDED THAT SAID LEASE BE INCORPORATED HEREIN OR FORM PART OF THIS LETTER OF
CREDIT.
UPON PRESENTATION OF THIS LETTER OF CREDIT ACCOMPANIED BY ANY ONE OF THE
FOREGOING STATEMENTS, WE SHALL NOT REQUIRE PROOF OF THE AUTHORITY OF THE AGENT
SIGNING THE STATEMENT, AND WILL NOT REQUIRE PROOF OF THE MATTERS SET FORTH IN
THE STATEMENT AND SHALL INSTEAD PRESUME THE AUTHORITY OF THE AGENT AND THE
ADEQUACY OF THE STATEMENT BY REASON OF PRESENTATION WITH IT OF THE ORIGINAL
LETTER OF CREDIT.
THIS LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT THE WRITTEN CONSENT
OF THE BENEFICIARY.
PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY
ANY DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE
RETURNED TO BENEFICIARY UNLESS IT IS FULLY UTILIZED.
     THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL
PERIOD OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE
EXPIRATION DATE UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE WE NOTIFY YOU BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT
THE ABOVE ADDRESS (OR SUCH OTHER ADDRESS AS BENEFICIARY MAY FROM TIME TO TIME
DESIGNATE IN A NOTICE DELIVERED TO SILICON VALLEY BANK AT THE BANK’S OFFICE)
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE THEN-CURRENT
EXPIRATION DATE. BUT IN ANY EVENT THIS LETTER OF CREDIT WILL NOT BE EXTENDED
BEYOND JULY 31 2013 WHICH SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER OF
CREDIT.
     THE DATE THIS LETTER OF CREDIT EXPIRES IN ACCORDANCE WITH THE ABOVE
PROVISION IS THE “FINAL EXPIRATION DATE”. UPON THE OCCURRENCE OF THE FINAL
EXPIRATION DATE THIS LETTER OF CREDIT SHALL FULLY AND FINALLY EXPIRE AND NO
PRESENTATIONS MADE UNDER THIS LETTER OF CREDIT AFTER SUCH DATE WILL BE HONORED.

G-3



--------------------------------------------------------------------------------



 



     THIS LETTER OF CREDIT IS TRANSFERABLE WITHOUT COST TO THE BENEFICIARY ONE
OR MORE TIMES BY THE ISSUING BANK, AT THE REQUEST OF THE BENEFICIARY, BUT IN
EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN
AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE THAT IS THE SUCCESSOR IN
INTEREST TO BENEFICIARY (“TRANSFEREE”), ASSUMING SUCH TRANSFER TO SUCH
TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U. S. DEPARTMENT OF TREASURY
AND U. S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER
OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US AT OUR
ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER WITH OUR LETTER OF TRANSFER
DOCUMENTATION AS PER ATTACHED EXHIBIT “B” DULY EXECUTED AND ACCOMPANIED BY THE
ORIGINAL LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY. APPLICANT SHALL PAY OUR
TRANSFER FEE OF 1/4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS
LETTER OF CREDIT. ANY REQUEST FOR TRANSFER WILL BE EFFECTED BY US SUBJECT TO THE
ABOVE CONDITIONS. HOWEVER, ANY REQUEST FOR TRANSFER IS NOT CONTINGENT UPON
APPLICANT’S ABILITY TO PAY OUR TRANSFER FEE.
DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.
     DOCUMENTS MUST BE DELIVERED TO US DURING REGULAR BUSINESS HOURS ON A
BUSINESS DAY OR FORWARDED TO US BY OVERNIGHT DELIVERY SERVICE TO: SILICON VALLEY
BANK, 3003 TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA, CALIFORNIA
95054, ATTENTION: INTERNATIONAL DIVISION — STANDBY LETTER OF CREDIT NEGOTIATION
DEPARTMENT (THE “BANK’S OFFICE).
AS USED HEREIN, THE TERM “BUSINESS DAY” MEANS A DAY ON WHICH WE ARE OPEN AT OUR
ABOVE ADDRESS IN SANTA CLARA, CALIFORNIA TO CONDUCT OUR LETTER OF CREDIT
BUSINESS. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE UCP (AS
HEREINAFTER DEFINED), IF THE EXPIRATION DATE OR THE FINAL EXPIRATION DATE IS NOT
A BUSINESS DAY THEN SUCH DATE SHALL BE AUTOMATICALLY EXTENDED TO THE NEXT
SUCCEEDING DATE WHICH IS A BUSINESS DAY.
     WE HEREBY ENGAGE WITH YOU THAT DRAFT(S) DRAWN AND/OR DOCUMENTS PRESENTED
UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT
SHALL BE DULY HONORED UPON PRESENTATION TO SILICON VALLEY BANK, IF PRESENTED ON
OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT OR SUCH LATER DATE TO
WHICH IT HAS BEEN EXTENDED.

G-4



--------------------------------------------------------------------------------



 



THE OBLIGATION OF THE BANK UNDER THIS LETTER OF CREDIT SHALL BE THE INDIVIDUAL
OBLIGATION OF THE BANK AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH
RESPECT HERETO AND NOT DEPENDENT ON THE ABILITY OF BANK TO PERFECT A LIEN,
SECURITY INTEREST, OR ANY OTHER REIMBURSEMENT.
IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.
     THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 600, (THE “UCP”).

             
SILICON VALLEY BANK,
           
 
           
 
           
 
(FOR BANK USE ONLY)
     
 
(FOR BANK USE ONLY)    

G-5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SIGHT DRAFT/BILL OF EXCHANGE



      DATE:                        REF. NO.                     

     AT SIGHT OF THIS BILL OF EXCHANGE
     PAY TO THE ORDER
OF                                                            
                                         
US$                                         

     U.S. DOLLARS                                         
“DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, IRREVOCABLE STANDBY
LETTER OF CREDIT NUMBER NO.
SVBSF                      DATED                      ___, 20___”

                 
TO:
  SILICON VALLEY BANK            
 
               
 
  3003 TASMAN DRIVE
SANTA CLARA, CA 95054       [INSERT NAME OF BENEFICIARY]    
 
               
 
               
 
          Authorized Signature    

GUIDELINES TO PREPARE THE SIGHT DRAFT OR BILL OF EXCHANGE:

1.   DATE     INSERT ISSUANCE DATE OF DRAFT OR BILL OF EXCHANGE.   2.   REF.
NO.     INSERT YOUR REFERENCE NUMBER IF ANY.   3.   PAY TO THE ORDER OF: INSERT
NAME OF BENEFICIARY   4.   US$     INSERT AMOUNT OF DRAWING IN NUMERALS/FIGURES.
  5.   U.S. DOLLARS INSERT AMOUNT OF DRAWING IN WORDS.   6.   LETTER OF CREDIT
NUMBER INSERT THE LAST DIGITS OF OUR STANDBY L/C NUMBER THAT PERTAINS TO THE
DRAWING.   7.   DATED     INSERT THE ISSUANCE DATE OF OUR STANDBY L/C.      
NOTE: BENEFICIARY SHOULD ENDORSE THE BACK OF THE SIGHT DRAFT OR BILL OF EXCHANGE
AS YOU WOULD A CHECK.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS SIGHT DRAFT OR BILL OF
EXCHANGE, PLEASE CALL OUR L/C PAYMENT SECTION AND ASK FOR: EFRAIN TUVILLA AT
(408) 654-6349 OR ALICE DALUZ AT (408) 654-7120         .

G-6



--------------------------------------------------------------------------------



 



EXHIBIT “B”
DATE:

                 
TO:
  SILICON VALLEY BANK            
 
  3003 TASMAN DRIVE       RE:   IRREVOCABLE STANDBY LETTER OF CREDIT
 
  SANTA CLARA, CA 95054           NO.    ISSUED BY
 
  ATTN: INTERNATIONAL DIVISION.           SILICON VALLEY BANK, SANTA CLARA
 
       STANDBY LETTERS OF CREDIT           L/C AMOUNT:

GENTLEMEN:
FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:
(NAME OF TRANSFEREE)
(ADDRESS)
ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.
BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.
THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

     
SINCERELY,
   
 
   
 
(BENEFICIARY’S NAME)
   
 
   
 
   
 
(SIGNATURE OF BENEFICIARY)
   
 
   
 
   
 
(NAME AND TITLE)
   



SIGNATURE AUTHENTICATED
The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.
We further confirm that the company has been identified applying the appropriate
due diligence and enhanced due diligence as required by BSA and all its
subsequent amendments.

 
 
 
(Name of Bank)
 
 
(Address of Bank)
 
 
(City, State, ZIP Code)
 
 
(Authorized Name and Title)
 
 
(Authorized Signature)
 
 
(Telephone number)

G-7



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     ARTICLE I     DEFINITIONS     1  
 
  1.1   Building and Common Areas     1  
 
  1.2   Premises     1  
 
  1.3   Rentable Area of the Premises     1  
 
  1.4   Lease Term     2  
 
  1.5   Commencement Dates     2  
 
  1.6   Expiration Date     2  
 
  1.7   Base Rent     2  
 
  1.8   Tenant’s Percentage Share     3  
 
  1.9   Base Year     3  
 
  1.10   Security Deposit     3  
 
  1.11   Tenant’s Permitted Use     4  
 
  1.12   Business Hours     4  
 
  1.13   Landlord’s Address For Notices     4  
 
  1.14   Tenant’s Address For Notices     4  
 
  1.15   Broker(s)     4  
 
  1.16   Parking Spaces     4  
 
  1.17   Allowance     5  
 
  1.18   Additional Allowance     5  
 
                ARTICLE II     PREMISES     5  
 
  2.1   Lease of Premises     5  
 
  2.2   Acceptance of 3rd Floor South     5  
 
  2.3   Acceptance of 3rd Floor North     7  
 
                ARTICLE III     TERM; OPTION TO RENEW; RIGHT OF FIRST OFFER    
8  
 
  3.1   Term     8  
 
  3.2   Option to Extend     8  
 
  3.3   Right of First Offer     10  
 
                ARTICLE IV     RENTAL     11  
 
  4.1   Definitions     11  
 
  4.2   Base Rent     14  
 
  4.3   Adjustment Procedure; Estimates     14  
 
  4.4   Review of Landlord’s Statement     15  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (cont.)

                              Page  
 
               
 
  4.5   Payment     16  
 
  4.6   Late Charge; Interest     16  
 
  4.7   Additional Rent     16  
 
                ARTICLE V     SECURITY DEPOSIT     17  
 
                ARTICLE VI     USE OF PREMISES     18  
 
  6.1   Tenant’s Permitted Use     18  
 
  6.2   Compliance With Laws and Other Requirements     18  
 
  6.3   Hazardous Materials     19  
 
                ARTICLE VII     UTILITIES; SERVICES AND SIGNAGE     21  
 
  7.1   Building Services     21  
 
  7.2   Interruption of Services     22  
 
  7.3   Signage     23  
 
                ARTICLE VIII     MAINTENANCE AND REPAIRS     24  
 
  8.1   Landlord’s Obligations     24  
 
  8.2   Tenant’s Obligations     25  
 
  8.3   Landlord’s Rights     25  
 
                ARTICLE IX     ALTERATIONS, ADDITIONS AND IMPROVEMENTS     25  
 
  9.1   Landlord’s Consent; Conditions     25  
 
  9.2   Performance of Alterations Work     26  
 
  9.3   Liens     26  
 
  9.4   Lease Termination     27  
 
                ARTICLE X     INDEMNIFICATION AND INSURANCE     27  
 
  10.1   Indemnification     27  
 
  10.2   Property Insurance     28  
 
  10.3   Landlord’s Insurance     29  
 
  10.4   Liability Insurance     29  
 
  10.5   Workers’ Compensation Insurance     29  
 
  10.6   Policy Requirements     30  
 
  10.7   Waiver of Subrogation     30  
 
  10.8   Failure to Insure     31  
 
  10.9   Exemption of Landlord from Liability     31  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (cont.)

                              Page  
 
                ARTICLE XI     DAMAGE OR DESTRUCTION     32  
 
  11.1   Total Destruction     32  
 
  11.2   Partial Destruction of Premises     32  
 
  11.3   Exceptions to Landlord’s Obligations     32  
 
  11.4   Waiver     33  
 
                ARTICLE XII     CONDEMNATION     33  
 
  12.1   Taking     33  
 
  12.2   Award     33  
 
  12.3   Temporary Taking     33  
 
                ARTICLE XIII     OMITTED     33  
 
                ARTICLE XIV     ASSIGNMENT AND SUBLETTING     33  
 
  14.1   Restriction     33  
 
  14.2   Notice to Landlord     34  
 
  14.3   Landlord’s Recapture Rights     35  
 
  14.4   Landlord’s Consent; Standards     35  
 
  14.5   Additional Rent     35  
 
  14.6   Landlord’s Costs     36  
 
  14.7   Continuing Liability of Tenant     36  
 
  14.8   Non-Waiver     36  
 
                ARTICLE XV     DEFAULT AND REMEDIES     36  
 
  15.1   Events of Default By Tenant     36  
 
  15.2   Remedies     37  
 
  15.3   Landlord’s Right To Continue Lease Upon Tenant Default     38  
 
  15.4   Right of Landlord to Perform     38  
 
  15.5   Non-Waiver     38  
 
  15.6   Cumulative Remedies     39  
 
  15.7   Default by Landlord     39  
 
                ARTICLE XVI     ATTORNEYS’ FEES; COSTS OF SUIT     39  
 
  16.1   Attorneys’ Fees     39  
 
  16.2   Indemnification     40  
 
                ARTICLE XVII     SUBORDINATION AND ATTORNMENT     40  
 
  17.1   Subordination     40  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (cont.)

                              Page  
 
               
 
  17.2   Attornment     41  
 
  17.3   Mortgagee Protection     41  
 
                ARTICLE XVIII     QUIET ENJOYMENT     41  
 
                ARTICLE XIX     RULES AND REGULATIONS     42  
 
                ARTICLE XX     ESTOPPEL CERTIFICATES     42  
 
                ARTICLE XXI     ENTRY BY LANDLORD     43  
 
               
ARTICLE XXII   LANDLORD’S LEASE UNDERTAKINGS — EXCULPATION FROM PERSONAL
LIABILITY; TRANSFER OF LANDLORD’S INTEREST
    43  
 
  22.1   Landlord’s Lease Undertakings     43  
 
  22.2   Transfer of Landlord’s Interest     43  
 
                ARTICLE XXIII     HOLDOVER TENANCY     44  
 
                ARTICLE XXIV     NOTICES     44  
 
                ARTICLE XXV     BROKERS     45  
 
                ARTICLE XXVI     COMMUNICATIONS AND COMPUTER LINES     45  
 
  26.1   Generally     45  
 
  26.2   Interruption     45  
 
  26.3   Removal     45  
 
  26.4   Abandonment     46  
 
  26.5   New Providers     46  
 
                ARTICLE XXVII     MISCELLANEOUS     47  
 
  27.1   Entire Agreement     47  
 
  27.2   Amendments     47  
 
  27.3   Successors     47  
 
  27.4   Force Majeure     47  
 
  27.5   Survival of Obligations     47  
 
  27.6   Light and Air     47  
 
  27.7   Governing Law     47  
 
  27.8   Severability     47  
 
  27.9   Captions     48  
 
  27.10   Interpretation     48  
 
  27.11   Independent Covenants     48  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (cont.)

                              Page  
 
               
 
  27.12   Number and Gender     48  
 
  27.13   Time is of the Essence     48  
 
  27.14   Joint and Several Liability     48  
 
  27.15   Exhibits     48  
 
  27.16   Offer to Lease     48  
 
  27.17   Choice of Laws; Waiver of Jury Trial     48  
 
  27.18   Electrical Service to the Premises     49  
 
  27.19   Rights Reserved by Landlord     49  
 
  27.20   No Recordation     49  
 
  27.21   No Merger     49  
 
  27.22   Tax Credits     50  
 
  27.23   Financial Reports     50  
 
  27.24   Presumption     50  
 
  27.25   Confidentiality     50  
 
  27.26   Parking     50  
 
  27.27   Signing Authority     51  

         
EXHIBIT A FLOOR PLAN OF PREMISES
    A-1  
EXHIBIT B WORK LETTER AGREEMENT
    B-1  
EXHIBIT C RULES
    C-1  
EXHIBIT D FORM OF COMMENCEMENT DATE CERTIFICATE
    D-1  
EXHIBIT E FORM OF SNDA
    E-1  
EXHIBIT F SIGNAGE CRITERIA
       
EXHIBIT G FORM OF LETTER OF CREDIT
       

-v-